Contrato No. CNH-R01-L04-A5.CS/2016

CONTRATO PARA LA EXPLORACIÓN Y
EXTRACCIÓN DE HIDROCARBUROS BAJO LA
MODALIDAD DE LICENCIA EN
AGUAS PROFUNDAS
ENTRE
COMISIÓN NACIONAL DE HIDROCARBUROS
Y
MURPHY SUR, $. DE R.L. DE C.V.,
OPHIR MEXICO BLOCK 5 SALINA, S.A. DE C.V.,
PC CARIGALI MEXICO OPERATIONS, S.A. DE C.V.
Y

SIERRA OFFSHORE EXPLORATION, S. DE R.E. DE
C.v.
10 DE MARZO DE 2017

ÁREA CONTRACTUAL 5

CUENCA SALINA

ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

ÍNDICE
CLÁUSULA 1. DEFINICIONES E INTERPRETACIÓN

Definiciones...
Singular y Plural.
Encabezados y Referencias. ....

CLÁUSULA 2. OBJETO DEL CONTRATO.

Modalidad Licencia.................
No Otorgamiento de Derechos de Propiedad.
Intereses de Participació)
Responsabilidad Solidari

Reporte Contable de Beneficio:
CLÁUSULA 3. PLAZO DEL CONTRATO ......

Renuncia del Contratista.
CLÁUSULA 4. EXPLORACIÓN ....,

Plan de Exploración......
Período Inicial de Exploración.
Primer Período Adicional de Explora:i
Segundo Período Adicional de Explo:ació:
Actualización del Plan de Exploració»...

Retraso en la Presentación del Plan de Exploración.
Incumplimiento de los Compromisos de Trabajo.
Pruebas de Formación. .....
Notificación de Descubrimient:

CLÁUSULA 5. EVALUACIÓN

Descubrimiento Comercial
Plan de Desarrollo. ....
Capacidades del Contratis
Observaciones al Plan de Desarrollo por Parte de CNH.
Actualización del Plan de Desarrollo,

Actividades de Exploración Adiciona es.

75
le

i ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-1.04-A5.CS/2016

CLÁUSULA 7. REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA

y Reglas de Reducción y Devolución.

7.2 ..ccooo.o.s No Disminución de Otras Obligaciones. .
CLÁUSULA 8. ACTIVIDADES DE PRODUCCIÓN
EN IA Perfil de Producción. ......occinionncns..

8.2 moccorroarro»» Instalaciones. ....

CLÁUSULA 9. UNIFICACIÓN
9. Lanicccaneoooo. Procedimiento de Unificación
9/2 ccoo...» Unificación sin Contratista o Asignatario Contiguo.

CLÁUSULA 10. AVANCE DE LAS ACTIVIDADES PETROLERAS

... Perforación de Pozos. ..
. Reportes de Perforación y “Geofisicos
. Programas de Trabajo Indicativos.
. Informes de Avance...
. Actividades Exentas de Aprobac

CLÁUSULA 11. COSTOS.....

. Contabilidad de Costos del Contratista.
. Presupuestos Indicativos. ..............
. Procura de Bienes y Servicios. ..
. Obligación de Mantener Registros.
. De las Operaciones del Contratista con Terceros.

CLÁUSULA 12. MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS
NETOS

. Volumen y Calidad.
. Procedimientos de Medic
. Instalación, Operación, Mantenimiento y Calibración de los Sistemas
de Medición.
. Registros.
. Mal Funcionamiento de los Sistemas de Medición.
. Reemplazo del Sistema de Medición.
. Acceso a los Sistemas de Medición.
. Punto de Medición Fuera del Área Contractual.

CLÁUSULA 13. MATERIALES

. Propiedad y Uso de Materiales.
. Materiales Inmuebles Exentos de Transferenc
. Arrendamiento.
CLÁUSULA 14. OBLIGACIONES ADICIONALES DE LAS PARTES

. Obligaciones Adicionales del Contratista 0... .
. Aprobaciones de la CNH..ocooucconccononoconncnonoronocnornnrocoror morros

ii ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

14.3............. Responsabilidad en Seguridad Industrial, Seguridad Operativa;
Protección al Ambiente y Salud en el Trabajo.
Daños Preexistentes. cononocionnnoos comenecooro

Derecho de Acceso de Terceros al Área Contractual

CLÁUSULA 15. DISPOSICIÓN DE LA PRODUCCIÓN ovncccocccoorsrerinoressos 45

Hidrocarburos de Autoconsumo..
Comercialización de la Producción d21 Contratista,
Disposición de los Subproductos. ....
CLÁUSULA 16. CONTRAPRESTACIONES...um...o0oo0s:i00000
Pagos Mensuales. .............
Contraprestación del Estado.
Contraprestación del Contratista. ........
Valor Contractual de los Hidrocarburos.
Revisión de las Contraprestaciones....
CLÁUSULA 17. GARANTÍAS...

Garantía de Cumplimiento.
Garantía Corporativa. ...

CLÁUSULA 18. ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL50
18.1

Requerimientos del Programa.
Notificación de Abandono.
Fideicomiso de Abandono.
Fondeo del Fideicomiso de
Fondos Insuficientes.................

Sustitución Solicitada por la CNH
Etapa de Transición Final.

CLÁUSULA 19. RESPONSABILIDAD LABORAL;
CONTENIDO NACIONAL

Responsabilidad Laboral
Subcontratistas....

Preferencia de Bienes y Servicios de Drigen Nacional
ases, Capacitación y Transferencia Tecnologica.

CLÁUSULA 20. SEGUROS

Disposición Genera!
Cobertura de Seguros. ...
Destino de los Beneficios.
CLÁUSULA 21 OBLIGACIONES DE CARÁCTER FISCAL .....

21
21.

Obligaciones de Carácter Fiscal
Derechos y Aprovechamientos,

iii ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

CLÁUSULA 22 CASO FORTUITO O FUERZA MAYOR.

aso Fortuito o Fuerza Mayor.......
arga de la Prueba.
otificación de Caso Fortuito o Fuerza Mayo,

Derecho de Terminación. ...... ..
ituaciones de Emergencia 0 SinieStO coacciones 61
CLÁUSULA 23. RESCISIÓN ADMINISTRATIVA Y RESCISIÓN

CONTRACTUAL

... Rescisión Administrativa.
. Investigación Previa. ....
. Procedimiento de Rescisión Administrativa.
- Rescisión Contractual.....
. Efectos de la Rescisión Adm
- Fimiquito. coccccconanicnnononeons

CLÁUSULA 24. CESIÓN Y CAMBIO DE CONTROL

. Efectos de la Cesión o el Cambio de Contro!
. Prohibición de Gravámenes
. Invalidez. .....o...........

CLÁUSULA 25. INDEMNIZACIÓN ooaiiioncono

. Normatividad Aplicable.
. Conciliación...........

Requisitos del Conciliador y del Experto Independiente
Tribunales Federales...
Arbitraje...
Consolidació
No Suspensión de Actividades Petroleras.
Renuncia Vía Diplomátic.
Tratados Internacionales...

28.1. Declaraciones y Garantías. coo...
28.2. Relación de las Partes.
CLÁUSULA 29. DATOS Y CONFIDENCIALIDAD ..... .74

29.1.
29.2

Propiedad de la Información. ................
Posesión y Uso de la Información TÉCNICA. Woccococoncninmmm 73

iv ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5,CS/2016

eL: EA Aprovechamiento de la Información Técnica resultado de las

Actividades de Reconocimiento y Exploración Superficial 75
Información Pública.
Confidencialidad...
Excepción a la Confidencialidad.

CLÁUSULA 30. NOTIFICACIONES ooccacocooconan sosssmosrcrcos

Acceso a la Información...
Conducta del Contratista y Filiale:
Notificación de la Investigaciós
Conflicto de Interés

CLÁUSULA 33. COOPERACIÓN EN MATERIA DE SEGURIDAD
NACIONAL.

CLÁUSULA 34. IDIOMA
CLÁUSULA 35, EJEMPLARES

y ÁREA CONTRACTUAL 5
Contrato No. CNH-RO01-L04-A5.CS/2016

CONTRATO CNH-R01-L04-A5.CS/2016

CONTRATO PARA LA EXPLORACIÓN Y EXTRACCIÓN DE
HIDROCARBUROS BAJO LA MODALIDAD DE LICENCIA

Este Contrato para la Exploración y Extracción de Hidrocarburos bajo la Modalidad de
Licencia (el “Contrato”) se celebra el 10 de marzo de 2017, entre, por una parte, los
ESTADOS UNIDOS MEXICANOS (“México”, el “Estado” o la “Nación”), a través del
Ejecutivo Federal por conducto de la COMISIÓN NACIONAL DE HIDROCARBUROS (la
“CNH”), representada por el C. Juan Carlos Zepeda Molina, en su carácter de Comisionado
Presidente; por el C. Marco Antonio de la Peña Sánchez, Titular de la Unidad Jurídica, y por
el C. Fausto Álvarez Hernández, Titular de la Unidad de Administración Técnica de
Asignaciones y Contratos, y por la otra parte, MURPHY SUR, S. DE R.L. DE C.V,, una
sociedad mercantil constituida de acuerdo con las leyes de los Estados Unidos Mexicanos
(en lo sucesivo “MURPHY SUR”), representada por el C. Eugene Thomas Coleman, en su
carácter de representante legal, OPHIR MEXICO BLOCK 5 SALINA, S.A. DE C.V., una
sociedad mercantil constituida de acuerdo con las leyes de los Estados Unidos Mexicanos
(en lo sucesivo “OPHIR”), representada por el C. Oliver Francis Quinn, en su carácter de
representante legal, PC CARIGALI MEXICO OPERATIONS, S.A. DE C.V., una sociedad
mercantil constituida de acuerdo con las leyes de los Estados Unidos Mexicanos (en lo
sucesivo “PC CARIGALT”, representada por C. Emeliana Dallan Rice Oxley en su carácter
de representante legal, y SIERRA OFFSHORE EXPLORATION, S. DE R.L. DE C.V., una
sociedad mercantil constituida de acuerdo con las leyes de los Estados Unidos Mexicanos
(en lo sucesivo “SIERRA OFFSHORE”), representada por los CC. Emira Elisabeth Eljuri
Ramirez e Iván Rafael Sandrea Silva en su carácter de representantes legales, al tenor de las
siguientes Declaraciones y Cláusulas:

DECLARACIONES
La CNH declara que:

L Es un Órgano Regulador Coordinado en Materia Energética de la
Administración Pública Federal Centralizada del Estado, con personalidad jurídica propia,
autonomía técnica y de gestión, de conformidad con los artículos 28, octavo párrafo, de la
Constitución Política de los Estados Unidos Mexicanos (la “Constitución”), 2, fracción l, y
3 de la Ley de los Órganos Reguladores Coordinados en Materia Energética;

TL Conforme a los artículos 27, séptimo párrafo, de la Constitución, 15 y
23 de la Ley de Hidrocarburos y 38, fracción II, de la Ley de los Organos Reguladores
Coordinados en Materia Energética, tiene capacidad legal para celebrar, en nombre y
representación del Estado, contratos con particulares o con Empresas Productivas del Estado
a través de los cuales la Nación lleva a cabo las actividades estratégicas de Exploración y
Extracción del Petróleo y demás hidrocarburos sólidos, líquidos o gaseosos en el territorio
mexicano;

1 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

TI. De conformidad con las disposiciones aplicables de la Constitución, la
Ley de Hidrocarburos, la Ley de los Órganos Reguladores Coordinados en Materia
Energética, y los lineamientos establecidos por la ¡Secretaría de Energía y la Secretaría de
Hacienda y Crédito Público en el ámbito de sus resp=ctivas competencias, el 17 de diciembre
de 2015 se publicó en el Diario Oficial de la Federación la Convocatoria No. CNH-R01-
C04/2015 para la licitación pública internacional de un Contrato para la Exploración y
Extracción bajo la Modalidad de Licencia para el Área Contractual descrita en el Anexo l, y
que de acuerdo con el procedimiento establecido en las bases de licitación emitidas para
dicho procedimiento de licitación, en la Septuagésima Primera Sesión Extraordinaria, el
Órgano de Gobierno de la CNH emitió el Fallo el 7 de diciembre de 2016 mediante el cual
adjudicó el Contrato a Murphy Sur, S. de R.L. de C.V. en Consorcio con Ophir Mexico
Holdings Limited, PC Carigali Mexico Operations, S.A. de C.V. y Sierra Offshore
Exploration, S, de R.L. de C.V., mismo que fue publicado el 13 de diciembre de 2016 en el
Diario Oficial de la Federación, y

IV. — Sus representantes están facultados para celebrar este Contrato
conforme al artículo 23, fracción 11I, de la Ley de Ics Órganos Reguladores Coordinados en
Materia Energética; 10, fracciones II, IV y VIL, 14, fracción XVI, y 20 del Reglamento
Interno de la CNH.

MURPHY SUR declara que:

L Es una sociedad mercantil co1stituida y con personalidad jurídica de
conformidad con las leyes de México, cuyo único objeto social es la Exploración y
Extracción de Hidrocarburos, y que cuenta con capacidad legal para celebrar y cumplir el
presente Contrato;

IL Tiene su residencia fiscal en México, cuenta con un Registro Federal
de Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que
se refiere el Capítulo VI del Título Segundo de la Le y del Impuesto sobre la Renta;

III. Conoce las leyes de México, esí como sus reglamentos y cualesquiera
otras disposiciones aplicables;

IV. Tiene la organización, la experiencia y la capacidad técnica, financiera
y de ejecución para cumplir con sus obligaciones en virtud del presente Contrato;

v. Ha llevado a cabo los actos corporativos, obtenido las autorizaciones
corporativas o de otra naturaleza y cumplido con los requisitos legales aplicables para
celebrar y cumplir el presente Contrato, y ni ella ni algún tercero asociado con la misma se
encuentra en ninguno de los supuestos del artículo 24 de la Ley de Hidrocarburos, y

VL La capacidad jurídica de su representante para celebrar el presente
Contrato se acredita mediante el poder protocolizaco en la escritura pública No. 114,517,
libro 2,254, otorgada ante Notario Público No. 211 de la Ciudad de México, Lic. José
Eugenio Castañeda Escobedo, de fecha 3 de junio del 2016.

2 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-1.04-A5,CS/2016

OPHIR declara que:

L Es una sociedad mercantil constituida y con personalidad jurídica de
conformidad con las leyes de México, cuyo único objeto social es la Exploración y
Extracción de Hidrocarburos; y que cuenta con capacidad legal para celebrar y cumplir el
presente Contrato;

IL Tiene su residencia fiscal en México, cuenta con un Registro Federal
de Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que
se refiere el Capítulo VI del Título Segundo de la Ley del Impuesto sobre la Renta;

1. Conoce las leyes de México, así como sus reglamentos y cualesquiera
otras disposiciones aplicables;

IV. Tiene la organización, la experiencia y la capacidad técnica, financiera
y de ejecución para cumplir con sus obligaciones en virtud del presente Contrato;

NA Ha llevado a cabo los actos corporativos, obtenido las autorizaciones
corporativas o de otra naturaleza y cumplido con los requisitos legales aplicables para
celebrar y cumplir el presente Contrato, y ni ella ni ningún tercero asociado con la misma se
encuentra en ninguno de los supuestos del artículo 26 de la Ley de Hidrocarburos, y

VI. La capacidad jurídica de su representante para celebrar el presente
Contrato se acredita mediante el poder protocolizado en la escritura pública No. 16,685, libro
364, otorgada ante Notario Público No. 243 de la Ciudad de México, Lic. Guillermo
Escamilla Narváez, de fecha 26 de enero del 2017.

PC CARIGALI declara que:

L Es una sociedad mercantil constituida y con personalidad jurídica de
conformidad con las leyes de México, cuyo único objeto social es la Exploración y
Extracción de Hidrocarburos; y que cuenta con capacidad legal para celebrar y cumplir el
presente Contrato;

IL Tiene su residencia fiscal en México, cuenta con un Registro Federal
de Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que
se refiere el Capítulo VI del Título Segundo de la Ley del Impuesto sobre la Renta;

TIT. Conoce las leyes de México, así como sus reglamentos y cualesquiera
otras disposiciones aplicables;

IV. Tiene la organización, la experiencia y la capacidad técnica, financiera
y de ejecución para cumplir con sus obligaciones en virtud del presente Contrato;

v. Ha llevado a cabo los actos corporativos, obtenido las autorizaciones
corporativas o de otra naturaleza y cumplido con los requisitos legales aplicables para

3 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

celebrar y cumplir el presente Contrato, y ni ella ni ningún tercero asociado con la misma se
encuentra en ninguno de los supuestos del artículo 26 de la Ley de Hidrocarburos, y

VI. La capacidad jurídica de su representante para celebrar el presente
Contrato se acredita mediante el poder protocolizado en la escritura pública No. 106,889,
libro 2,576, otorgada ante Notario Público No. 217 de la Ciudad de México, Lic. José Ángel
Fernández Uría, de fecha 25 de enero del 2017.

SIERRA OFFSHORE declara que

L Es una sociedad mercantil constituida y con personalidad jurídica de
conformidad con las leyes de México, cuyo único objeto social es la Exploración y
Extracción de Hidrocarburos; y que cuenta con capacidad legal para celebrar y cumplir el
presente Contrato;

IE Tiene su residencia fiscal en México, cuenta con un Registro Federal
de Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que
se refiere el Capítulo V] del Título Segundo de la Le:y del Impuesto sobre la Renta;

THI. Conoce las leyes de México, «sí como sus reglamentos y cualesquiera
otras disposiciones aplicables;

IV, Tiene la organización, la experiencia y la capacidad técnica, financiera
y de ejecución para cumplir con sus obligaciones en virtud del presente Contrato;

v. Ha llevado a cabo los actos corporativos, obtenido las autorizaciones
corporativas o de otra naturaleza y cumplido con los requisitos legales aplicables para
celebrar y cumplir el presente Contrato, y ni ella ni ningún tercero asociado con la misma se
encuentra en ninguno de los supuestos del artículo 26 de la Ley de Hidrocarburos, y

VI. La capacidad jurídica de sus “epresentantes para celebrar el presente
Contrato se acredita mediante el poder protocolizado en la escritura pública No. 73,482, libro
1,504, otorgada ante Notario Público No. 94 de la C udad de México, antes Distrito Federal,
Lic. Erik Namur Campesino, de fecha 7 de julio del 2016.

EL OBLIGADO SOLIDARIO, declara que:
OPHIR MEXICO HOLDINGS LIMITED:

L Es una sociedad debidamente constituida y existente de acuerdo con
las leyes de Jersey, y tiene la capacidad legal para celebrar y cumplir con las obligaciones
derivadas de este Contrato en su carácter de obligado solidario de Ophir Mexico Block 5
Salina, S.A. de C.V, en cumplimiento a lo establecido en el numeral 22.3 de la Sección 111
de las Bases de Licitación para la Adjudicación de Contratos de Licencia para la Exploración
y Extracción de Hidrocarburos en Aguas Profundas, lo cual se acredita con escritura

4 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

constitutiva de 22 de junio del 2010, con folio mercantil 105960, certificada con fecha 29 de
abril del 2016, con número de apostilla JYG104368, así como escritura de cambio de
denominación social de 8 de abril del 2016, con folio mercantil 105960, certificada con fecha
28 de abril del 2016, con número de apostilla JYG 104327.

n La capacidad jurídica de su representante para celebrar el presente
Contrato se acredita mediante poder protocolizado en la escritura pública No. 53,894, libro
2,036, tomo 204 otorgada ante Notario Público No. 201 de del Distrito Federal, hoy Ciudad
de México, Lic. Héctor Manuel Cárdenas Villarreal de fecha 14 de abril del 2016.

Con base en las declaraciones anteriores, las Partes acuerdan las siguientes:

CLÁUSULAS

CLÁUSULA 1. )
DEFINICIONES E INTERPRETACIÓN

1.1 Definiciones.

Para los efectos de este Contrato, los siguientes términos tendrán los
significados mencionados a continuación:

“Abandono” significa todas las actividades de retiro y desmantelamiento de
los Materiales, incluyendo sin limitación, el taponamiento definitivo y cierre técnico de
Pozos, el desmontaje y retiro de todas las plantas, plataformas, instalaciones, maquinaria y
equipo suministrado o utilizado por el Contratista en la realización de las Actividades
Petroleras, así como la restauración de los Daños Ambientales en el Área Contractual
afectada por el Contratista en la realización de las Actividades Petroleras, de conformidad
con los términos de este Contrato, las Mejores Prácticas de la Industria, la Normatividad
Aplicable y el Sistema de Administración.

“Actividades Petroleras” significa el Reconocimiento y Exploración
Superficial, así como las actividades de Exploración, Evaluación, Extracción y Abandono
que realice el Contratista en el Área Contractual conforme a este Contrato.

“Agencia” significa la Agencia Nacional de Seguridad Industrial y de
Protección al Medio Ambiente del Sector Hidrocarburos.

“Almacenamiento” significa el depósito y resguardo de Hidrocarburos en
depósitos e instalaciones confinadas que puedan ubicarse en la superficie, el mar o el
subsuelo.

“Año” significa un año calendario.

5 ÁREA CONTRACTUAL 5

Contrato No. CNH-R01-L.04-A5.CS/2016

“Aportación Anual” tendrá el significado previsto en la Cláusula 13.4.

“Área Contractual” significa la superficie descrita en el Anexo 1, incluyendo
las formaciones geológicas contenidas en la proyección vertical de dicha superficie hasta la
profundidad establecida en dicho Anexo 1, en la cual el Contratista está autorizado y obligado
en virtud del presente Contrato a llevar a cabo las Actividades Petroleras, en el entendido
que: (i) este Contrato no le concede al Contratista ningún derecho real sobre el Área
Contractual ni sobre los recursos naturales en el subsuelo, y (ii) el Área Contractual será
reducida de conformidad con los términos de este Contrato.

“Área de Desarrollo” significa, en relación con cualquier Descubrimiento
Comercial, el área dentro del Área Contractual que cubre la totalidad de las estructuras del
subsuelo o cierres estratigráficos que definen el yacimiento o el intervalo de interés del
Campo donde se llevó a cabo el Descubrimiento.

“Área de Evaluación” tendrá el significado previsto en la Cláusula 5.2.

“Autoridad Gubernamental” significa cualquier órgano gubernamental a
nivel federal, estatal o municipal, del poder ejecutivo, legislativo o judicial, incluyendo los
órganos constitucionales autónomos del Estado.

“Barril” significa una unidad de medida equivalente a un volumen igual a
158.99 litros a una temperatura de 15.56 grados Celsius en condiciones de una atmósfera de
presión.

“Bases de Licitación” significa las buses de licitación emitidas conforme a la
Convocatoria, incluyendo todas las modificaciones o aclaraciones a las mismas, expedidas
por la CNH.

“BTU” significa la unidad térmica británica que representa la cantidad de
energía necesaria para elevar la temperatura de una libra de agua (0,4535 kilogramos) un
grado Fahrenheit, en condiciones de una atmósfera cle presión.

“Campo” significa el área dentro del Área Contractual debajo de la cual están
localizados uno o más yacimientos de Hidrocarburos en una o más formaciones en la misma
estructura, entidad geológica o condición estratigráf ca.

“Caso Fortuito o Fuerza Mayor” significa cualquier acto o hecho que
impida a la Parte afectada cumplir con sus obligaciones de conformidad con el presente
Contrato si dicho acto o hecho va más allá de su control y no es resultado del dolo o culpa de
la Parte afectada, siempre que dicha Parte no pudisra evitar dicho acto o hecho tomando
acciones diligentes. Sujeto al cumplimiento de las condiciones antes estipuladas, Caso
Fortuito o Fuerza Mayor incluirá en forma enunciativa, mas no limitativa, los siguientes
hechos o actos que impidan el cumplimiento de la Parte afectada de sus obligaciones
derivadas del presente Contrato: fenómenos de la naturaleza tales como tormentas,
huracanes, inundaciones, deslaves, relámpagos y terremotos; incendios; actos de guerra

6 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5,CS/2016

(declarada o no); disturbios civiles, motines, insurrecciones, sabotajes y terrorismo; desastres
por traslado de Materiales; restricciones por cuarentenas, epidemias, huelgas u otras disputas
laborales que no sean con motivo de incumplimiento de algún contrato laboral por parte de
la Parte afectada. Queda expresamente entendido que Caso Fortuito o Fuerza Mayor no
incluirá dificultad económica o cambio en las condiciones de mercado (incluyendo
dificultades en la obtención de fondos de capital o financiamiento).

“Condensados” significa líquidos de Gas Natural constituidos principalmente
por pentanos y componentes de Hidrocarburos más pesados.

“Contraprestación” significa, conjunta o separadamente, la Contraprestación
del Estado o la Contraprestación del Contratista, según sea el caso.

“Contraprestación del Contratista” significa, en relación con cualquier
Mes, comenzando con el Mes en el que se inicie la Producción Comercial Regular, la
transmisión onerosa de los Hidrocarburos Netos, de conformidad con lo previsto en la
Cláusula 16.3 y en el Anexo 3.

“Contraprestación del Estado” significa, en relación con cualquier Mes,
comenzando con el Mes en el que se inicie la Producción Comercial Regular, los pagos en
efectivo derivados de la producción de Hidrocarburos en el Área Contractual, así como
aquellas otras contraprestaciones que le corresponden a la Nación, de acuerdo con lo previsto
en la Cláusula 16.2 y en el Anexo 3.

“Contratista” significa las Empresas Participantes conjuntamente.

“Contrato” significa el presente Contrato para la Exploración y Extracción
de Hidrocarburos bajo la Modalidad de Licencia, incluyendo los anexos que se adjuntan al
mismo (que constituirán parte integral del presente Contrato), así como todas las
modificaciones que se hagan al mismo de conformidad con sus términos y condiciones.

“Control” significa la capacidad de una Persona o grupo de Personas, de
llevar a cabo cualquiera de los actos siguientes: (i) imponer, directa o indirectamente,
decisiones en las asambleas generales de accionistas, de socios u órganos equivalentes, o
nombrar o destituir a la mayoría de los consejeros, administradores o sus equivalentes, del
Contratista; (ii) mantener la titularidad de derechos que permitan, directa o indirectamente,
ejercer el voto respecto de más del cincuenta por ciento del capital social de la Empresa
Participante, y (iii) dirigir, directa o indirectamente, la administración, la estrategia o las
principales políticas del Contratista ya sea a través de la propiedad de valores, por contrato o
de cualquier otra forma.

“Convocatoria” significa la convocatoria pública internacional número

CNH-R01-C04/2015 publicada en el Diario Oficial de la Federación por la CNH el 17 de
diciembre de 2015.

7 ÁREA CONTRACTUAL 5

A

+S

y R

Contrato No. CNH-R01-L04-A5,CS/2016

“Costos” significa todas las erogaciones, gastos, inversiones u obligaciones
relacionados con las Actividades Petroleras.

“Cuenta Operativa” significa los libwos de cuentas y otros registros contables
mantenidos por separado por el Contratista para las Actividades Petroleras.

“Cuota Contractual para la Fase Exploratoria” tendrá el significado
previsto en el Anexo 3.

“Daño Ambiental” significa el deño que ocurre sobre algún elemento
ambiental a consecuencia de un impacto ambiental adverso, producto de actividades
humanas.

“Daños Preexistentes” significa los daños ocasionados a los Pozos y
Materiales, así como los pasivos ambientales y Duños Ambientales presentes en el Área
Contractual, que sean documentados por el Contratista durante la Etapa de Transición de
Arranque o reconocidos en la Línea Base Ambiental de conformidad con lo establecido en
las Cláusulas 3.3 y 14.4.

“Descubrimiento” significa cualquier estructura o acumulación o grupo de
estructuras o acumulaciones que en las actividades de perforación se haya demostrado que
contiene Hidrocarburos que pueden ser extraídos a un flujo medible utilizando las Mejores
Prácticas de la Industria, independientemente de qu: esa detección de Hidrocarburos pueda
o no ser considerada comercialmente viable de extraerse, incluyendo la extensión de algún
Descubrimiento anterior.

“Descubrimiento Comercial” significa un Descubrimiento que sea declarado
comercial por el Contratista de conformidad con la Cláusula 6.1.

“Día” significa un día natural.

“Día Hábil” significa cualquier Día son excepción de sábados, domingos y
cualquier Día de descanso obligatorio de conformidad con la Normatividad Aplicable.

“Documentos Técnicos” significa, di: manera enunciativa más no limitativa,
todos los estudios, reportes, hojas de cálculo y >ases de datos, reportes de avance y
cualesquiera otros documentos relacionados con la terminación, producción, mantenimiento
o conducción de las Actividades Petroleras en el Área Contractual, en cualquier forma.

“Dólares” o “EUAS” significa dólares de los Estados Unidos de América.

“Empresas Participantes” significa cada uno de MURPHY SUR, OPHIR,
PC CARIGALI y SIERRA OFFSHORE, incluyendo al Operador y sus respectivos sucesores
o cesionarios permitidos conforme al presente Contrato. Si en cualquier momento solo una
entidad constituye al Contratista, cualquier referencia en este Contrato a “cada una de las

8 ÁREA CONTRACTUAL $

aa

15
Y
Contrato No. CNH-RO1-1.04-A5.CS/2016

Empresas Participantes”, “las Empresas Participantes”, o referencias similares, se entenderá
que significan “el Contratista”.

“Etapa de Transición de Arranque” significa la etapa que se llevará a cabo
de conformidad con lo establecido en la Cláusula 3.3 y la Normatividad Aplicable.

“Etapa de Transición Final” significa la etapa que se llevará a cabo de
conformidad con lo establecido en la Cláusula 18.7 y la Normatividad Aplicable.

“Evaluación” significa todas las actividades y operaciones llevadas a cabo
por el Contratista después de un Descubrimiento para determinar los límites, caracterización
y capacidad de producción de algún Descubrimiento, así como para determinar si el
Descubrimiento en cuestión es un Descubrimiento Comercial, incluyendo, sin limitación: (i)
actividades adicionales de Reconocimiento y Exploración Superficial y de Exploración; (ii)
estudios geológicos y geofisicos; (iti) perforación de Pozos de prueba; (iv) estudios de
Reservas y similares, y (v) todas las operaciones auxiliares y actividades requeridas para
optimizar las actividades anteriormente indicadas o las que scan resultado de éstas.

“Evaluación de Impacto Social” significa el documento que contiene la
identificación de las comunidades y pueblos ubicados en el área de influencia de un proyecto
en materia de Hidrocarburos, así como la identificación, caracterización, predicción y
valoración de las consecuencias a la población que pudieran derivarse del mismo y las
medidas de mitigación y los planes de gestión social correspondientes.

“Exploración” significa la actividad o conjunto de actividades que se valen
de métodos directos, incluyendo la perforación de Pozos, encaminadas a la identificación,
descubrimiento y evaluación de Hidrocarburos en el Subsuelo en el Área Contractual.

“Extracción” significa la actividad o conjunto de actividades destinadas a la
producción de Hidrocarburos incluyendo la perforación de Pozos de producción, la inyección
y la estimulación de yacimientos, la Recuperación Avanzada, la Recolección, el
acondicionamiento y separación de Hidrocarburos, la eliminación de agua y sedimentos,
dentro del Área Contractual, así como la construcción, localización, operación, uso,
Abandono y desmantelamiento de instalaciones para la producción.

“Fecha Efectiva” significa la fecha de firma del presente Contrato.

“Fideicomiso de Abandono” tendrá el significado previsto en la Cláusula
18.3,

“Filial” significa, en relación con cualquier Persona, cualquier otra Persona
que la Controle directa o indirectamente, que esté Controlada por dicha Persona, o que se
encuentre bajo el Control común de dicha Persona.

“Fondo” significa el Fondo Mexicano del Petróleo para la Estabilización y el
Desarrollo.

9 ÁREA CONTRACTUAL 5

Contrato No. CNH-R01-L.04-A5.CS/2016

“Garante” significa la empresa matr z en última instancia de cada una de las
Empresas Participantes, o la empresa que ejerza Control sobre cada Empresa Participante o
que se encuentre bajo el Control común de la Persona que ejerza el Control sobre la Empresa
Participante, quien otorgará la Garantía Corporativa simultáneamente con la suscripción del
presente Contrato, previa aprobación de la CNH.

“Garantía Corporativa” significa la garantía que será otorgada por el
Garante de cada una de las Empresas Participantes «le conformidad con lo establecido en la
Cláusula 17.2 y el modelo del Anexo 2. Esta garantía se ejercerá en última instancia para
exigir el cumplimiento puntual y oportuno de todas y cada una de las obligaciones del
Contratista en virtud de este Contrato que no havan sido pagadas y/o cumplidas en su
totalidad por el Contratista, según corresponda, previa ejecución de las Garantías de
Cumplimiento y en su caso, posterior a la ejecución de las pólizas de seguros a las que hace
referencia la Cláusula 20.

“Garantía de Cumplimiento” significa, conjunta o separadamente, según el
contexto del Contrato lo requiera, la Garantía de Cumplimiento Inicial, la Garantía del Primer
Período Adicional y la Garantía del Segundo Períod> Adicional.

“Garantía de Cumplimiento Inicial” tendrá el significado establecido en la
Cláusula 17.1 (a).

“Garantía del Primer Período Adicional” tendrá el significado establecido
en la Cláusula 17.1 (c).

“Garantía del Segundo Período Adicional” tendrá el significado establecido
en la Cláusula 17.1 (e).

“Gas Natural” significa la mezcla de gases que se obtiene de la Extracción o
del procesamiento industrial y que es constituida principalmente por metano y que
usualmente contiene etano, propano y butanos, así como dióxido de carbono, nitrógeno y
ácido sulfhídrico, entre otros. Puede ser Gas Natural Asociado y Gas Natural No Asociado.

“Gas Natural Asociado” significa e; Gas Natural disuelto en el Petróleo de
un yacimiento, bajo las condiciones de presión y de :emperatura originales.

“Gas Natural No Asociado” significa el Gas Natural que se encuentra en
yacimientos que no contienen Petróleo a las condiciones de presión y temperatura originales.

“Hidrocarburos” significa Petróleo, Gas Natural, Condensados e hidratos de
metano.

“Hidrocarburos de Autoconsumo” significa los Hidrocarburos utilizados
como combustible en las Actividades Petroleras, o rzinyectados al yacimiento, pero sólo en
la manera y en las cantidades aprobadas de conformidad con la Normatividad Aplicable.

10 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5.CS/2016

“Hidrocarburos en el Subsuelo” significa los recursos totales o cantidades
totales de Hidrocarburos con potencial de ser extraidos que se estima existen originalmente
en acumulaciones de ocurrencia natural, antes de iniciar su producción, así como aquellas
cantidades estimadas en acumulaciones aún por descubrir.

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos los
Hidrocarburos de Autoconsumo, quemados y venteados, medidos en los Puntos de Medición
en condiciones comercialmente aceptables en cuanto a contenido de azufre, agua y otros
elementos de conformidad con la Normatividad Aplicable y las Mejores Prácticas de la
Industria, los cuales serán auditados y supervisados por la CNH.

“Hidrocarburos Producidos” significa el volumen total de Hidrocarburos
extraídos por el Contratista del Área Contractual.

“Incremento en el Programa Mínimo” significa las Unidades de Trabajo
adicionales a las que hace referencia el Anexo 5, que el Contratista se comprometió a realizar
a través del incremento en el Programa Minimo de Trabajo como parte de la propuesta
económica por la que se adjudicó el presente Contrato.

“Información Técnica” significa todos los datos e información obtenidos
como resultado de las Actividades Petroleras, lo cual incluirá, de forma enunciativa mas no

limitativa: información geológica, geofísica, petrofísica, petroquímica y geoquímica,
incluyendo la adq ón, procesamiento, reprocesamiento, interpretación y control
geológico de la sísmica 2D, 3D y multicomponente 3C; el pre-proceso, interpretación de
datos sísmicos, modelo de velocidades y migración, en tiempo y en profundidades;
adquisición magnética, gravimétrica, geoeléctrica y magnetotelúrica, y cualquier otra que se
obtenga por medios diferentes a los previamente listados, de ingeniería, registros de bitácora
de Pozos, reportes de avance, Documentos Técnicos, y cualquier información relacionada
con la terminación, producción, mantenimiento o conducción de las Actividades Petroleras,
así como cualquier otra considerada de conformidad con la Normatividad Aplicable.

“Instalaciones de Comercialización” significa la infraestructura y equipos
necesarios para transportar, comprimir, almacenar o distribuir los Hidrocarburos después de
los Puntos de Medición, incluyendo todos los ductos para Petróleo, Condensados y Gas
Natural, bombas, compresores, medidores e instalaciones adicionales de Almacenamiento
necesarias para transportar los Hidrocarburos del Punto de Medición al punto de venta o a la
entrada de un sistema de entrega.

“Instalaciones de Recolección” significa todas las instalaciones y equipos
necesarios para pruebas y separación de producción, tanques de Almacenamiento,
compresores, ductos, bombas y cualquier otro equipo necesario para la Recolección de
Hidrocarburos.

“Interés de Participación” significa la porción indivisa de cada una de las
Empresas Participantes en los derechos del Contratista en virtud de este Contrato, en e
entendido que cada Empresa Participante será solidariamente responsable de todas las

1 ÁREA CONTRACTUAL $
Contrato No, CNH-R01-L04-A5.CS/2016

obligaciones del Contratista en virtud de este Contrato independientemente de su Interés de
Participación.

“Inventario de Activos” significa el inventario de Pozos y Materiales descrito
en el Anexo 12.

“Ley de Hidrocarburos” significa la Ley de Hidrocarburos publicada en el
Diario Oficial de la Federación el 11 de agosto de 2014, incluyendo sus reformas y adiciones.

“Ley de Ingresos sobre Hidrocarburos” significa la Ley de Ingresos sobre
Hidrocarburos publicada en el Diario Oficial de la Federación el 11 de agosto de 2014,
incluyendo sus reformas y adiciones.

“Licitación” significa la licitación pública internacional CNH-RO1-L04/2015.

“Línea Base Ambiental” significa las condiciones ambientales en las que se
encuentran los hábitats, ecosistemas, elementos y revursos naturales, así como las relaciones
de interacción y los servicios ambientales, existentes en el Área Contractual previo a la
ejecución de las actividades previstas en el Contrato.

“Línea Base Social” significa la medición inicial de los indicadores
socioeconómicos y socioculturales que podrían modificarse por las actividades realizadas en
el Area Contractual.

“Materiales” significa todas las maquinarias, herramientas, equipos,
artículos, suministros, tuberías, plataformas de perfcración o producción, artefactos navales,
plantas, infraestructura y otras instalaciones adquiridas, suministradas, arrendadas o poseídas
de cualquier otra forma para su utilización en las Actividades Petroleras, incluyendo las
Instalaciones de Recolección.

“Materiales Inmuebles” significa aquellos Materiales utilizados en las
Actividades Petroleras que: (i) estén unidos de manera fija al Área Contractual, (ti) no puedan
separarse sin deterioro de ésta o del Material adherido, y (iii) que no puedan trasladarse de
un lugar a otro por sí mismos o como producto de una fuerza exterior.

“Mecanismo de Ajuste” significa el mecanismo establecido en el Anexo 3
que modifica los parámetros que determinan la Contraprestación del Estado.

“Mejores Prácticas de la Industria” significan las prácticas, métodos,
estándares y procedimientos generalmente aceptados y acatados por operadores expertos,
prudentes y diligentes, con experiencia en materia de Exploración, Evaluación, desarrollo,
Extracción de Hidrocarburos y Abandono, los cuales, en el ejercicio de un criterio razonable
y a la luz de los hechos conocidos al momento de tomar una decisión, se consideraría que
obtendrían los resultados planeados de la Extracción de los Hidrocarburos dentro del Área
Contractual maximizando el factor de recuperación de los Hidrocarburos a lo largo de toda
la vida de los yacimientos sin causarles una reducción excesiva de presión o de energía.

12 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5,CS/2016

“Mes” significa un mes calendario.

“Metodología” significa la metodología establecida por la Secretaría de
Economía para medir el contenido nacional en Asignaciones y Contratos para la Exploración
y Extracción conforme al artículo 46 de la Ley de Hidrocarburos.

“Normatividad Aplicable” significa todas las leyes, reglamentos,
disposiciones administrativas de carácter general, decretos, órdenes administrativas y demás
normas o decisiones de cualquier tipo expedidas por cualquier Autoridad Gubernamental y
que se encuentren en vigor en el momento que se trate.

“Obligaciones de Carácter Fiscal” significa todos y cada uno de los
impuestos, contribuciones, derechos, aprovechamientos, aranceles y retenciones de cualquier
naturaleza, federales, estatales o municipales, así como todos y cada uno de los accesorios,
recargos, actualizaciones y multas, cobrados o determinados en cualquier momento por
cualquier Autoridad Gubernamental.

“Obstáculos a la Continuación de la Perforación” se refiere a casos en los
que antes de alcanzar la profundidad objetivo para cualquier Pozo: (i) se encuentre una
formación geológica más antigua que la formación más profunda que se haya planteado como
objetivo; (ii) se determine que continuar perforando presenta un peligro, incluyendo peligros
asociados a una presión anormalmente alta o derive en pérdidas excesivas de fluidos de
perforación; (iii) se encuentre una formación impenetrable que impida alcanzar la
profundidad planeada, o (iv) se encuentre con una formación geológica con presencia de
Hidrocarburos que deba ser protegida de acuerdo a las Mejores Prácticas de la Industria,

“Operador” tendrá el significado previsto en la Cláusula 2.5.

“Partes” significa el Estado (por conducto de la CNH) y cada una de las
Empresas Participantes.

“Período” significa un Mes, en el entendido que cuando las Actividades
Petroleras se realicen en un período que no comprenda un Mes completo, el Período será el
número de Días que efectivamente operó el Contrato.

“Período de Desarrollo” significa, en relación con cualquier Descubrimiento
Comercial, el período que inicia con la aprobación del Plan de Desarrollo relativo a dicho
Descubrimiento Comercial y que concluye con la terminación del presente Contrato por
cualquier motivo o por la rescisión administrativa o contractual.

“Período de Evaluación” tendrá el significado previsto en la Cláusula 5.2.
“Período de Exploración” significa el período concedido al Contratista para

realizar actividades de Reconocimiento y Exploración Superficial, Exploración y Evaluación
y que se compone del Período Inicial de Exploración, del Primer Período Adicional de

13 ÁREA CONTRACTUAL 5

Contrato No. CNH-RO1-L04-A5.CS/2016

Exploración (de haberlo), del Segundo Período Adivional de Exploración (de haberlo) y del
Período de Evaluación (de haberlo).

“Período Inicial de Exploración” significa el período concedido al
Contratista para realizar las actividades de Reconocimiento y Exploración Superficial,
Exploración y Evaluación en términos de lo previsto en la Cláusula 4.2.

“Persona” significa cualquier persona física o moral de cualquier tipo,
incluyendo cualquier sociedad, asociación, fideicomiso, co-inversión, gobierno o cualquier
organismo o agencia perteneciente a éste.

“Petróleo” significa la mezcla de carburos de hidrógeno que existe en fase
líquida en los yacimientos y permanece así en condiciones originales de presión y
temperatura, y que puede incluir pequeñas cantidades de sustancias que no son carburos de
hidrógeno.

“Plan de Desarrollo” significa el plan de desarrollo óptimo para la Extracción
que contiene un programa de tiempos que especifica las Actividades Petroleras en un Área
de Desarrollo en particular, para lograr la Producción Comercial Regular o incrementar la
producción de Hidrocarburos, incluyendo cualquier programa de Recuperación Avanzada.

“Plan de Evaluación” tendrá el sign ficado previsto en la Cláusula 5.1.

“Plan de Exploración” significa un programa que especifica las actividades
de Reconocimiento y Exploración Superficial, Exp oración y Evaluación a realizarse en el
Área Contractual, mismo que deberá cumplir, cuando menos, con el Programa Mínimo de
Trabajo y el Incremento en el Programa Mínimo,

“Plazo Adicional” significa cada un: de las prórrogas otorgadas al plazo del
presente Contrato de conformidad con lo establecido en la Cláusula 3.2.

“Pozo” significa cualquier apertura efectuada en el suelo mediante
perforación o cualquier otra forma con el propósito de descubrir, evaluar o extraer
Hidrocarburos o de inyectar cualquier sustancia u obtener datos relacionados con el
yacimiento.

“Precio Contractual” significa el valor monetario en Dólares que se asigne
por unidad de medida a cada Hidrocarburo conformw lo dispuesto en el Anexo 3.

“Primer Período Adicional de Exploración” tendrá el significado previsto
en la Cláusula 4,3.

“Procedimientos de Contabilidad” significa los procedimientos de
contabilidad y de registro de Costos que se adjuntan al presente Contrato como Anexo 4.

14 ÁREA CONTRACTUAL 5

y)
Contrato No. CNH-R01-L04-A5.CS/2016

“Producción Comercial Regular” significa la producción regular sostenida
de cualquier Campo con el objeto de hacer uso comercial de dicha producción.

“Programa Mínimo de Trabajo” significa las Unidades de Trabajo a que se
hace referencia en el Anexo 5, las cuales el Contratista deberá llevar a cabo durante el Período
Inicial de Exploración, en el entendido que el Programa Minimo de Trabajo es solamente un
programa de trabajo mínimo y que el Contratista puede llevar a cabo actividades de
Reconocimiento y Exploración Superficial, Exploración y Evaluación adicionales durante el
Período de Exploración.

“Puntos de Medición” significa los lugares propuestos por el Contratista y
aprobados por la CNH, o en su caso determinados por la CNH, ya sea dentro o fuera del Área
Contractual, en los que se medirán, verificarán y entregarán los Hidrocarburos Netos según
lo establece el presente Contrato y la Normatividad Aplicable.

“Recolección” significa el acopio de los Hidrocarburos de cada Pozo del
yacimiento una vez que han sido extraídos del subsuelo, mediante un sistema de líneas de
descarga que van desde el cabezal de los Pozos hasta las primeras baterías de separación o,
en su caso, hasta los sistemas de transporte.

“Reconocimiento y Exploración Superficial” significa todos aquellos
estudios de Evaluación que se valen únicamente de actividades sobre la superficie del terreno
o del mar para considerar la posible existencia de Hidrocarburos en el Área Contractual,
incluyendo los trabajos para la adquisición, así como el procesamiento, reprocesamiento o
interpretación de información.

“Recuperación Avanzada” significa los procesos de recuperación secundaria
o terciaria consistentes con las Mejores Prácticas de la Industria para permitir una mayor
recuperación de Hidrocarburos en el Área de Desarrollo, incluyendo, sin limitar, el
incremento en la presión del yacimiento y/o reducción de la viscosidad de los Hidrocarburos.

“Regalía” significa la parte de la Coniraprestación del Estado determinada en
función del Valor Contractual de los Hidrocarburos, según lo establecido en el Anexo 3.

“Reglas de Mercado” significa el principio de competencia bajo el cual las
partes involucradas en una transacción son independientes y participan en igualdad de
condiciones por interés propio. y

“Reservas” significa el volumen de Hidrocarburos en el Subsuelo calculado
a una fecha dada a condiciones atmosféricas que se estima será producido técnica y ES
económicamente bajo el régimen fiscal aplicable con cualquiera de los métodos y sistemas
de Extracción aplicables a la fecha de Evaluación.

“Secretaría de Hacienda” significa la Secretaría de Hacienda y cresito»/ (E
Público. CNA

15 ÁREA CONTRACTUAL 5 1
Contrato No. CNH-R01-L04-A5.CS/2016

“Segundo Período Adicional de Exploración” tendrá el significado previsto
en la Cláusula 4.4,

“Sistema de Administración” sign fica el conjunto integral de elementos
interrelacionados y documentados cuyo propósito es la prevención, control y mejora del
desempeño de una instalación o conjunto de eilas en materia de seguridad industrial,
seguridad operativa y de protección al medio ambiente en el sector hidrocarburos.

“Subcontratistas” significa aquellas Personas que lleven a cabo las
Actividades Petroleras a solicitud del Contratista, cc nforme a la Cláusula 19.2.

“Subproductos” significa aquellos elementos o componentes distintos a los
Hidrocarburos, tal como el azufre o cualquier otro mineral o sustancia contenidos en el
Petróleo o Gas Natural que a su vez puedan ser separados de los Hidrocarburos.

“Trimestre” significa el conjunto de tres (3) Meses consecutivos en los que
se divide el Año, siendo el final de cada Trimestre e1 los Meses de marzo, junio, septiembre
y diciembre respectivamente. Cuando las Actividades Petroleras se realicen en un período
que no comprenda un Trimestre completo, el Trimestre será el número de Días o Meses que
efectivamente operó el Contrato.

“Unidad de Trabajo” se refiere ¿ la magnitud unitaria utilizada como
referencia para establecer y evaluar el cumplimiento de las actividades del Programa Mínimo
de Trabajo, el Incremento en el Programa Mínimo y los compromisos adicionales adquiridos
para el Período de Exploración conforme a lo previsto en la Cláusula 4 y el Anexo 5.

“Valor Contractual de los Condensados” significa el resultado de
multiplicar, en el Período que se trate: (i) el Precio Contractual de los Condensados, por (ii)
el volumen de los Condensados medido en Barriles «n los Puntos de Medición, determinado
conforme a lo previsto en el Anexo 3.

“Valor Contractual de los Hidrocarburos” significa la suma del Valor
Contractual del Petróleo, el Valor Contractual del Gas Natural y el Valor Contractual de los
Condensados, determinado conforme a lo previsto e1 el Anexo 3.

“Valor Contractual del Gas Naturnl” significa el resultado de multiplicar,
en el Período que se trate: (i) el Precio Contractuzi del Gas Natural, por (ii) el volumen
medido en millones de BTU de Gas Natural en los Puntos de Medición, determinado
conforme a lo previsto en el Anexo 3,

“Valor Contractual del Petróleo” significa el resultado de multiplicar, en el
Período que se trate: (i) el Precio Contractual del P=tróleo, por (ii) el volumen de Petróleo
medido en Barriles en los Puntos de Medición, determinado conforme a lo previsto en el
Anexo 3.

16 ÁREA CONTRACTUAL 5

SY 6.
LA
>

lp
Y5
Contrato No. CNH-R01-L04-A5.CS/2016

12 — Singular y Plural.

Los términos definidos en la Cláusula 1.1 podrán ser utilizados en el presente
Contrato tanto en singular como en plural.

13 Encabezados y Referencias.

Los encabezados de las Cláusulas del presente Contrato han sido insertados
únicamente por conveniencia y no afectarán en forma alguna la interpretación del mismo.
Toda referencia en el presente Contrato a “Cláusulas” o “Anexos” se entenderá como
referencia a las Cláusulas y Anexos del presente Contrato, salvo que se indique lo contrario.

CLÁUSULA 2.
OBJETO DEL CONTRATO

2.1 Modalidad Licencia.

El objeto del presente Contrato es la realización de las Actividades Petroleras
bajo la modalidad de contratación de licencia en virtud del cual se otorga al Contratista el
derecho de explorar y extraer a su exclusivo costo y riesgo los Hidrocarburos propiedad del
Estado en el Area Contractual, de conformidad con la Normatividad Aplicable, las Mejores
Prácticas de la Industria y los términos y condiciones del presente Contrato. El Contratista
tendrá derecho a la transmisión onerosa de los Hidrocarburos Producidos, siempre que,
conforme a los términos del Contrato, se encuentre al corriente en el pago de las
Contraprestaciones del Estado señaladas en la Cláusula 16.2.

El Contratista será el único responsable y cubrirá todos los Costos y proveerá
todo el personal, tecnología, Materiales y financiamiento necesarios para la realización de
las Actividades Petroleras. El Contratista tendrá el derecho exclusivo de conducir las
Actividades Petroleras en el Área Contractual sujeto a lo establecido en el presente Contrato
y en la Normatividad Aplicable. La CNH no hace declaración ni garantía alguna de ningún
tipo respecto al Área Contractual y cada una de las Empresas Participantes reconoce que no
ha recibido garantía alguna por parte de ninguna Autoridad Gubernamental respecto a que:
(i) en el Área Contractual habrá Descubrimientos; (ii) de darse algún Descubrimiento, éste
será considerado un Descubrimiento Comercial, ni que (iii) recibirá Hidrocarburos en
volúmenes suficientes para cubrir los Costos en que incurra durante la realización de las
Actividades Petroleras.

2.2 No Otorgamiento de Derechos de Propiedad. ye s

Este Contrato no confiere a ninguna de las Empresas Participantes derecho de
propiedad alguno sobre los Hidrocarburos en el Subsuelo, los cuales son y permanecerán en
todo momento propiedad de la Nación. Asimismo, en ningún caso los recursos minerales Y
distintos a Hidrocarburos existentes en el Área Contractual (sean o no descubiertos por el
Contratista) serán propiedad del Contratista y éste no tendrá derecho en virtud del Contrato 4” AN
a explotar o utilizar dichos recursos. En caso que durante la conducción de Actividades

IZ

yl ÁREA CONTRACTUAL 5 L 4

Contrato No. CNH-R01-L04-A5.CS/2016

Petroleras el Contratista descubra en el Área Contractual recursos minerales distintos a
Hidrocarburos, deberá notificarlo a la CNH dentro de: los quince (15) Días siguientes de dicho
descubrimiento. Nada de lo establecido en este Contrato limita el derecho de la Nación de
conceder a un tercero cualquier tipo de concesión, licencia, contrato o cualquier otro
instrumento jurídico para la explotación de los recursos minerales distintos a Hidrocarburos
de conformidad con la Normatividad Aplicable. E Contratista deberá dar acceso al Área
Contractual a cualquier Persona que reciba cualquier concesión, licencia o contrato para
explotar o utilizar recursos distintos a Hidrocarburos: en el Área Contractual, en los términos
previstos por la Normatividad Aplicable.

2,3 Intereses de Participación.

Los Intereses de Participación de las Empresas Participantes son los
siguientes:

Empresa Participante Interés de Participación

MURPHY SUR 30.00%
OPHIR 23.33%

PC CARIGALI 23.34%
SIERRA OFFSHORE 23.33%

Ningún intento de dar en garantía, ceder o transferir parte o la totalidad del
Interés de Participación tendrá validez o se considerará efectivo salvo por lo dispuesto en la
Cláusula 24,

2.4 Responsabilidad Solidaria.

Cada una de las Empresas Participantes será solidariamente responsable del
cumplimiento de todas y cada una de las obligaciones del Contratista conforme a este
Contrato independientemente de su Interés de Participación.

2.5 Operador.

MURPHY SUR ha sido designado por las Empresas Participantes con la SS BA

aprobación de la CNH, como el Operador de este Contrato quién deberá cumplir con las

obligaciones del Contratista derivadas de este Contrato en nombre y representación de cada ,

una de las Empresas Participantes. Sin perjuicio de lo anterior, se entiende que todos los

aspectos operacionales de las Actividades Petroleras serán llevados a cabo únicamente por el

Operador por cuenta de todas las Empresas Participantes. El incumplimiento del Operador

de sus obligaciones frente a las Empresas Participartes no relevará ni liberará a ninguna de

las Empresas Participantes de su responsabilidad solidaria prevista en este Contrato. PP?

18 ÁREA CONTRACTUAL 5 x S

Contrato No. CNH-R01-L04-A5.CS/2016

Cada una de las Empresas Participantes nombra en este acto al Operador como
su representante con poderes tan amplios como sean necesarios para representarlas frente a
la CNH para cualquier asunto relacionado con el presente Contrato. Se entenderá que
cualquier asunto acordado por la CNH con el Operador obligará igualmente a cada una de
las Empresas Participantes.

2.6 Cambio de Operador.

Las Empresas participantes podrán cambiar al Operador, y el Operador podrá
renunciar a su condición, previa autorización de la CNH, El nuevo operador deberá:

10) Cumplir al menos con los criterios de precalificación previstos para el
Operador durante el proceso de Licitación del Contrato en caso que el cambio de operador
ocurra durante los primeros cinco (5) Años posteriores a la Fecha Efectiva, o

(ii) Tener constancia de haber sido precalificado como operador por la
CNH en un proceso de licitación de áreas con características similares al Área Contractual
en los cinco (5) Años anteriores al cambio de operador.

El cambio de Operador deberá ser aprobado de conformidad con lo
establecido en la Cláusula 24 del presente Contrato y la Normatividad Aplicable. En caso
que la CNH no emita una resolución dentro del plazo establecido en este Contrato, ésta se
entenderá en sentido favorable.

2.7 Reporte Contable de Beneficios.

Sin perjuicio de lo establecido en la Cláusula 2.2, las Empresas Participantes
podrán reportar para efectos contables y financieros el presente Contrato y los beneficios
esperados del mismo en términos de la Normatividad Aplicable.

CLÁUSULA 3.
PLAZO DEL CONTRATO

3.1 Vigencia.

Este Contrato entrará en vigor en la Fecha Efectiva. Sujeto a los demás
términos y condiciones del presente Contrato, la duración del presente Contrato será de
treinta y cinco (35) Años a partir de la Fecha Efectiva, en el entendido que continuarán
vigentes las disposiciones que por su naturaleza tengan que ser cumplidas después de la
terminación del presente Contrato, incluyendo, sin limitar, las relativas al Abandono y a la
indemnización.

19 ÁREA CONTRACTUAL 5

N

4)

CA
UN

Cea
Contrato No. CNH-R01-L04-A5.CS/2016

3.2 Prórroga.

A partir del quinto Año previo a la terminación del plazo del Contrato y
siempre que el Contratista esté al corriente de sus obligaciones conforme al mismo, éste podrá
solicitar a la CNH hasta dos (2) prórrogas del plazo «el Contrato (“Plazos Adicionales”) para
una parte o la totalidad de las Áreas de Desarrollo de conformidad con lo siguiente:

(a) El primer Plazo Adicional tendrá una duración de hasta diez (10) Años
O hasta el límite económico de las Áreas de Desarro lo en caso que este último sea menor.

(b) El segundo Plazo Adicional vendrá una duración de hasta cinco (5)
Años o hasta el límite económico de las Áreas de Desarrollo en caso que este último sea
menor.

(c) El Contratista deberá presentar la solicitud cuando menos dieciocho
(18) Meses antes de la fecha de terminación del pluzo original del presente Contrato o del
Plazo Adicional.

(d) Con las solicitudes de prórrcga, el Contratista deberá entregar a la
CNH una propuesta de modificación a los Planes de Desarrollo que incluirá el proyecto del
Sistema de Administración y que considere el grado de madurez de los yacimientos.

(e) Las Áreas de Desarrollo correspondientes se deberán encontrar en
Producción Comercial Regular durante los cinco (5) Años previos a la fecha de la solicitud.

La CNH revisará las solicitudes de prórroga y resolverá, si se aceptan o no las
propuestas de prórroga del Contratista y, en su «aso, bajo qué condiciones técnicas y
económicas. En caso que la CNH autorice las prórrogas y el Contratista acepte las
condiciones técnicas y económicas de las mismas, las Partes modificarán por escrito los
términos del presente Contrato para reflejar tales condiciones.

3.3 Etapa de Transición de Arranque.

A partir de la Fecha Efectiva, iniciará una etapa con duración de hasta ciento
veinte (120) Días Hábiles en la cual se llevará a cabo la entrega del Área Contractual al
Contratista por parte de la CNH o de un tercero designado para tal efecto y que se conducirá
conforme a lo siguiente:

(a) La CNH proporcionará al Contratista la información que tenga y EA

eS

disponible a la Fecha Efectiva respecto de los Pozos: y Materiales, incluyendo el Inventario
de Activos, las autorizaciones ambientales del Área Contractual y el Estudio de Impacto
Social que hubiere elaborado la Secretaría de Energía de conformidad con la Normatividad
Aplicable;

(b) El Contratista estará obligado a documentar la existencia y estado de
integridad de los Pozos y Materiales. La CNH en coordinación con la Secretaría de Energía

20 ÁREA CONTRACTUAL 5

F DD

Y
Contrato No. CNH-RO1-L04-A$.CS/2016

y con asistencia técnica de la Agencia vigilará, en términos de la Normatividad Aplicable,
que el contratista o asignatario que estuviera a cargo del Área Contractual con anterioridad a
la Fecha Efectiva lleve a cabo las actividades de Abandono de Pozos y Materiales que no
sean útiles para las Actividades Petroleras;

(c) El Contratista deberá presentar la Evaluación de Impacto Social que
deberá elaborarse conforme a lo previsto en la Ley de Hidrocarburos, su Reglamento y demás
Normatividad Aplicable, la cual deberá incluir, al menos, la descripción del proyecto y su
área de influencia, la identificación y caracterización de los pueblos y comunidades que se
encuentren dentro del área de influencia, caracterización, predicción y valoración de los
impactos sociales previo al inicio de las Actividades Petroleras;

(d) El Contratista deberá iniciar los estudios que permitan establecer la
Línea Base Ambiental de acuerdo con los requerimientos que proporcione la Agencia al
Contratista previo al inicio de las Actividades Petroleras, con la finalidad de identificar los
Daños Preexistentes. La CNH con asistencia técnica de la Agencia vigilará, en términos de
la Normatividad Aplicable, que el contratista o asignatario que estuviera a cargo del Área
Contractual con anterioridad a la Fecha Efectiva asuma la responsabilidad y los gastos
relacionados con la restauración, compensación, caracterización y remediación de los Daños
Preexistentes;

(e) La CNH tendrá la facultad de acompañar al Contratista durante la
Etapa de Transición de Arranque directamente o a través del tercero designado a efecto de
revisar y validar que las actividades correspondientes sean realizadas de acuerdo con las
Mejores Prácticas de la Industria y de conformidad con la Normatividad Aplicable;

(5 Sin perjuicio de lo señalado en el inciso g) de esta Cláusula 3.3, el
Contratista asumirá total responsabilidad sobre el Área Contractual, sobre los Pozos y
Materiales que en ella se encuentren, los pasivos sociales y Daños Preexistentes, de
conformidad con los plazos previstos en este Contrato y en la Normatividad Aplicable, y

(2) Se reconocerán como Daños Preexistentes aquéllos que hayan sido
documentados de conformidad con el inciso (b) de esta Cláusula 3.3 o aquéllos que hayan
sido determinados en la Línea Base Ambiental de conformidad con esta Cláusula 3.3 y la
Cláusula 14.4. Sin perjuicio de lo anterior, el Contratista será responsable de cualquier daño
a los Pozos y Materiales y Daños Ambientales ocasionados durante la realización de las
Actividades Petroleras,

La Etapa de Transición de Arranque se llevará a cabo de conformidad con la
Normatividad Aplicable.

3.4 Renuncia del Contratista.
Sin perjuicio de lo previsto por la Cláusula 18, el Contratista podrá en

cualquier momento renunciar a la totalidad o una(s) parte(s) del Área Contractual, y con ello
dar por terminado este Contrato en relación con la(s) parte(s) del Área Contractual en

21 ÁREA CONTRACTUAL 5

Contrato No. CNH-RO1-L04-A5,CS/2016

cuestión, mediante la entrega a la CNH de una notificación irrevocable por escrito con por lo
menos tres (3) Meses de anticipación a la fecha efe:ztiva de dicha renuncia. Dicha renuncia
no afectará las obligaciones del Contratista relacionadas con: (i) la terminación del Programa
Mínimo de Trabajo, el Incremento en el Programa Mínimo y los compromisos mínimos para
el Primer Período Adicional de Exploración (de hab2rl0) y el Segundo Período Adicional de
Exploración (de haberlo) o en su caso, el pago de las penas convencionales correspondientes
de conformidad con la Cláusula 4; (ii) el Abandone y la entrega del área de acuerdo con lo
establecido en la Cláusula 18, y (iii) la renuncia y devolución del Área Contractual de acuerdo
con lo establecido en la Cláusula 7. En caso de la terminación anticipada del presente
Contrato por parte del Contratista conforme a esta Cláusula 3.4, éste no tendrá derecho a
recibir indemnización alguna.

CLÁUSULA 4.
EXPLORACIÓN

4,1 — Plan de Exploración.

Dentro de los ciento ochenta (180) Días siguientes a la Fecha Efectiva, el
Contratista deberá presentar a la CNH para su aprobación el Plan de Exploración. El Plan de
Exploración deberá contemplar, por lo menos, la realización de todas las actividades
previstas para el Período de Exploración e incluirá el Sistema de Administración.

La CNH resolverá sobre la propuesta de Plan de Exploración en un plazo que
no excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en
los términos de la Normatividad Aplicable. En cas> que la CNH no emita una resolución
dentro del plazo establecido, ésta se entenderá en sentido favorable.

Sin menoscabo de la facultad de aprobar el Plan de Exploración dentro del
plazo previsto en esta Cláusula 4.1, la CNH podrá emitir observaciones relativas a dicho Plan
de Exploración, cuando éste: (i) no se elabore de conformidad con las Mejores Prácticas de
la Industria para la evaluación del potencial de H drocarburos, incluyendo estándares en
seguridad industrial, seguridad operativa, protección ambiental y de salud en el trabajo, o (ii)
no prevea la incorporación de Reservas ni la delimitación del área correspondiente a la
Exploración dentro del Área Contractual. El Contra:ista será quien proponga las soluciones
operativas y los ajustes correspondientes al Plan de Exploración para atender las
observaciones de la CNH. La CNH y el Conratista podrán celebrar audiencias o
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto
de las observaciones al Plan de Exploración, de conformidad con las Mejores Prácticas de la
Industria y la Normatividad Aplicable.

42 Período Inicial de Exploración.

El Período Inicial de Exploración tendrá una duración de hasta cuatro (4) Años
a partir de la aprobación del Plan de Exploración. El Contratista estará obligado a concluir,
al menos el Programa Mínimo de Trabajo y el Incremento en el Programa Mínimo

22 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5.CS/2016

correspondiente durante el Período Inicial de Exploración. Sin perjuicio de las obligaciones
para acceder al Primer Período Adicional de Exploración, el Contratista podrá realizar las
Unidades de Trabajo equivalentes a un (1) Pozo durante el Primer Período Adicional de
Exploración en caso de que se haya comprometido a realizar las Unidades de Trabajo
equivalentes a dos (2) Pozos como Incremento en el Programa Mínimo.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Días previos a la terminación del Período Inicial de
Exploración, la prórroga de este período a fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista sean
de imposible conclusión dentro del periodo a que se refiere esta Cláusula 4.2. La CNH
aprobará la prórroga en términos de la Normatividad Aplicable.

Al finalizar el Período Inicial de Exploración el Contratista tendrá derecho a
dar por terminado el presente Contrato mediante notificación por escrito a la CNH en
términos de lo previsto en la Cláusula 3.4.

4.3 Primer Período Adicional de Exploración.

Sujeto a lo establecido en esta Cláusula 4.3, el Contratista podrá solicitar a la
CNH, mediante notificación por escrito realizada con cuando menos sesenta (60) Días
previos a la terminación del Periodo Inicial de Exploración, la ampliación del Período de
Exploración por hasta tres (3) Años adicionales (el “Primer Período Adicional de
Exploración”). El Contratista solamente podrá solicitar dicha ampliación en caso que: (i)
haya cumplido con las Unidades de Trabajo requeridas para el Período Inicial de Exploración
de conformidad con la Cláusula 4.2 y (ii) se comprometa a realizar las Unidades de Trabajo
equivalentes a un (1) Pozo durante el Primer Período Adicional de Exploración de
conformidad con el Anexo 5, en adición a cualquier número de Unidades de Trabajo
comprometidas como Incremento en el Programa Mínimo que no hayan sido ejecutadas
durante el Período Inicial de Exploración de conformidad con la Cláusula 4.2. La CNH
aprobará dicha ampliación en caso que se cumplan las dos (2) condiciones antes
mencionadas, siempre que el Contratista se encuentre al corriente con todas las demás
obligaciones conforme al presente Contrato y condicionado a que la CNH reciba la Garantía
del Primer Período Adicional dentro de los siguientes diez (10) Días Hábiles a que la CNH
apruebe la ampliación.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Días previos a la terminación del Primer Período

Adicional de Exploración, la prórroga de este período a fin de concluir actividades en proceso :
contempladas en el Plan de Exploración que por razones no imputables al Contratista sean +
de imposible conclusión dentro del período a que se refiere esta Cláusula 4.3. La CNH cm

aprobará la prórroga en términos de la Normatividad Aplicable. ,
/

En caso que durante el Período Inicial de Exploración, el Contratista realice y L/
Unidades de Trabajo adicionales a las que se comprometió de conformidad con la Cláusula Y
4.2, el Contratista podrá solicitar la acreditación de dichas Unidades de Trabajo para el Ct

23 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

Primer Período Adicional de Exploración. Dicha solicitud deberá incluirse en la solicitud de
ampliación del Período de Exploración, conforme a lo previsto en esta Cláusula 4.3.

4.4 Segundo Período Adicional de Exploración.

Sujeto a lo establecido en esta Cláusula 4.4, el Contratista podrá solicitar a la
CNH, mediante notificación por escrito realizada con cuando menos sesenta (60) Días
previos a la terminación del Primer Período Adicional de Exploración, la ampliación del
Período de Exploración por hasta tres (3) Años adicionales (el “Segundo Período Adicional
de Exploración”). El Contratista solamente podrá sclicitar dicha ampliación en caso que: (i)
haya cumplido con las Unidades de Trabajo requeridas para el Primer Período Adicional de
Exploración, y (ii) se comprometa a realizar las Unidades de Trabajo equivalentes a uno (1)
o dos (2) Pozos durante el Segundo Período Adicional de Exploración de conformidad con
la Cláusula 7.1 y el Anexo 5. La CNH aprobará dicha ampliación en caso que se cumplan las
dos (2) condiciones antes mencionadas, siempre que el Contratista se encuentre al corriente
con todas las demás obligaciones conforme al presente Contrato y condicionado a que la
CNH reciba la Garantía del Segundo Período Adicional dentro de los siguientes diez (10)
Días Hábiles a que la CNH apruebe la ampliación.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Días previos a la terminación del Segundo Período
Adicional de Exploración, la prórroga de este período a fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista sean
de imposible conclusión dentro del período a que se refiere esta Cláusula 4.4. La CNH
aprobará la prórroga en términos de la Normatividac! Aplicable.

En caso que durante el Primer Feríodo Adicional de Exploración, el
Contratista realice Unidades de Trabajo adicionales a las que se comprometió de
conformidad con la Cláusula 4.3, el Contratista podrá solicitar la acreditación de dichas
Unidades de Trabajo para el Segundo Período Adicional de Exploración. Dicha solicitud
deberá incluirse en la solicitud de ampliación del *eríodo de Exploración, conforme a lo
previsto en esta Cláusula 4,4,

4.5 — Actualización del Plan de Exploración.

El Contratista deberá desarrollar las actividades de Exploración de
conformidad con el Plan de Exploración aprobado. De considerarlo necesario, el Contratista
podrá someter a aprobación de la CNH modificaciones al Plan de Exploración. La CNH
podrá consultar a la Agencia y a la Secretaría de Eccnomía, en el ámbito de sus atribuciones
sobre la propuesta de modificación y resolverá en un plazo que no excederá los ciento veinte
(120) Días a partir de que reciba la información necesaria en términos de la Normatividad
Aplicable.

24 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

4.6 Retraso en la Presentación del Plan de Exploración.

En caso que el Contratista presente para la aprobación de la CNH el Plan de
Exploración una vez transcurrido el plazo establecido para su presentación, el Contratista
deberá pagar al Fondo una pena convencional equivalente a diez mil (10,000) Dólares por
Día de retraso.

4.7 Incumplimiento de los Compromisos de Trabajo.

En caso de incumplimiento de los compromisos de trabajo establecidos de
conformidad con las Cláusulas 4.2, 4.3, y 4.4 el Contratista deberá pagar al Fondo como pena
convencional:

(a) El monto necesario para llevar a cabo las Unidades de Trabajo no
ejecutadas al término del Período Inicial de Exploración, calculado de conformidad con lo
establecido en la Cláusula 17.1 (a) y en el Anexo 5, hasta por el monto de la Garantía de
Cumplimiento Inicial.

(b) El monto necesario para llevar a cabo las Unidades de Trabajo que el
Contratista se comprometió a realizar durante el Primer Período Adicional de Exploración
conforme a la Cláusula 4.3 y que no haya llevado a cabo al término de dicho período
calculado de conformidad con lo establecido en la Cláusula 17.1 (c) y en el Anexo 5, hasta
por el monto de la Garantía del Primer Período Adicional.

(c) El monto necesario para llevar a cabo las Unidades de Trabajo que el
Contratista se comprometió a realizar durante el Segundo Período Adicional de Exploración
conforme a la Cláusula 4.4 y que no haya llevado a cabo al término de dicho período
calculado de conformidad con lo establecido en la Cláusula 17.1 (e) y en el Anexo 5, hasta
por el monto de la Garantía del Segundo Período Adicional.

(d) En caso que el Contratista renuncie a la totalidad del Área Contractual
conforme a la Cláusula 3.4, se considerará que la fecha de la renuncia corresponderá al
término del Período Inicial de Exploración, Primer Período Adicional de Exploración o
Segundo Período Adicional de Exploración, según sea el caso, y se aplicarán las penas
convencionales que correspondan conforme a los incisos (a), (b) y (c) de esta Cláusula 4.7. Y

(e) La CNH podrá hacer efectiva la Garantía de Cumplimiento en los

montos de las penas convencionales que correspondan en caso que el Contratista no pague al
Fondo dichos valores dentro de los quince (15) Días siguientes a la terminación del Período y)
Inicial de Exploración, del Primer Periodo Adicional de Exploración o del Segundo Período GA

Adicional de Exploración, según sea el caso.

Contratista realice el pago de los montos descritos en los incisos (a), (b) y (c), o en el caso
que se haga efectiva la Garantía de Cumplimiento de conformidad con el inciso (e) de esta
Cláusula 4.7, se considerará que el Contratista ha subsanado el incumplimiento del Programa /

,
Sin perjuicio de lo establecido en el presente Contrato, una vez que el / A

25 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

Mínimo de Trabajo, del Incremento en el Programa Mínimo o de los compromisos
adicionales que se adquirieron para el Primer Período Adicional de Exploración o el Segundo
Período Adicional de Exploración.

48 Pruebas de Formación.
El Contratista remitirá a la CNH tode. la información relevante y los estudios
técnicos relativos a cualquier prueba de formaciór, incluyendo aquellos datos que surjan

directamente de la misma en los plazos establecidos en la Normatividad Aplicable.

4.9 — Notifica

n de Descubrimiento.

El Contratista tendrá la obligación «de dar aviso a la CNH sobre cualquier
Descubrimiento que se confirme, previo a la notificación a cualquier tercero. Dentro de los
treinta (30) Días siguientes a que se confirme cualquier Descubrimiento, el Contratista deberá
notificar a la CNH y remitir: (i) toda la Informació, Técnica disponible relacionada con el
Descubrimiento incluyendo los detalles de la calidad, flujo y formaciones geológicas; (ii) un
reporte analizando dicha información y estableciendo los detalles acerca de un posible
programa de prueba de Pozos, y (iii) sus criterios preliminares sobre la conveniencia de
realizar actividades de Evaluación de dicho Descubrimiento, de conformidad con la
Normatividad Aplicable.

El plazo para la presentación del Plan de Evaluación iniciará a partir de la
notificación del Descubrimiento de conformidad co1 lo establecido en la Cláusula 5.1.

CLÁUSULA S.
EVALUACIÓN

5.1 Evaluación.

En caso de un Descubrimiento dentro del Período de Exploración, el
Contratista presentará para la aprobación de la CNH el programa de actividades de
Evaluación de dicho Descubrimiento (el “Plan de Evaluación”), en un plazo de ciento
ochenta (180) Días contados a partir de la notificación del Descubrimiento, en cuyo caso
aplicarán las disposiciones de la Cláusula 5.2.

Por razones de eficiencia técnica o económica el Contratista podrá, junto con
la notificación del Descubrimiento, solicitar a la CNH prorrogar la presentación del Plan de
Evaluación en un plazo mayor al previsto en esta Cliusula 5.1. La CNH aprobará la prórroga
en términos de la Normatividad Aplicable.

5.2 — Plan de Evaluación.

El Plan de Evaluación presentado ccnforme a lo previsto en la Cláusula 5.1
deberá establecer el contenido de las actividades di: Evaluación con una duración de hasta

26 ÁREA CONTRACTUAL 5

)

ya

Ya
D
y A

Lv
Contrato No. CNH-RO1-L04-A5.CS/2016

tres (3) Años contados a partir de la aprobación de dicho plan (el “Período de Evaluación”).
El Plan de Evaluación del Descubrimiento deberá cubrir la extensión completa de la
estructura en la que se realizó el Descubrimiento (el “Área de Evaluación”), y deberá
contener cuando menos lo previsto en el Anexo 6, con un alcance suficiente para determinar
si el Descubrimiento puede ser considerado un Descubrimiento Comercial. El Plan de
Evaluación podrá contemplar la reevaluación de cualquier Descubrimiento dentro del Área
Contractual que no haya sido declarado como Descubrimiento Comercial.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Días previos a la terminación del Período de
Evaluación, la prórroga de este período a fin de concluir actividades en proceso contempladas
en el Plan de Evaluación que por razones no imputables al Contratista sean de imposible
conclusión dentro del período a que se refiere esta Cláusula 5.2, La CNH aprobará la prórroga
en términos de la Normatividad Aplicable.

La CNH resolverá sobre la propuesta del Plan de Evaluación en un plazo que
no excederá los sesenta (60) Días a partir de que reciba la información necesaria en los
términos de la Normatividad Aplicable.

En caso que la CNH niegue la aprobación del Plan de Evaluación propuesto,
la CNH fundará y motivará su resolución.

5.3 Hidrocarburos Extraídos Durante Pruebas.

El Contratista podrá hacer uso comercial de los Hidrocarburos obtenidos
durante cualquier prueba realizada para determinar las características del yacimiento y los
caudales de producción. Lo anterior sin perjuicio del pago de Contraprestaciones
correspondientes a dichos Hidrocarburos de conformidad con lo establecido en el Anexo 3.

5.4 — Informe de Evaluación,

A más tardar cuarenta y cinco (45) Días contados a partir de la terminación
del Período de Evaluación para cualquier Descubrimiento, el Contratista deberá entregar a la
CNH un informe de todas las actividades de Evaluación llevadas a cabo durante dicho
Período de Evaluación que contenga cuando menos la información a que se hace referencia
en el Anexo 7.

El plazo para la declaración de un Descubrimiento Comercial iniciará a partir
de la terminación de cualquier Período de Evaluación, de conformidad con la Cláusula 6.1.

27 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5.CS/2016

CLÁUSULA 6.
DESARROLLO

6.1  Descubri

nto Comercial.

A más tardar noventa (90) Días después de la terminación de cualquier
Período de Evaluación, el Contratista deberá informar a la CNH si considera que el
Descubrimiento es un Descubrimiento Comercial, en cuyo caso el Contratista deberá
presentar el Plan de Desarrollo para dicho Descubrimiento Comercial, de conformidad con
lo previsto en la Cláusula 6.2, sin perjuicio de que el Contratista deberá continuar realizando
actividades de Reconocimiento y Exploración Superficial, Exploración y Evaluación
conforme al Plan de Exploración en el resto del Área Contractual hasta la terminación del
Período de Exploración o la conclusión del Programa Mínimo de Trabajo, el Incremento en
el Programa Mínimo o “los compromisos de trabajo adquiridos para el Primer Período
Adicional de Exploración o el Segundo Periodo Adicional de Exploración. La declaración de
un Descubrimiento Comercial deberá incluir la delimitación y características del Área de
Desarrollo, la cual deberá contar con la aprobación de la CNH.

El plazo para la presentación del Plan de Desarrollo iniciará a partir de la
declaración de cualquier Descubrimiento Comercial.

6.2 Plan de Desarrollo.

Dentro de los dos (2) Años siguientes a la declaración de un Descubrimiento
Comercial, el Contratista deberá presentar a la CNH para su aprobación el Plan de Desarrollo
correspondiente, El Plan de Desarrollo deberá: (i) contemplar la totalidad del Área de
Desarrollo; (ii) incluir por lo menos la informacióa requerida conforme al Anexo 8; (iii)
prever la utilización de métodos y procesos adecuados para obtener el máximo factor de
recuperación final de las Reservas de conformidad con las Mejores Prácticas de la Industria,
así como (iv) contar con el programa de aprovechamiento de Gas Natural correspondiente y
los mecanismos de medición de la producción de Hidrocarburos. La CNH otorgará o negará
su aprobación a la propuesta de Plan de Desarrollo en un plazo que no excederá los ciento
veinte (120) Días a partir de que reciba la información necesaria en los términos de la
Normatividad Aplicable. En caso que la CNH no emita una resolución dentro del plazo
establecido, ésta se entenderá en sentido favorable.

6.3 Capacidades del Contratista.

En cualquier momento a partir de la Fecha Efectiva y previo a la presentación
del primer Plan de Desarrollo, la CNH evaluará que el Contratista cuente con las capacidades
técnicas necesarias para la ejecución del Plan de Desarrollo, solicitando al Contratista la
presentación de los documentos necesarios, tales como un reporte de producción certificado
emitido por una firma de ingeniería en el ramo de Exploración y Extracción de reconocida
capacidad y prestigio internacional en la especialidad que acredite que el Operador o sus
Filiales hayan tenido una producción promedio mínima anual de al menos diez mil (10,000)
barriles de petróleo crudo equivalente diario en áreas; en aguas profundas, Dicha producción

28 ÁREA CONTRACTUAL 5
Contrato No, CNH-R01-L04-A5.CS/2016

se debió haber alcanzado en cualquier Año durante los diez (10) Años previos a que acredite
dicho requisito.

6.4 Observaciones al Plan de Desarrollo por Parte de CNH.

Sin menoscabo de la facultad de aprobar el Plan de Desarrollo por parte de la
CNH en el plazo establecido en la Cláusula 6.2, la CNH podrá emitir observaciones a
cualquier Plan de Desarrollo presentado por el Contratista, cuando determine que: (i) se
modifican los sistemas de medición y/o los Puntos de Medición; (ii) se modifican los
programas de aprovechamiento de Gas Natural; (iii) las Reservas de Hidrocarburos en el
Area de Desarrollo se explotarían a tasas excesivas o insuficientes; (iv) ocurriría una pérdida
excesiva de presión en el yacimiento o no se alcanzaría la distancia óptima de separación
entre los Pozos; (v) el proyecto del Plan de Desarrollo no sea consistente con las Mejores
Prácticas de la Industria, incluyendo estándares en seguridad industrial, seguridad operativa,
protección ambiental y de salud en el trabajo; (vi) el proyecto del Plan de Desarrollo no
incluya un programa de cumplimiento del porcentaje de contenido nacional, así como un
programa de transferencia de tecnología; (vii) el proyecto del Plan de Desarrollo incumpla
con cualquier disposición de este Contrato; (viii) se incumpliría con la Normatividad
Aplicable, incluyendo estándares en seguridad industrial, seguridad operativa, protección
ambiental y de salud en el trabajo; (ix) se asumiría un nivel de riesgo operativo y ambiental
que no sea aceptable conforme a la Normatividad Aplicable; (x) el Sistema de
Administración no es efectivo para administrar los riesgos dentro de niveles aceptables o no
se aplica, o (xi) se incumpliría con el Sistema de Administración o se causaría un impacto
adverso sobre el medio ambiente.

El Contratista será quien proponga las soluciones operativas y los ajustes
correspondientes al Plan de Desarrollo para atender las observaciones de la CNH, en el plazo
que para tal efecto indique. La CNH y el Contratista podrán celebrar audiencias O
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto
de las observaciones al Plan de Desarrollo, de conformidad con las Mejores Prácticas de la
Industria y la Normatividad Aplicable. La CNH podrá consultar a la Agencia y a la Secretaría
de Economía, en el ámbito de sus respectivas atribuciones.

6.5 Actualización del Plan de Desarrollo.

El Contratista deberá desarrollar el Descubrimiento Comercial de acuerdo con
el Plan de Desarrollo aprobado. El Contratista podrá proponer modificaciones al Plan de
Desarrollo, en términos de lo previsto en el Anexo 8 y sujeto a la aprobación de la CNH. La
CNH podrá consultar a la Agencia y a la Secretaría de Economía, en el ámbito de sus
atribuciones y resolverá sobre la propuesta de modificación en un plazo que no excederá los
ciento veinte (120) Días a partir de que reciba la información necesaria en los términos de la
Normatividad Aplicable.

“)
¿0 0%

29 ÁREA CONTRACTUAL 5 IN
Contrato No. CNH-R01-L04-A5,CS/2016

6.6 Actividades de Exploración Adicionales.

Finalizados los Períodos de Evaluación, una vez que se lleve a cabo la
reducción y la devolución del área a la que se refiere el inciso (e) de la Cláusula 7.1 y en el
supuesto de que el Contratista determine la posibilicad de que existen Hidrocarburos en una
estructura del subsuelo o cierre estratigráfico en el Área Contractual remanente, el Contratista
deberá dar aviso a la CNH y presentar para su aprobación un nuevo Plan de Exploración con
el propósito de llevar a cabo las Actividades Petrole:as que considere convenientes en dicha
estructura del subsuelo o cierre estratigráfico. Lo anterior de conformidad con lo establecido
en este Contrato y en la Normatividad Aplicable.

CLÁUSULA 7. .
REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA

7.1 Reglas de Reducción y Devolución.

El Contratista deberá renunciar y devolver el Área Contractual conforme a lo
establecido a continuación:

(a) Si el Contratista ejerció el derecho de terminación previsto en la
Cláusula 4.2 al finalizar el Período Inicial de Exploración, el Contratista deberá devolver el
cien por ciento (100%) del Área Contractual.

(b) Si al Contratista se le concedió el Primer Período Adicional de
Exploración, al finalizar el Periodo Inicial de Exploración el Contratista no deberá devolver
porcentaje alguno del Área Contractual.

(c) Si al Contratista no se le concedió el Primer Período Adicional de
Exploración, al finalizar el Período Inicial de Exploración el Contratista deberá devolver el
cien por ciento (100%) del Área Contractual que no esté contemplada en un Plan de
Evaluación o en un Plan de Desarrollo aprobado por la CNH.

(d) Si al Contratista no se le concedió el Segundo Período Adicional de
Exploración, al finalizar el Primer Período Adicional de Exploración el Contratista deberá
devolver el cien por ciento (100%) del Área Contrac'ual que no esté contemplada en un Plan
de Evaluación o en un Plan de Desarrollo aprobado por la CNH.

(e) Si al Contratista se le concedió el Segundo Período Adicional de
Exploración mediante el compromiso de realizar las Unidades de Trabajo equivalentes a un
(1) Pozo de conformidad con el Anexo 5, deberá devolver el cincuenta por ciento (50%) del
Área Contractual que no esté contemplada en un Plan de Evaluación o en un Plan de
Desarrollo aprobado por la CNH al finalizar el Primer Período Adicional de Exploración.

(5 Si al Contratista se le concedió el Segundo Periodo Adicional de
Exploración mediante el compromiso de realizar las Unidades de Trabajo equivalentes a dos

30 ÁREA CONTRACTUAL 5

GAMA

|
e

Y
Contrato No. CNH-R01-L04-A5.CS/2016

(2) Pozos de conformidad con el Anexo 5, el Contratista no deberá devolver porcentaje
alguno del Área Contractual,

(8) Al finalizar el Segundo Período Adicional de Exploración, el
Contratista deberá devolver el cien por ciento (100%) del Área Contractual que no esté
contemplada en un Plan de Evaluación o en un Plan de Desarrollo aprobado por la CNH.

(h) Posterior a la terminación del o de los Períodos de Evaluación
correspondientes, el Contratista deberá devolver el cien por ciento (100%) de las Áreas de
Evaluación de que se trate si: (i) conforme al plazo previsto en la Cláusula 6.1 del presente
Contrato, no declara un Descubrimiento Comercial; o si (ii) habiendo declarado el
Descubrimiento Comercial no presentara, conforme al plazo previsto en la Cláusula 6.2 del
presente Contrato, un Plan de Desarrollo para aprobación de la CNH o, (iii) habiéndolo
presentado no sca aprobado por la CNH conforme a la Normatividad Aplicable.

(6) En caso que se otorgue una prórroga a la vigencia del presente Contrato
el Contratista, a solicitud de la CNH, deberá devolver el cien por ciento (100%) de las
estructuras del subsuelo o cierres estratigráficos que no sean parte del Plan de Desarrollo que
se modifique de conformidad con lo establecido en la Cláusula 3.2.

0 Al darse por terminado el presente Contrato por cualquier motivo, o en
caso que la CNH rescinda el presente Contrato, el Contratista deberá devolver el cien por
ciento (100%) del Área Contractual, incluyendo cualquier Área de Evaluación y Área de
Desarrollo.

7.2 No Disminución de Otras Obligaciones.

Lo previsto en esta Cláusula 7 no se entenderá como una disminución de las
obligaciones del Contratista de cumplir con los compromisos de trabajo para el Período de
Exploración o con sus obligaciones respecto a las actividades de Abandono y demás previstas
en este Contrato.

CLÁUSULA 8. .
ACTIVIDADES DE PRODUCCIÓN

8.1 Perfil de Producción.

A partir del Año en que se prevea el inicio de la Producción Comercial

Regular, el Contratista incluirá en sus programas de trabajo un pronóstico de producción de

- conformidad con la Normatividad Aplicable. Los programas de trabajo deberán contemplar.

la producción de Hidrocarburos a la tasa óptima de conformidad con las Mejores Prácticas
de la Industria.

31 ÁREA CONTRACTUAL 5

/

NS
Y
GA

1
y
eS

(A

8
Contrato No. CNH-ROT-L04-A5.CS/2016

8.2 Instalaciones.

El Contratista estará obligado a realizar todas las actividades de construcción,
instalación, reparación y reacondicionamiento de los Pozos, Instalaciones de Recolección y
cualesquiera otras instalaciones necesarias pare las actividades de producción de
conformidad con el Sistema de Administración El Contratista mantendrá todos los
Materiales utilizados en las Actividades Petroleras en buen estado de funcionamiento de
acuerdo con el Sistema de Administración, las Mejores Prácticas de la Industria y las
recomendaciones de los fabricantes de los Materiales.

CLÁUSULA 9.
UNIFICACIÓN

9.1 Procedimiento de Unificación.

El Contratista deberá dar aviso a la Secretaría de Energía y a la CNH en un
plazo que no excederá los sesenta (60) Días Hábiles posteriores a haber reunido los elementos
suficientes que permitan inferir la existencia de un yacimiento compartido. Dicho aviso
deberá contener por lo menos: (i) el análisis técnico sustentado que determine la posible
existencia del yacimiento compartido; (ii) las características generales de dicho yacimiento
compartido; (iii) los estudios geológicos, geofísicos y demás utilizados para determinar la
posible existencia de dicho yacimiento compartido, incluyendo, en su caso, la información
obtenida de la perforación de Pozos mediante los cuales se determinó que el yacimiento de
que se trate excede los límites del Área Contractual; (iv) una propuesta de programa de
trabajo para las Actividades Petroleras previas al acuerdo de unificación entre el Contratista
y el(los) tercero(s) involucrado(s), y (v) la información adicional que el Contratista considere
necesaria.

Una vez recibido el aviso se llevará a cabo lo siguiente:

(a) La CNH remitirá a la Secretaría de Energía en un plazo no mayor a
cuarenta y cinco (45) Días Hábiles contados a partir de la recepción de la información
correspondiente, el dictamen técnico sobre la posible existencia del yacimiento compartido.

(b) Una vez recibida la información referida en el inciso (a) anterior, la
Secretaría de Energía contará con diez (10) Días Hábiles para enviar a la Secretaría de
Hacienda el dictamen que al efecto elabore la CNA, y demás información que considere
necesaria a efecto que esta última emita su opinión respecto de la unificación en un plazo que
no exceda los treinta (30) Días Hábiles.

(c) Una vez recibida la opinión de la Secretaría de Hacienda, la Secretaría
de Energía contará con treinta (30) Días Hábiles pare. instruir al Contratista la unificación del
yacimiento compartido y solicitará al Contratista la información referida en la Normatividad
Aplicable relativa al acuerdo de unificación. El Contratista contará con ciento veinte (120)
Días Hábiles para remitir dicha información.

32 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5.0S/2016

(d) En caso que el Contratista no remita a la Secretaría de Energía la
información referida en el inciso (c) anterior y demás que se prevea en la Normatividad
Aplicable, la Secretaría de Energía determinará los términos y condiciones bajo los cuales se
llevará a cabo la unificación. Lo anterior, durante el siguiente Año, contado a partir de que
concluya el plazo referido en el inciso (c) anterior.

Con base en el acuerdo de unificación y en la propuesta de participación en
las Actividades Petroleras previas al acuerdo de unificación, según corresponda, la CNH
podrá aprobar al operador designado para la realización de actividades de Exploración y
Extracción en el área del yacimiento compartido, de forma tal que las Unidades de Trabajo
correspondientes al yacimiento unificado puedan distribuirse entre las partes conforme a la
participación establecida en el acuerdo de unificación. Asimismo, las actividades
desarrolladas para la determinación de la existencia de un yacimiento compartido serán
consideradas para acreditar el cumplimiento del Programa Mínimo de Trabajo, el Incremento
en el Programa Mínimo o los compromisos de trabajo adquiridos para el Primer Período
Adicional de Exploración o el Segundo Período Adicional de Exploración.

9.2 Unificación sin Contratista o Asignatario Contiguo.

De conformidad con lo previsto en la Cláusula 9.1 y en el supuesto que el
yacimiento se localice parcialmente en un área en la que no se encuentre vigente una
asignación o un contrato para la Exploración y Extracción, el Contratista deberá notificar a
la CNH los estudios geológicos, geofísicos y demás utilizados para determinar la existencia
de dicho yacimiento compartido, incluyendo, en su caso, la información obtenida de la
perforación de Pozos mediante los cuales se determinó que el yacimiento de que se trate
excede los límites del Área Contractual. El Contratista podrá continuar con los trabajos
dentro del Área Contractual mismos que deberán estar considerados en los Planes de
Exploración y los Planes de Desarrollo aprobados por la CNH. Por su parte, la Secretaría de
Energía determinará el instrumento jurídico que servirá de base para llevar a cabo las
Actividades Petroleras en el área en la que no se encuentre vigente una asignación o contrato
para la Exploración y Extracción. Sin perjuicio de lo anterior, el Contratista podrá someter a
consideración de la Secretaría de Energía las áreas en las que se extiendan los yacimientos
compartidos, de conformidad con lo establecido en el artículo 29, fracción I de la Ley de
Hidrocarburos. Dicha propuesta no será vinculante, ni otorgará derechos preferenciales en
relación con la adjudicación de los contratos para la Exploración y Extracción que resulten.

CLÁUSULA 10.
AVANCE DE LAS ACTIVIDADES PETROLERAS

10.1 Perforación de Pozos.

Antes de iniciar la perforación de cualquier Pozo, el Contratista deberá obtener
los permisos y autorizaciones que correspondan conforme a la Normatividad Aplicable. Una
vez recibida la autorización para la perforación de cualquier Pozo, el Contratista estará
obligado a cumplir con los términos y condiciones de la autorización y dentro de las

33 ÁREA CONTRACTUAL 5

Vs

£

0)

CA

)
CA
[e
Contrato No. CNH-R01-L04-A5.CS/2016

especificaciones técnicas requeridas en el Plan de E».ploración, Plan de Evaluación o Plan de
Desarrollo, excepto si existen Obstáculos a la Continuación de la Perforación.

10.2 Reportes de Perforación y Geofísicos,

Durante la perforación de cualquier Pozo y hasta la terminación de las
actividades de perforación, el Contratista enviará a la CNH los reportes de perforación que
requiera la Normatividad Aplicable. El Contratista deberá mantener un registro digital, en
original y reproducible con buena calidad, de toda la información geológica y geofísica
relacionada con el Área Contractual y deberá ertregar a la CNH una copia de dicha
información, incluyendo los registros de bitácora de los Pozos.

A la terminación de cualquier Pozo el Contratista deberá presentar un informe
final de terminación de Pozo que contenga cuando menos la información requerida por la
Normatividad Aplicable.

10.3 Programas de Trabajo Indicativos.

El Contratista proporcionará a la CNH, a más tardar el primer Día Hábil del
cuarto Trimestre de cada Año, programas de trabajo indicativos que deberán contener una
lista de las actividades que planea realizar y el tiempo estimado para cada una de estas
actividades de conformidad con la Normatividad Aplicable.

10.4 Informes de Avance.

El Contratista proporcionará a la CNH, dentro de los diez (10) Días Hábiles
siguientes al final de cada Trimestre, un informe de avance que muestre el progreso de las
Actividades Petroleras de conformidad con la Normatividad Aplicable, el cual deberá incluir
lo siguiente:

(a) Un informe del desempeño en materia de seguridad industrial,
seguridad operativa, protección ambiental y de salud en el trabajo, con base en los
indicadores del Sistema de Administración y aquellos que determine la Agencia, y

(b) Un informe que resuma el «umplimiento del Contratista y de los
Subcontratistas con relación a los procedimientos de confiabilidad operativa, así como el
desempeño en seguridad industrial, seguridad operetiva y protección al medio ambiente de
conformidad con el Sistema de Administración.

CA
10.5 Actividades Exentas de Aprobación. Nx

£

Salvo por lo previsto en la Normatividad Aplicable, una vez aprobado el Plan

de Exploración, el Plan de Evaluación o el Plan de Desarrollo por la CNH, el Contratista no y >

tendrá que obtener la aprobación particular de la CNH de los detalles del diseño, ingeniería

y construcción de las instalaciones contemplados en dichos planes aprobados, ni el detalle de LL DN
Y

la manera en que serán operadas.
34 ÁREA CONTRACTUAL 5 0

Contrato No. CNH-R01-L04-A5,CS/2016

CLÁUSULA 11.
COSTOS

11.1 Contabilidad de Costos del Contratista.

Toda operación contable del Contratista relacionada con el cumplimiento de
sus obligaciones derivadas del presente Contrato, cualquiera que sea la moneda empleada y
lugar de pago, deberá ser consignada en la Cuenta Operativa, conforme a lo establecido en
el Anexo 4 y la Normatividad Aplicable.

11.2 Presupuestos Indicativos.

El Contratista proporcionará para fines informativos a la CNH, a más tardar
el primer Día Hábil del cuarto Trimestre de cada Año, presupuestos indicativos que deberán
contener una lista detallada de las actividades que planea realizar y el costo estimado de cada
una de estas actividades, sin perjuicio que el Contratista pueda presentar actualizaciones
posteriores.

11.3 Procura de Bienes y Servicios.

Toda la procura de los bienes y servicios relacionados con las Actividades
Petroleras se sujetará a los principios de transparencia, economía y eficiencia, y deberá
cumplir con lo establecido en el Anexo 10.

11.4 Obligación de Mantener Registros.

El Contratista deberá mantener en sus oficinas en México todos los libros de
contabilidad, documentos de soporte y otros registros relacionados con las Actividades
Petroleras de conformidad con los Procedimientos de Contabilidad. Todos estos registros
estarán disponibles en físico y en electrónico para ser inspeccionados, revisados y auditados
por cualquier Persona designada por la Secretaría de Hacienda o por cualquier otra Autoridad
Gubernamental competente. Los registros en los cuales se aprecian las operaciones en la
Cuenta Operativa, deberán mantenerse desde la Fecha Efectiva y hasta cinco (5) Años
posteriores a la terminación del presente Contrato.

11.5 De las Operaciones del Contratista con Terceros.

El Contratista se compromete a pactar con los terceros que realice operaciones
vinculadas con este Contrato, la obligación de dichos terceros de entregar directamente al
Fondo, la Secretaría de Hacienda o la CNH, cuando lo soliciten, la información sobre sus
Operaciones con el Contratista por virtud del Contrato.

La obligación a que se refiere el párrafo anterior será aplicable a cualquier
contrato de procura de bienes y servicios que el Contratista suscriba a partir de la
adjudicación de este Contrato. En caso de que el Contratista demuestre que los contratos de
procura de bienes y servicios hayan sido suscritos con anterioridad a la adjudicación del

35 ÁREA CONTRACTUAL 5

Contrato No. CNH-R01-L04-A5,CS/2016

Contrato y cumplan con lo dispuesto en el Anexo 10, se tomará por desahogado el
compromiso mencionado en la presente cláusula.

CLÁUSULA 12.
MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS NETOS

12.1 Volumen y Calidad.

El volumen y la calidad de los Hidrocarburos Netos deberán medirse y
determinarse en los Puntos de Medición, de acuerde con los procedimientos establecidos en
la Normatividad Aplicable. Adicionalmente, la CNH podrá solicitar la medición del volumen
y la calidad de los Hidrocarburos Producidos a boc: de Pozo, en baterías de separación o a
lo largo de los sistemas de Recolección y Almacenamiento, en cuyo caso, el Contratista
deberá suministrar e instalar el equipo adicional necesario para llevar a cabo dichas
mediciones. Toda la información relativa a la medición de los Hidrocarburos en virtud del
presente Contrato deberá ser reportada a la CNH corforme a lo previsto en la Normatividad
Aplicable.

12.2 Procedimientos de Medición.

De manera simultánea a la presemación del Plan de Desarrollo para la
aprobación de la CNH, el Contratista deberá proponer los procedimientos que deberán
regular la programación, Almacenamiento, y la medición y monitoreo de calidad de los
Hidrocarburos Netos en los Puntos de Medición. Lo: procedimientos deberán cumplir con lo
previsto en el presente Contrato, el Capítulo 11 de la versión más reciente del Manual de
Normas de Medición de Petróleo (Manual of Putroleum Measurement Standards) del
Instituto Americano del Petróleo (American Petroleum Institute), las Mejores Prácticas de la
Industria y la Normatividad Aplicable, y desarrollarán, entre otros, los siguientes temas: (i)
los sistemas de medición; (ii) pronósticos de prod 1cción de corto plazo; (iii) medidas de
seguridad industrial, seguridad operativa, protecció1 ambiental y salud en el trabajo, y (iv)
las responsabilidades que se deriven de la guarda y custodia de los Hidrocarburos desde los
Pozos y hasta el Punto de Medición. La CNH revisará la propuesta de procedimientos del
Contratista y le comunicará cualquier objeción u observación dentro de los treinta (30) Días
siguientes a su recepción. Sin menoscabo de la facu tad de aprobar los procedimientos antes
señalados por parte de la CNH, el Contratista deberá atender en los procedimientos las
observaciones realizadas por CNH, y deberá presentar una nueva versión que atienda dichas >
observaciones dentro de los treinta (30) Días siguientes a que las haya recibido. La CNH y
el Contratista podrán celebrar audiencias o comparecencias para aclarar de buena fe cualquier CN
diferencia técnica que exista al respecto de los procedimientos referidos en esta Cláusula, d
conformidad con las Mejores Prácticas de la Industria y la Normatividad Aplicable.

PO

x7

36 ÁREA CONTRACTUAL 5 la

Contrato No. CNH-R01-L04-A5.CS/2016

12.3 Instalación, Operación, Mantenimiento y Calibración de los Sistemas de

Medición.

La instalación, operación, mantenimiento y calibración de los sistemas de
medición estará a cargo del Contratista, bajo la supervisión de la CNH. El sistema de
medición será suministrado por el Contratista y deberá contar con la aprobación de la CNH,
quien verificará el cumplimiento con la Normatividad Aplicable y con las Mejores Prácticas
de la Industria. Con cargo al Contratista, un tercero independiente aprobado por la CNH
verificará que el sistema de medición, su operación y su gestión son aptos y miden los
volúmenes y la calidad de los Hidrocarburos dentro de los parámetros de incertidumbre y
tolerancia establecidos por la CNH.

12.4 Registros.

El Contratista deberá llevar registros completos y exactos de todas las
mediciones de los Hidrocarburos, debiendo poner a disposición de la CNH copia fiel de los
mismos. Adicionalmente, el Contratista deberá entregar los informes que establezca la
Normatividad Aplicable. Los representantes de la CNH tendrán la facultad de inspeccionar
y examinar los sistemas de medición, su operación y gestión, así como ser testigos,
conjuntamente con el Contratista, de las pruebas de calibración. Los sistemas de medición
deberán también permitirle a las Partes la medición en tiempo real en los Puntos de Medición
con acceso remoto a la información.

12.5 Mal Funcionamiento de los Sistemas de Medición.

Si derivado de una prueba o supervisión se muestra que cualquiera de los
componentes de los sistemas de medición está fuera de las especificaciones, descompuesto o
calibrado incorrectamente, el Contratista deberá repararlo inmediatamente y asegurarse de
que se encuentra en correcto estado de funcionamiento en un plazo no mayor a setenta y dos
(72) horas luego de haberse detectado el desperfecto o de recibir la notificación de este hecho
por parte de la CNH. Si derivado de una prueba o supervisión se determina que alguno de los
elementos de un sistema de medición es inexacto por más de uno por ciento (1%) o que no
ha estado funcionando, el Contratista deberá realizar un ajuste para corregir la inexactitud de
las mediciones hechas por el sistema de medición defectuoso en el período durante el cual se
encuentre la inexactitud o haya permanecido sin funcionar, En caso que el período de
inexactitud o de la falla en el funcionamiento no pudiere ser determinado mediante pruebas
o supervisión, el Contratista propondrá a la CNH un ajuste apropiado.

En caso que la CNH no considere adecuada la propuesta, en un plazo de diez
(10) Días contados a partir de que se hubiere descubierto la inexactitud o falla en el
funcionamiento, según sea el caso, la medición se realizará mediante la utilización de
medidores de respaldo apropiados.

En caso de fallas o inexactitudes en los sistemas de medición, si los medidores

de respaldo hubieren fallado o hubieren sido encontrados como inexactos por más de uno por
ciento (1%), se estará a lo siguiente: (i) se considerará que el período durante el cual las

37 ÁREA CONTRACTUAL 5

GM

/ 15

DICE
ye
Contrato No. CNH-R0O1-L04-A5.CS/2016

mediciones deberán ser ajustadas será la segunda riitad del período contado a partir de la
última prueba de los sistemas de medición, y (ii) las cantidades entregadas serán estimadas
conforme a toda la información disponible, incluyendo los registros de cualquier
comercialización de Hidrocarburos.

En la medida en que el período de ajuste incluya un período durante el cual se
hubiera pagado la Contraprestación del Estado comc porcentaje del Valor Contractual de los
Hidrocarburos, las mediciones ya corregidas de conformidad con esta Cláusula 12.5 serán
utilizadas para recalcular la cantidad debida por e período de inexactitud conforme a lo
establecido en el Anexo 3. En caso que como resultado de la aplicación de las mediciones
corregidas, se requiera ajustar el balance pagado de Contraprestaciones en favor del Estado,
dichos ajustes se realizarán de conformidad con lo establecido en el Anexo 3.

12.6 Reemplazo del Sistema de Medición.

Si el Contratista decide, por causas debidamente justificadas, reemplazar
cualquier sistema de medición, elementos o software relacionado con los mismos, se
procederá de acuerdo con lo establecido en la Normatividad Aplicable y lo notificará a la
CNH para que sus representantes estén presentes cuando la operación se lleve a cabo, si así
lo consideran conveniente.

12.7 Acceso a los Sistemas de Medición.

En el marco de sus facultades de supervisión, la CNH podrá verificar que los
sistemas de medición hayan sido construidos, mantenidos y operados conforme a lo aprobado
en el Plan de Desarrollo y, en su caso, podrá solicitar la instalación o instalar instrumentos
de medición. Para llevar a cabo dicha supervisión, la CNH podrá acreditar a terceros para
hacer uso de cualquier instrumento o mecanismo tecnológico conforme lo considere
necesario, El Contratista deberá permitir el acceso a sus instalaciones, equipos, sistemas,
software y documentación del Contratista que esté relacionada con la Medición a los
funcionarios de la CNH debidamente acreditados o ¿. quien ésta designe, así como brindar el
apoyo que se requiera durante las visitas de inspección o verificación.

12.8 Punto de Medición Fuera del Área Contractual.

El Contratista podrá solicitar, o la CNH podrá requerir, derivado del Plan de
Desarrollo correspondiente, que el Punto de Medición se ubique fuera del Área Contractual.
En caso que se prevea que el Punto de Medición se compartirá con áreas bajo la operación NS
de algún tercero, distintas al Área Contractual correspondiente, el Contratista deberá GElM
presentar para aprobación de la CNH un proyecto de acuerdo para el uso compartido de las
instalaciones de conformidad con el Anexo 13. La CNH aprobará el acuerdo correspondiente Y +
entre las partes en términos de la Normatividad Aplicable y las Mejores Prácticas de la - >
Industria.

Lg

38 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO01-L04-A5.CS/2016

CLÁUSULA 13.
MATERIALES

13.1 Propiedad y Uso de Materiales.

Durante la vigencia del presente Contrato, el Contratista mantendrá la
propiedad de todos los Materiales generados o adquiridos para ser utilizados en las
Actividades Petroleras. El Contratista no podrá usar los Materiales para un objeto distinto a
las Actividades Petroleras de acuerdo con este Contrato.

La propiedad de los Materiales Inmuebles pasará de forma automática a la
Nación libre de gravamen, sin cargo, pago o indemnización alguna, a la terminación por
cualquier motivo del presente Contrato, o en caso que la CNH rescinda el presente Contrato
y sin perjuicio del finiquito que en cada caso corresponda, en el entendido que el Contratista
deberá realizar la transferencia de los Materiales Inmuebles en buen estado de conservación
y funcionamiento, teniendo en cuenta el desgaste normal producido por el uso de los mismos
en las Actividades Petroleras, en términos de los artículos 28, fracción VII y 33 de la Ley de
Ingresos Sobre Hidrocarburos. El Contratista deberá formalizar la transferencia de los
Materiales Inmuebles a la CNH o al tercero designado por la CNH durante la Etapa de
Transición Final. El Contratista deberá llevar a cabo cualquier acto necesario o apropiado
para formalizar dicha transferencia.

13,2 Materiales Inmuebles Exentos de Transferencia.

Se excluyen de la transferencia de Materiales prevista en la Cláusula 13.1, sin
perjuicio de lo establecido en el Anexo 13, aquellos Materiales Inmuebles que presten
servicio a más de un área contractual o de asignación, hasta en tanto finalice la prestación del
servicio correspondiente, siempre que se cuente con las autorizaciones o permisos de
conformidad con la Normatividad Aplicable.

13.3 Arrendamiento.
El Contratista no podrá arrendar las líneas de Recolección indispensables para
dar continuidad a la Producción Comercial Regular en el Area Contractual, lo anterior sin

perjuicio de que pueda obtener o prestar servicios relativos al uso compartido de este tipo de
infraestructura de conformidad con lo previsto en el Anexo 13.

CLÁUSULA 14.
OBLIGACIONES ADICIONALES DE LAS PARTES

14.1 Obligaciones Adicionales del Contratista.

Además de las otras obligaciones establecidas en el Contrato, el Contratista
deberá:

39 ÁREA CONTRACTUAL 5

Noa
ly
120

Lp
Contrato No. CNH-R01-L04-A5,CS/2016

(a) Conducir las Actividades Petroleras de forma continua y eficiente de
acuerdo con el Plan de Exploración, Plan de Evaluación, Plan de Desarrollo y las Mejores
Prácticas de la Industria, así como todos los demiis términos y condiciones del presente
Contrato, el Sistema de Administración y la Normatividad Aplicable;

(b) Llevar a cabo, bajo su respor sabilidad, la Extracción, Recolección y
desplazamiento de los Hidrocarburos hasta el Punto de Medición;

(c) Suministrar todo el personal y todos los recursos técnicos, financieros
y otros recursos de cualquier otra naturaleza que sean necesarios para la ejecución de las
Actividades Petroleras;

(d) Obtener oportunamente todos los permisos de cualquier Autoridad
Gubernamental necesarios para la realización de las Actividades Petroleras;

(e) Obtener oportunamente todos los Materiales requeridos para la
realización de las Actividades Petroleras y asegurarse que sean adecuados para su objeto;

(5 Cada una de las Empresas Participantes deberá estar al corriente
respecto de sus Obligaciones de Carácter Fiscal, de acuerdo con la Normatividad Aplicable,
así como ser residente para efectos fiscales en México, tener por objeto exclusivamente la
Exploración y Extracción de Hidrocarburos y las derxás que sean necesarias para la adecuada
consecución del mismo, y no tributar en el régimen fiscal opcional para grupos de sociedades
a que se refiere el Capítulo VI del Título Segundo d; la Ley del Impuesto sobre la Renta;

(8) Suministrar a la CNH toda la información, datos e interpretaciones
relacionadas con las Actividades Petroleras, tales como datos científicos y técnicos obtenidos
en razón de sus trabajos, perfiles eléctricos, sónico:., radiactivos entre otros; cintas y líneas
sísmicas; muestras de Pozos, núcleos y formaciones; mapas e informes topográficos,
geológicos, geofísicos, geoquímicos y de perforacion; así como cualquier otra información
similar e informes de evaluación geológica, geofísica y del yacimiento;

(h) Mantener en México en físico y en electrónico, registros completos de
todas las Actividades Petroleras realizadas conforme a este Contrato;

(i) Contar con la certificación de la cuantificación de las Reservas
correspondientes al Área Contractual de conformidad con la Normatividad Aplicable;

0 Suministrar a la CNH toda la información sobre la existencia de
recursos mineros, hídricos y de otros tipos que se descubran como resultado de las
Actividades Petroleras;

(k) Abstenerse de perforar, desde el Área Contractual, Pozo alguno que
pueda ir más allá de la proyección vertical del Área Contractual, salvo que se trate de
yacimientos unificados de conformidad con lo instruido por la Secretaría de Energía;

40 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

(0 Identificar cada Pozo de conformidad con la Normatividad Aplicable
€ incluir esa referencia en todos los mapas, planos y otros registros similares mantenidos por
el Contratista;

(m)  Taponar debidamente los Pozos antes de abandonarlos a fin de evitar
contaminación, daño al medio ambiente o posibles daños a los depósitos de Hidrocarburos
de conformidad con el Sistema de Administración y la Normatividad Aplicable;

(nm) Facilitar que los representantes de la Agencia, de la CNH, de la
Secretaría de Hacienda y de cualquier otra autoridad, puedan realizar inspecciones de las
Actividades Petroleras y de todas las instalaciones, oficinas, registros y libros contables, así
como de toda la información relacionada con las Actividades Petroleras y proveer a dichos
representantes, sin costo alguno, las facilidades necesarias para el ejercicio de sus facultades
en virtud de este Contrato, incluyendo (tratándose de operaciones de Campo) transporte,
alojamiento, alimentación y demás servicios, en igualdad de condiciones a aquellas que
suministre el Contratista a su personal;

(0) Cumplir con los requerimientos de información que le hagan las
autoridades competentes, incluyendo la CNH, la Agencia, la Secretaría de Energía, la
Secretaría de Hacienda y el Fondo;

(p)_ Emplear personal calificado, así como Materiales y tecnología de
punta, de acuerdo con las Mejores Prácticas de la Industria;

(q) Adoptar y asegurarse que los Subcontratistas apliquen medidas
apropiadas para proteger la vida, descubrimientos arqueológicos y medio ambiente, de
conformidad con el Sistema de Administración y la Normatividad Aplicable;

(9) Ejecutar los planes de respuesta a emergencias previstos en el Sistema
de Administración en las situaciones de emergencia y de Caso Fortuito o Fuerza Mayor
(incluyendo explosiones, rupturas, fugas u otros incidentes que causen o pudieran causar
daño al ambiente o presenten o puedan presentar una amenaza a la seguridad y salud de las
Personas) con el fin de mitigar sus efectos, así como reportar a la Agencia y la CNH con el
detalle apropiado la situación de emergencia y las medidas tomadas al respecto;

(s) El Contratista deberá comunicar semestralmente a la CNH de
cualesquiera procedimientos judiciales o administrativos en que esté involucrado, en relación
con el presente Contrato o con las Actividades Petroleras, con excepción de aquellos
procedimientos iniciados ante juzgados Federales, los cuales deberán ser notificados
inmediatamente por el Contratista;

(0) Tomar las medidas pertinentes para prevenir o reducir pérdidas,
mitigar y remediar cualquier daño causado por las Actividades Petroleras, y

(u) Mantener al menos las mismas condiciones financieras; de
experiencia; técnicas y de ejecución que fueron establecidas en las Bases de Licitación para

41 ÁREA CONTRACTUAL 5

GIA
[>
IR
Le
Contrato No. CNH-R01-L04-A5.CS/2016

fines de precalificación, hasta la terminación de este Contrato, con excepción del requisito
relativo al capital contable mínimo que en su oportur idad el Contratista acreditó en su calidad
de interesado en términos de las Bases de Licitación, para el cual se deberá mantener de
manera anual un capital contable mínimo promedio «quivalente al solicitado durante la etapa
de precalificación de la Licitación.

14.2  Aprobaciones de la CNH.

El Contratista deberá entregar a la CNH la información aplicable de forma
completa, en todos los supuestos en los que conforr1e al presente Contrato esta última deba
revisar, proporcionar comentarios y aprobar planes, lo cual deberá hacer dentro del plazo
previsto en la Normatividad Aplicable, en el entendido que la afirmativa ficta operará
solamente en los supuestos expresamente previstos n la Normatividad Aplicable.

La CNH podrá negar la aprobación ce planes en caso que los mismos: (i) no
cumplan con el Programa Mínimo de Trabajo, el Ircremento en el Programa Mínimo o los
compromisos de trabajo adquiridos para el Primer Período Adicional de Exploración o el
Segundo Período Adicional de Exploración, o (ii) no se ajusten a las Mejores Prácticas de la
Industria y a la Normatividad Aplicable. Lo anterior, sin perjuicio de lo previsto en la
Normatividad Aplicable.

14.3 Responsabilidad en Seguridad Industrial, Seguridad Operativa; Protección al
Ambiente y Salud en el Trabajo.

El Contratista será responsable del cumplimiento de todas las obligaciones,
compromisos y condiciones de seguridad industrial, seguridad operativa y protección
ambiental previstas en la Normatividad Aplicable y en las Mejores Prácticas de la Industria,
además de obtener y cumplir con las autorizaciones, permisos, concesiones, licencias y
registros ambientales obligatorios, así como responcer por los Daños Ambientales que cause
con la realización de las Actividades Petroleras, El Contratista deberá cumplir con los
controles y las medidas de prevención en materia de seguridad industrial, seguridad
Operativa; protección al ambiente y salud en el trabajo requeridos por la Agencia o por la
Normatividad Aplicable o previstas en el Sistema de Administración.

Sin limitar la responsabilidad en seguridad industrial, seguridad operativa y
de protección ambiental del Contratista y sus Subcentratistas prevista en esta Cláusula 14.3
y en la Normatividad Aplicable, el Contratista y Subcontratistas deberán:

(a) Realizar las Actividades Petroleras de conformidad con las Mejores CA
Prácticas de la Industria en materia de seguridad ind astrial y seguridad operativa, respetando ?
la sustentabilidad ambiental para preservar y/o conservar el medio ambiente, sin causar daño ! .
a la propiedad pública o privada y con apego al Sistzma de Administración; D>

(b) Realizar todos los estudios ambientales y solicitar, obtener, mantener
vigentes y renovar todos los permisos, autorizaciones, licencias, concesiones y registros > (0

42 ÁREA CONTRACTUAL 5 Ly

Contrato No. CNH-R01-L04-A5.CS/2016

ambientales de las autoridades competentes para la realización de las Actividades Petroleras,
de conformidad con el Sistema de Administración y la Normatividad Aplicable;

(c) Cumplir con todos los términos, condicionantes y recomendaciones
establecidos en los permisos, autorizaciones, licencias, concesiones y registros ambientales
emitidos por las Autoridades Gubernamentales competentes y mantener el Área Contractual
en las mejores condiciones que permitan un desarrollo sustentable;

(d) Emplear personal calificado, Materiales, procedimientos
operacionales y en general las tecnologías más actualizadas que cumplan con las Mejores
Prácticas de la Industria para la preservación de los recursos naturales, aplicando los
principios de prevención, precaución y preservación de los recursos naturales considerando
la seguridad industrial, seguridad operativa, la salud de la población y de su personal;

(e) Ser responsables de cualquier afectación o Daño Ambiental durante la
realización de las Actividades Petroleras de conformidad con lo establecido en el Contrato;

(0 Efectuar las labores de remediación, restauración, compensación y
resarcimiento que correspondan.

En caso de derrames al suelo, subsuelo y cuerpos de agua causados por las
Actividades Petroleras, el Contratista y Subcontratistas deberán llevar a cabo de inmediato
las acciones e implementar medidas de seguridad y los trabajos para controlar los efectos
contaminantes, incluyendo la limpieza, neutralización, remediación, recuperación,
caracterización y restauración de las áreas afectadas en términos de lo dispuesto por la
Normatividad Aplicable;

(g) Colaborar con la Agencia, Autoridades Gubernamentales y los
organismos estatales encargados de la protección al medio ambiente y el desarrollo
sustentable del Área Contractual, en el entendido que el Contratista: (i) dará acceso al
personal de la Agencia y Autoridades Gubernamentales competentes a todas las instalaciones
utilizadas en las Actividades Petroleras para su inspección; (ii) entregará a la Agencia
oportunamente toda la información y documentación que le requiera en la materia de su
competencia, de acuerdo a lo establecido en el Sistema de Administración, y (iii)
comparecerá ante la Agencia cuando sea requerido conforme a la Normatividad Aplicable;

() Mantener actualizado el Sistema de Administración y apegarse a lo
establecido en el mismo para la realización de las Actividades Petroleras, en el entendido que
esta obligación también le será aplicable a todos los Subcontratistas, e

(1) Como parte de las actividades de Abandono, realizar la actualización
del estudio de Línea Base Ambiental responsabilizándose de los Daños Ambientales en el
Área Contractual, remediar, restaurar, compensar y rehabilitar el Área Contractual que esté
siendo abandonada y cumplir con todas las obligaciones ambientales que pudieran existir
como resultado de las Actividades Petroleras de conformidad con la Normatividad Aplicable.

43 ÁREA CONTRACTUAL 5
Contrato No. CNH-ROI-L04-A5.CS/2016

El Contratista será responsable de los Daños Ambientales en el Área
Contractual que no hayan sido reportados en el esti dio de Línea Base Ambiental conforme
a lo establecido en la Cláusula 14.4 y la Normatividad Aplicable.

14.4 Daños Preexistentes.

El Contratista deberá iniciar la conducción de los estudios para la
determinación de la Línea Base Ambiental durante la Etapa de Transición de Arranque de
conformidad con lo previsto en la Cláusula 3.3 y la Normatividad Aplicable y las
disposiciones normativas establecidas por la Agencia. A más tardar ciento ochenta (180) Días
después de la Fecha Efectiva, el Contratista deberé presentar a la CNH y a la Agencia un
informe detallado de la Línea Base Ambiental, incluyendo la existencia de cualquier Daño
Preexistente. Dicho plazo podrá modificarse en una sola ocasión a solicitud del Contratista y
previa autorización de la CNH hasta por noventa (90) Días adicionales. La CNH y la Agencia
podrán objetar dentro de los noventa (90) Días siguientes a la recepción del estudio, los
Daños Preexistentes reportados. Durante dicho perívdo de noventa (90) Días siguientes a la
recepción del estudio, la CNH y el Contratista podran celebrar audiencias o comparecencias
para aclarar de buena fe cualquier diferencia técnica que exista respecto a los Daños
Preexistentes, de conformidad con las Mejores Prácticas de la Industria, las disposiciones
establecidas por la Agencia y la Normatividad Aplicable. Una vez que la CNH y la Agencia
aprueben los Daños Preexistentes, se le entregará al Contratista un documento que identifique
la aceptación de dichos daños y las actividades de restauración, remediación y Abandono que
sean necesarias por parte del asignatario o contratista anterior, conforme a lo establecido en
la Cláusula 3.3. En caso que las Partes no lleguen a un acuerdo respecto a los Daños
Preexistentes, las diferencias se resolverán confome a los procesos establecidos en la
Cláusula 26.2.

El Contratista solamente podrá excusarse de su responsabilidad ambiental
respecto a los Daños Preexistentes oportunamente rotificados conforme a lo establecido en
esta Cláusula 14.4 y la Normatividad Aplicable.

14.5 Derecho de Acceso de Terceros al Área Contractual.

De ser necesario, el Contratista permitirá a la CNH, a cualquier otro contratista
de actividades de Exploración y Extracción, asignatario, autorizado, o permisionario, el uso
o paso sobre cualquier parte del Área Contractual, sin costo alguno, siempre que ello no
interfiera con las Actividades Petroleras realizadas por el Contratista, sea técnicamente
posible y no genere un inconveniente al Contratista, de conformidad con la Normatividad
Aplicable.

44 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

CLÁUSULA 15. )
DISPOSICIÓN DE LA PRODUCCIÓN

15.1 Hidrocarburos de Autoconsumo.

El Contratista podrá utilizar Hidrocarburos Producidos para las Actividades
Petroleras (incluyendo su uso como parte de cualquier proyecto de Recuperación Avanzada),
como combustible o para inyección o levantamiento neumático, sin costo alguno, hasta por
los niveles autorizados por la CNH en el Plan de Desarrollo aprobado. El Contratista no podrá
quemar ni ventear el Gas Natural, excepto dentro de los límites autorizados por las
Autoridades Gubernamentales competentes o en la medida en que sea necesario para prevenir
o mitigar una emergencia, sujeto a los requerimientos ambientales previstos en la
Normatividad Aplicable.

15.2 Comercialización de la Producción del Contratista.

Cada una de las Empresas Participantes podrá comercializar los
Hidrocarburos Netos por sí misma o a través de cualquier otro comercializador, en el
entendido que si se comercializan en territorio mexicano, el comercializador deberá contar
con registro ante la Comisión Reguladora de Energía, de conformidad con la Normatividad
Aplicable.

15.3 Disposición de los Subproductos.

En caso que durante la realización de las Actividades Petroleras en el Área
Contractual y como parte del proceso de separación de los Hidrocarburos se obtengan
Subproductos éstos permanecerán bajo la propiedad del Estado. El Contratista deberá
notificar a la CNH el volumen estimado de dichos Subproductos y la forma en que éstos
serán recolectados, transportados, almacenados, desechados, procesados y/o
comercializados.

Los ingresos y costos derivados de la disposición o comercialización de los
Subproductos por parte del Contratista se sujetarán a lo establecido en los Anexos 3 y 4.

CLÁUSULA 16.
CONTRAPRESTACIONES

16.1 Pagos Mensuales.

A partir de que inicie la Producción Comercial Regular, el Contratista
determinará las Contraprestaciones señaladas en los incisos (b) y (c) de la Cláusula 16.2, de
conformidad con lo establecido en los Anexos 3, 4 y 11, sin perjuicio de los pagos a los que
hace referencia la Cláusula 5.3 del presente Contrato.

45 ÁREA CONTRACTUAL 5

NS
l 5

Contrato No. CNH-R01-L04-A5.CS/2016

16.2  Contraprestación del Estado.

De conformidad con el Anexo 3 y los ajustes que conforme a dicho Anexo
correspondan, las Contraprestaciones del Estado estarán integradas por:

(a) La Cuota Contractual para la “ase Exploratoria;
(b) Las Regalías, y

(c) El veintiséis punto noventa y uno por ciento (26.91%) del Valor
Contractual de los Hidrocarburos para el Mes de que se trate, mismo que será ajustado de
conformidad con el Mecanismo de Ajuste.

16.3  Contraprestación del Contratista.

La Contraprestación del Contratista, p ara el Mes de que se trate, corresponderá
a la transmisión onerosa de los Hidrocarburos Netos en dicho Mes, siempre que, conforme a
lo establecido en el Contrato el Contratista, esté al corriente en el pago de las
Contraprestaciones del Estado señaladas en la Cláusula 16.2 que sean exigibles a partir de la
Fecha Efectiva y hasta el Mes inmediato anterior.

El primer volumen de Hidrocarburos Netos se transferirá al Contratista

siempre que éste se encuentre al corriente en el pago de las Contraprestaciones del Estado
que hasta ese momento se hayan generado.

16.4 Valor Contractual de los

rocarburos.

Para efectos del cálculo de las Contraprestaciones, el Valor Contractual de los
Hidrocarburos para cada Mes se determinará de conformidad con lo establecido en el Anexo
3.

16.5 Revisión de las Contraprestaciones.

Contraprestación del Estado que corresponda para «ada Mes conforme al presente Contrato

respecto de los Hidrocarburos obtenidos en la producción de cualquier prueba para

determinar las características del yacimiento y los caudales de producción, así como aquellos CAM
Hidrocarburos obtenidos a partir del inicio de la Producción Comercial Regular, de

conformidad con lo estipulado al efecto en los Anexos 3, 4 y 11.

Corresponderá a la Secretaría de Hacienda revisar el cálculo de la DS

EN
D> be

46 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

CLÁUSULA 17.
GARANTÍAS

17.1 Garantía de Cumplimiento.

(a) Para garantizar el debido, adecuado y pleno cumplimiento del
Programa Mínimo de Trabajo y el Incremento en el Programa Mínimo, el Contratista deberá
entregar a la CNH, simultáneamente con la firma del presente Contrato, una carta de crédito
incondicional e irrevocable, emitida en favor de la CNH por una institución bancaria
mexicana autorizada o emitida por un banco extranjero y confirmada por una institución
bancaria mexicana autorizada, por un monto de EUA$37,181,197.50 (Treinta y siete
millones ciento ochenta y un mil ciento noventa y siete Dólares 50/100 Cy), utilizando el
formato de carta de crédito que se adjunta como Anexo 9 (la “Garantía de Cumplimiento
Inicial”). La Garantía de Cumplimiento Inicial deberá cubrir el total de Unidades de Trabajo
correspondientes al Programa Mínimo de Trabajo y el Incremento en el Programa Mínimo.
Dicha garantía deberá mantenerse vigente hasta sesenta (60) Días después de la fecha de
terminación del Período Inicial de Exploración previa verificación de la CNH del
cumplimiento total de las obligaciones relativas a este período. La CNH, tendrá derecho de
hacer efectiva la Garantía de Cumplimiento Inicial a fin de cobrar cualquier pena
convencional aplicable con motivo del incumplimiento del Programa Mínimo de Trabajo o
el Incremento en el Programa Mínimo para el Período Inicial de Exploración.

(b) Al concluir el Período Inicial de Exploración, el Contratista podrá
solicitar la devolución de la Garantía de Cumplimiento Inicial una vez que la CNH emita la
constancia de cumplimiento total de las obligaciones del Período Inicial de Exploración de
conformidad con la Cláusula 4.2.

La CNH emitirá la constancia de cumplimiento total en un plazo no mayor a
sesenta (60) Días posteriores a que haya concluido el Período Inicial de Exploración.

(c) Para garantizar el debido, adecuado y pleno cumplimiento por parte
del Contratista de los compromisos adquiridos para el Primer Período Adicional de
Exploración, el Contratista deberá entregar a la CNH, a más tardar diez (10) Días después de
que la CNH apruebe al Contratista el Primer Período Adicional de Exploración pero en todo
caso antes de que inicie el Primer Período Adicional de Exploración, una carta de crédito
incondicional e irrevocable, emitida en favor de la CNH por una institución bancaria
mexicana autorizada o emitida por un banco extranjero y confirmada por una institución
bancaria mexicana autorizada, por un monto calculado de conformidad con la Cláusula 4.3 y Ce
el Anexo 5, utilizando el formato de carta de crédito que se adjunta como Anexo 9 (la
“Garantía del Primer Período Adicional”). La Garantía del Primer Período Adicional deberá
cubrir el total de Unidades de Trabajo correspondientes al compromiso de trabajo adicional
adquirido para el Primer Período Adicional de Exploración, así como las Unidades de *
Trabajo del Incremento en el Programa Mínimo que no hayan sido realizadas durante el T7
Período Inicial de Exploración de conformidad con la Cláusula 4.3. Dicha garantía deter /
mantenerse vigente hasta sesenta (60) Días después de la fecha de terminación del Primer *
Período Adicional de Exploración previa verificación de la CNH del cumplimiento total de _,
; IR

47 ÁREA CONTRACTUAL 5 e
Contrato No. CNH-ROI-L04-A5.CS/2016

las obligaciones relativas a este periodo. La CNHI, tendrá derecho de hacer efectiva la
Garantía del Primer Período Adicional a fin de cobrer cualquier pena convencional aplicable
con motivo del incumplimiento del compromiso de trabajo del Primer Período Adicional de
Exploración.

(d) Al concluir el Primer Período Adicional de Exploración, el Contratista
podrá solicitar la devolución de la Garantía del Prime r Período Adicional una vez que la CNH
emita la constancia de cumplimiento total de las ob'igaciones del Primer Período Adicional
de Exploración.

La CNH emitirá la constancia de cumplimiento total en un plazo no mayor a
sesenta (60) Días posteriores a que haya concluido el Primer Período Adicional de
Exploración.

(e) Para garantizar el debido, adecuado y pleno cumplimiento por parte
del Contratista de los compromisos adquiridos para el Segundo Período Adicional de
Exploración, el Contratista deberá entregar a la CNH, a más tardar diez (10) Días después de
que la CNH apruebe al Contratista el Segundo Período Adicional de Exploración pero en
todo caso antes de que inicie el Segundo Período Adicional de Exploración, una carta de
crédito incondicional e irrevocable, emitida en favor de la CNH por una institución bancaria
mexicana autorizada o emitida por un banco extranjero y confirmada por una institución
bancaria mexicana autorizada, por un monto calculado de conformidad con la Cláusula 4.4 y
el Anexo S, utilizando el formato de carta de crédito que se adjunta como Anexo 9 (la
“Garantía del Segundo Período Adicional”). La Garantía del Segundo Período Adicional
deberá mantenerse vigente hasta sesenta (60) Días después de la fecha de terminación del
Segundo Período Adicional de Exploración previa verificación de la CNH del cumplimiento
total de las obligaciones relativas a este período. La CNH, tendrá derecho de hacer efectiva
la Garantía del Segundo Período Adicional a fin de cobrar cualquier pena convencional
aplicable con motivo del incumplimiento del compromiso de trabajo del Segundo Período
Adicional de Exploración.

(5 Al concluir el Segundo Pzríodo Adicional de Exploración, el
Contratista podrá solicitar la devolución de la Gara tía del Segundo Período Adicional una
vez que la CNH emita la constancia de cumplimiento total de las obligaciones del Segundo
Período Adicional de Exploración.

La CNH emitirá la constancia de cur1plimiento total en un plazo no mayor a
sesenta (60) Días posteriores a que haya concluido el Segundo Período Adicional de
Exploración.

(2) A solicitud del Contratiste, los montos de las Garantías de
Cumplimiento se podrán reducir de manera anual en proporción al cumplimiento de las
obligaciones garantizadas, previa verificación y autorización de la CNH.

En caso que la Garantía de Cumplimiento que corresponda se haga efectiva,
los recursos avalados por ésta se transferirán al Fondo.

48 ÁREA CONTRACTUAL 5

NS gan
pS

27
3%
Contrato No. CNH-RO1-L04-A5.CS/2016

17.2 Garantía Corporativa.

Simultáneamente con la suscripción del presente Contrato, cada Empresa
Participante deberá entregar a la CNH una Garantía Corporativa debidamente suscrita por su
Garante, utilizando el formato incluido en el Anexo 2 y de conformidad con lo siguiente:

(a) Cada una de las Empresas Participantes podrá presentar una Garantía
Corporativa debidamente suscrita por su empresa matriz en última instancia.

(b) En caso que el Garante no se trate de la empresa matriz en última
instancia de la Empresa Participante, dicho Garante deberá exhibir a la CNH sus estados
financieros consolidados debidamente auditados que demuestren un capital contable mínimo
equivalente al porcentaje de Interés de Participación de la Empresa Participante de que se
trate multiplicado por un monto de diez mil (10,000) millones de Dólares.

(c) En los casos en los que la suma del capital contable de la totalidad de
Garantes de las Empresas Participantes que integran al Contratista sea igual o superior a diez
mil (10,000) millones de Dólares se podrá optar por que cada Garante ofrezca su respectiva
Garantía Corporativa hasta por el por monto que aporte para sumar dichos diez mil (10,000)
millones de Dólares. Para ello, el Contratista presentará el esquema de montos a cubrir por
cada Garante, siempre y cuando la suma total garantizada por el Contratista nunca disminuya
de diez mil (10,000) millones de Dólares. En cualquier caso, el Garante del Operador deberá
garantizar al menos el 30 % de los diez mil (10,000) millones de Dólares requeridos. Los
Garantes que opten por esta opción suscribirán su garantía en términos del Anexo 2, Formato
A.

(d) Durante la vigencia de la garantía, los Garantes deberán mantener un
promedio anual mínimo de capital contable igual o superior a los montos señalados en el
inciso (b) y, en su caso, el monto de capital contenido en el esquema previsto en el inciso (c).
Las Empresas Participantes exhibirán a la CNH, de forma anual durante el tercer Trimestre
de cada año, los estados financieros consolidados debidamente auditados de su Garante que
muestren que el capital contable de dicho Garante es igual o superior al monto exhibido y
aceptado en términos de esta Cláusula.

En cualquier momento y en caso que algún Garante no mantenga el requisito
de capital contable descrito en el inciso (b) anterior, la Empresa Participante de que se trate
deberá notificar a la CNH dentro de los cinco (5) Días posteriores a que tenga conocimiento
de dicho incumplimiento y deberá presentar una nueva Garantía Corporativa suscrita por un
Garante que cumpla con dicho nivel de capitalización, o en su caso, ofrecer como Garante a
su matriz en última instancia,

En el supuesto en el que cualquier Garante presente un capital contable
inferior al monto ofrecido como garantía en el esquema de montos a cubrir presentado
conforme al inciso (c), la Empresa Participante respaldada por dicho Garante deberá notificar
dicha disminución a la CNH dentro de los quince (15) Días posteriores a que tenga
conocimiento de la misma. Se podrá continuar optando por lo establecido en dicho inciso

49 ÁREA CONTRACTUAL 5

bar

A
0

DS
y?
P
Contrato No. CNH-RO1-L04-A5.CS/2016

siempre y cuando: (i) la Empresa Participante en cuestión presente a la CNH, dentro de los
cuarenta y cinco (45) Días posteriores a dicha notificación, una nueva Garantía Corporativa
suscrita por un Garante que cumpla con el monto de capital contable asignado a la misma
empresa en el esquema de montos a cubrir presentado conforme a los términos del inciso (c);
o (ii) el Contratista presente, en el mismo plazo, un nuevo esquema de montos a cubrir por
cada Garante en apego a los términos establecidos en el mismo inciso. De no cumplirse con
alguno de los dos supuestos anteriores, los Garantes del Contratista, en su conjunto, no
podrán optar por dicha determinación del monto garantizado y cada uno suscribirá su
Garantía Corporativa conforme al Anexo 2, Formato B.

(e) La Garantía Corporativa sz ejercerá de manera subsidiaria y
exclusivamente para exigir el cumplimiento puntual y oportuno de las obligaciones del
Contratista en virtud de este Contrato que no hayan sido pagadas y/o cumplidas en su
totalidad por el Contratista, según corresponda, previa ejecución de las Garantías de
Cumplimiento y, en su caso, de las pólizas de seguros a las que hace referencia la Cláusula
20.

La Garantía Corporativa estará vigente hasta el término señalado en la
Cláusula 18.7.

CLÁUSULA 18.
ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL

18.1 Requerimientos del Programa.

El Contratista estará obligado a llevar a cabo todas las operaciones
relacionadas con el Abandono del Área Contractua . El Plan de Desarrollo presentado para
la aprobación de la CNH, así como los programas de trabajo y presupuestos indicativos
deberán contener una sección relacionada con el Abandono, la cual deberá incluir todas las
actividades necesarias para el taponamiento definitivo de Pozos, restauración, y remediación
y, en su caso: (i) compensación ambiental del Área Contractual; (ii) desinstalación de
maquinaria y equipo, y (iii) entrega ordenada y libre de escombros y desperdicios del Área
Contractual. Dichas actividades deberán realizarse conforme a las Mejores Prácticas de la
Industria, al Sistema de Administración y a la Normatividad Aplicable.

18.2 Notificación de Abandono.

Antes de taponar algún Pozo o desir stalar cualquier Material, el Contratista X Le
deberá notificarlo a la Agencia y a la CNH, con cuando menos sesenta (60) Días de MM

anticipación. ,
18.3. Fideicomiso de Abandono. A js

A más tardar, durante el primer Trimestre del Año en que la producción ZO
acumulada de Hidrocarburos Netos desde el inicio de la Producción Comercial Regular y

s0 ÁREA CONTRACTUAL 5 Y
Contrato No. CNH-R01-L04-A5.CS/2016

hasta finalizar el Año inmediato anterior sea igual a las Reservas remanentes probadas (1P)
estimadas para dicho Año, o una vez transcurridos veinticinco (25) Años a partir de la Fecha
Efectiva, lo que ocurra primero, el Contratista deberá abrir un fideicomiso de inversión (el
“Fideicomiso de Abandono”), en una institución bancaria mexicana de reconocida reputación
y solvencia, elegida por el Contratista con la opinión favorable de la CNH. El fiduciario del
Fideicomiso de Abandono deberá invertir los recursos recibidos disponibles en instrumentos
financieros emitidos por instituciones financieras, corporaciones o gobiernos con
calificaciones crediticias de grado de inversión cuya vigencia no exceda el momento en que
dichos recursos sean requeridos para fondear las actividades de Abandono de conformidad
con las políticas de inversión establecidas por el fideicomitente. Las Partes acuerdan que el
fin del Fideicomiso de Abandono es crear una reserva para fondear las operaciones de
Abandono en el Área Contractual. El Contratista no podrá hacer uso de los fondos
depositados en el Fideicomiso de Abandono para cualquier otro propósito que no sea llevar
a cabo las operaciones de Abandono en el Área Contractual, ni tendrá derecho a dar en
garantía, ceder o disponer de cualquier otra forma los recursos que integren el Fideicomiso
de Abandono. Lo anterior sin perjuicio de cualquier otro requerimiento impuesto por la
Agencia de conformidad con la Normatividad Aplicable.

18.4  Fondeo del Fideico: de Abandono.

A partir del inicio del Año en que la producción acumulada de Hidrocarburos
Netos desde el inicio de la Producción Comercial Regular y hasta finalizar el Año inmediato
anterior sea igual a las Reservas remanentes probadas (1P) estimadas para dicho Año, o una
vez transcurridos veinticinco (25) Años a partir de la Fecha Efectiva, lo que ocurra primero,
el Contratista deberá depositar al Fideicomiso de Abandono un cuarto (1/4) de la Aportación
Anual al término de cada Trimestre. La Aportación Anual para las operaciones de Abandono
en el Área Contractual será determinada con base en la siguiente fórmula:

AAFMáximo[O0,(PAE/RR)*CAE-IA]

Donde:

AA. = Aportación Anual.

PAE = Producción estimada en el Campo para el Año
del cálculo.

RR = Reservas remanentes probadas (1P) al inicio

del Año del cálculo, según lo determine el
Contratista, cuantificadas con base en la
metodología que establezca la CNH en la
Normatividad Aplicable. Estas reservas
remanentes deberán ser consistentes con el
volumen de Hidrocarburos a recuperar desde el .
inicio del Año del cálculo y hasta lo que ocurra /
primero entre: (i) la terminación natural del
Contrato, o (ii) el Año en que se estima se
terminarán las actividades de Abandono en el

Campo.

51 ÁREA CONTRACTUAL 5

Na
15

So
(y
Contrato No. CNH-R01-L04-A5,CS/2016

CAE = Monto remanente de los Costos de Abandono
al inicio del Año del cálculo, estimado
conforme al Plan de Desarrollo aprobado,
según sea modificado Dicho monto remanente
se calculará como la diferencia entre el monto
global de los Costos de Abandono que sea
estimado sobre la base de los Costos de
Abandono futuros para el Campo desde el Año
del cálculo hasta lo que ocurra primero entre:
(i) la terminación natural del Contrato, o (ii) el
Año en que se estima se terminarán las
actividades de Abandono en el Campo, según
estudios técnicos realizados por el Contratista y
aprobados por la (NH, menos el saldo
acumulado en el Fideicomiso de Abandono al
iniciar el Año de Calculo (AAA+-1).

IA, = Es el interés generado en el Fideicomiso en el
Año de cálculo, siguiendo la siguiente fórmula:
IA: = 51: * AAA 11
Donde:
n = Es la tasa de interés aplicable al saldo del

Fideicomiso de Abandono.

AAA: = Es el saldo acumulado en el Fideicomiso de
Abandono al terminar el Año de cálculo,
definido de la siguiente forma:

AAA¡= AAALI+AA¡ HAS.
Donde:
St = Es el monto total retirado del Fideicomiso de

Abandono durante el Año de cálculo para
financiar actividades de Abandono realizadas
en el mismo Año.

18.5 Fondos Insuficientes.

La responsabilidad del Contratista de cumplir con los trabajos de Abandono
es independiente a que existan o no fondos suficientes en el Fideicomiso de Abandono. En
caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos los Costos
de Abandono, el Contratista será responsable de cubrir el monto faltante. En el contrato del CoA
Fideicomiso de Abandono se deberá establecer que, en el caso de existir un remanente en el +;
fondo y una vez que se hayan cubierto los Costos de Abandono, los recursos se deberán
enterar al Contratista, previa autorización de la CNE que certifique el total cumplimiento de + >
las obligaciones de Abandono conforme al presen:e Contrato y los Planes de Desarrollo

aprobados. 1 O Cc
-

52 ÁREA CONTRACTUAL 5 7
Contrato No. CNH-RO1-L04-A5,CS/2016

18.6 Sustitución Solicitada por la CNH.

Previo a la terminación del presente Contrato por cualquier motivo,
incluyendo la rescisión, la CNH podrá solicitar al Contratista que se abstenga de llevar a cabo
operaciones de Abandono específicas con respecto a determinadas instalaciones, incluyendo
Pozos. En dicho caso, el Contratista deberá entregar al tercero que la CNH determine, las
instalaciones en buen estado de funcionamiento, así como entregar al Fondo cualquier saldo
remanente en el Fideicomiso de Abandono y a partir de ese momento el Contratista será
considerado relevado de cualquier futura obligación en relación con el uso y Abandono de
dichas instalaciones.

18.7 Etapa de Transición Final.

Un (1) Año previo a la terminación del presente Contrato por motivo de la
conclusión de su vigencia, el Contratista y la CNH iniciarán la Etapa de Transición Final para
la totalidad o la parte correspondiente del Área Contractual, durante la cual se llevará a cabo
la entrega del Área Contractual del Contratista a la CNH o a un tercero designado para tal
efecto, conforme a la Normatividad Aplicable y de acuerdo con lo siguiente:

(a) El Contratista deberá actualizar el Inventario de Activos para incluir la
totalidad de los Pozos y Materiales existentes en la totalidad o la parte correspondiente del
Area Contractual;

(b) El Contratista deberá presentar a la CNH un informe que señale al
menos la identificación de los Pozos y Materiales en la totalidad o la parte correspondiente
del Área Contractual, así como la descripción de las condiciones de operación a la fecha de
inicio de la Etapa de Transición Final;

(c) El Contratista deberá presentar a la CNH un informe que contenga toda
la información obtenida dentro de los noventa (90) Días previos a la terminación del
Contrato, relativa a la producción de Hidrocarburos en el Área Contractual y de la
infraestructura asociada a la producción;

(d) La CNH solicitará al Contratista el Abandono de los Pozos y
Materiales que no le sean transferidos a la CNH de conformidad con lo establecido en el
presente Contrato;

(e) El Contratista deberá elaborar la Línea Base Social para identificar los
pasivos sociales existentes derivados de la conducción de las Actividades Petroleras en la
totalidad o la parte correspondiente del Área Contractual;

(5 El Contratista deberá actualizar la Línea Base Ambiental determinada /
de conformidad con la Cláusula 3.3, para identificar los Daños Preexistentes derivados de Y
conducción de las Actividades Petroleras en la totalidad o la parte correspondiente del Área
Contractual, y

53 ÁREA CONTRACTUAL 5

t>

eN

y

Contrato No. CNH-RO1-L04-A5.CS/2016

(8) La CNH tendrá la facultad «de acompañar al Contratista durante la
Etapa de Transición Final directamente o a través del tercero designado y revisará y validará
que las actividades correspondientes hayan sido realizadas de acuerdo con las Mejores
Prácticas de la Industria y de conformidad con la Normatividad Aplicable.

En caso que: (i) el Contratista renunc e o devuelva la totalidad o una parte del
Área Contractual de conformidad con las Cláusulas 3.4 y 7.1; (ii) ocurra la terminación
anticipada del Contrato, o (iii) la CNH rescinda el Contrato, la Etapa de Transición Final
iniciará de manera simultánea a la notificación de renuncia, devolución, terminación o
rescisión, según corresponda, emitida de conformidad con lo previsto en el presente Contrato.

En caso de renuncia, devolución, terminación anticipada o rescisión, el
Contratista y la CNH deberán ejecutar las actividades necesarias de tal forma que, dentro de
los seis (6) Meses siguientes a la notificación correspondiente, se concluya con lo previsto
en el inciso (d) de esta Cláusula 18.7. El pago de les Contraprestaciones generadas durante
dichos seis (6) Meses se llevará a cabo de conformidad con lo establecido en el Anexo 3 del
presente Contrato.

Sin perjuicio de lo establecido en el párrafo anterior, la Etapa de Transición
Final tendrá una duración de hasta ciento ochenta (130) Días, prorrogables hasta por noventa
(90) Días adicionales de oficio o a petición del Coniratista. La CNH podrá objetar dentro de
los noventa (90) Días siguientes el contenido de los incisos (a), (b), (c), (e) y (f). Durante
dicho período de noventa (90) Días, las Partes podrán celebrar audiencias o comparecencias
para aclarar de buena fe cualquier diferencia exis:ente, de conformidad con las Mejores
Prácticas de la Industria, las disposiciones establecidas por la Agencia y la Normatividad
Aplicable. Una vez transcurridos los plazos previstos y concluidas las actividades a
satisfacción de la CNH, ésta emitirá una constancia de conclusión de la Etapa de Transición
Final donde se indicarán, en su caso, las acciones a realizar en temas de remediación y
Abandono. En caso que las Partes no lleguen a un acuerdo respecto a la conclusión de la
Etapa de Transición Final, las diferencias se resolverán conforme a los procesos establecidos
en la Cláusula 26.

Una vez entregada la constancia de ccnclusión de la Etapa de Transición Final
a la que se refiere la presente Cláusula 18.7 y, en su caso, concluido el Abandono de
conformidad con la Cláusula 18.1, las Partes contarán con un plazo de hasta noventa (90)
Días para firmar el acta de entrega y recepción de los trabajos de Abandono. Con la firma de
dicha acta, la CNH notificará al Contratista la liberación de las Garantías Corporativas
correspondientes.

En caso de que las actividades de Abandono se hubieran concluido con
anterioridad a la Etapa de Transición Final, la CNH notificará al Contratista la liberación de
las Garantías Corporativas hasta noventa (90) Días posteriores a la suscripción del finiquito
de conformidad con lo previsto en la Cláusula 23.6.

54 ÁREA CONTRACTUAL 5

yy
. GA
ly
=DR
Ca
Contrato No. CNH-R01-L.04-A5.CS/2016

CLÁUSULA 19.
RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y CONTENIDO
NACIONAL

19.1 Responsabilidad Laboral.

El Contratista y cada uno de sus Subcontratistas tendrán la responsabilidad
exclusiva e independiente de todo el personal y trabajadores empleados en las Actividades
Petroleras, siendo los únicos responsables por el cumplimiento de las obligaciones laborales
O patronales que provengan o emanen de la Normatividad Aplicable o de los contratos
individuales o colectivos que hayan celebrado con su personal y trabajadores.

19.2 Subcontratistas.

El Contratista tiene el derecho a utilizar Subcontratistas para el suministro de
equipos y servicios especializados, siempre que dichas subcontrataciones no impliquen la
sustitución de facto del Contratista como operador. Se entenderá que hay una sustitución de
facto cuando, entre otros supuestos, el Contratista deje de tener el control de las Actividades
Petroleras. Los Subcontratistas deberán cumplir con las disposiciones aplicables del presente
Contrato, el Sistema de Administración y la Normatividad Aplicable. El Contratista no podrá
utilizar los servicios de empresas que estén inhabilitadas por las Autoridades
Gubernamentales de conformidad con la Normatividad Aplicable. No obstante cualquier
subcontratación del Contratista, éste continuará siendo responsable de todas las obligaciones
derivadas del presente Contrato.

19.3 Contenido Nacional.
El Contratista tendrá las siguientes obligaciones:
(a) En los Periodos de Exploración y Evaluación:

(1). Cumplir con un porcentaje mínimo de contenido nacional de tres
por ciento (3%) del valor de los conceptos señalados en la
Metodología que se hayan adquirido o contratado para las
Actividades Petroleras durante el Período Inicial de Exploración, el
cual se incrementará a seis por ciento (6%) para el Primer Período
Adicional de Exploración, y a ocho por ciento (8%) para el Segundo
Período Adicional de Exploración, en caso que sean otorgados al Com
Contratista de conformidad con las Cláusulas 4.3 y 4.4 de este

, Contrato. 7 y
En el caso del Período de Evaluación, se aplicará el mismo y

porcentaje mínimo de contenido nacional del Período de
Exploración en el que se haya declarado el Descubrimiento sujeto P>
a la Evaluación.

55 ÁREA CONTRACTUAL 5 y
Contrato No. CNH-R0O1-L04-AS.CS/2016

El cumplimiento de los porcentajes mínimos de contenido nacional
será verificado por la Secreraría de Economía al término del Período
Inicial de Exploración, del Primer Período Adicional de
Exploración, del Segundo Período Adicional de Exploración, así
como del Período de Evaluación, según corresponda, de
conformidad con la Metodología y a la Normatividad Aplicable.

(2) Incluir en sus propuestas de Plan de Exploración y de Plan de
Evaluación un programa de cumplimiento del porcentaje de
contenido nacional antes indicado, así como un programa de
transferencia de tecnología, incluyendo los plazos y las etapas
aplicables a ambos programas, los cuales deberán ser aprobados por
la CNH, con opinión de la Secretaría de Economía, de conformidad
con las Cláusulas 4 y 5, de este Contrato. Una vez aprobados, los
programas se considerarán parte integrante del presente Contrato.
Las obligaciones en materia de contenido nacional, iniciarán al
momento en que el Plan de Exploración sea aprobado.

(b) Enel Período de Desarrollo:

(1) Cumplir con un porcentaje mínimo de contenido nacional de cuatro
por ciento (4%) del valor Je todos los conceptos señalados en la
Metodología que se hayan adquirido o contratado desde la
aprobación del Plan de Desarrollo hasta el inicio de la Producción
Comercial Regular. Dicho porcentaje mínimo se incrementará a
diez por ciento (10%) del valor de los conceptos referidos, a partir
del inicio de la Producción Comercial Regular en cualquier Área de
Desarrollo.

El porcentaje mínimo requerido de contenido nacional será
verificado por la Secretaría de Economía cada tres (3) Años y
comprenderá aquellos cenceptos que se hayan adquirido o
contratado durante el PerioJo de Desarrollo de conformidad con la
Metodología y a la Normatividad Aplicable.

(2) Incluir en su propuesta de Plan de Desarrollo un programa de
cumplimiento del porcentaje de contenido nacional antes indicado,
así como un programa de “ransferencia de tecnología, incluyendo
los plazos y las etapas aplicables a los programas los cuales deberán
ser aprobados por la CNH, con opinión de la Secretaría de
Economía, de conformidad con la Cláusula 6, de este Contrato. Una CA
vez aprobados, los programas se considerarán parte integrante del |!
presente Contrato. Las obligaciones en materia de contenido
nacional, iniciarán en el momento en que el Plan de Desarrollo sea
aprobado.

no
56 ÁREA CONTRACTUAL 5 3 ? LV

Contrato No. CNH-R01-L04-A5.CS/2016

(c) El Contratista deberá entregar a la Secretaría de Economía en la
periodicidad establecida por ésta, un reporte que incluya la información sobre el contenido
nacional en la forma y de conformidad con el procedimiento previsto en las disposiciones
que emita dicha Dependencia para llevar a cabo la verificación correspondiente. La CNH,
instruirá al Contratista el pago al Fondo por concepto de pena convencional del quince por
ciento (15%) del valor del incumplimiento del porcentaje mínimo de contenido nacional
calculado con base en la Metodología. Dicho porcentaje de penalización se aplicará
indistintamente al Año y etapa en la que se incurra el incumplimiento.

En caso que en el Área Contractual convivan de manera simultánea Períodos
de Exploración, Períodos de Evaluación y Períodos de Desarrollo cuyos requerimientos de
contenido nacional sean diferentes y en alguno de dichos períodos el porcentaje de contenido
nacional exceda el mínimo requerido, el Contratista podrá solicitar la acreditación de dicho
excedente para aquellos períodos en los que no se haya alcanzado el porcentaje mínimo
requerido.

Respecto al incumplimiento de las demás disposiciones de contenido nacional
previstas en esta Cláusula 19.3 y en la Normatividad Aplicable, el Contratista deberá pagar
al Fondo, por concepto de pena convencional, la sanción máxima prevista en el artículo 85,
fracción II, inciso 0) de la Ley de Hidrocarburos.

La CNH podrá exigir el cobro de las penas convencionales correspondientes
en caso que el Contratista no pague al Fondo dichos valores dentro de los quince (15) Días
siguientes a la instrucción de pago al Contratista por parte de la CNH.

(d) No obstante cualquier subcontratación, el Contratista será responsable
de todas las obligaciones en materia de contenido nacional derivadas del presente Contrato.

19.4 Preferencia de Bien: rvicios de Origen Nacional.

El Contratista deberá dar preferencia a la contratación de servicios ofrecidos
por compañías locales, así como a la adquisición de bienes de producción nacional, cuando
éstos sean ofrecidos en el mercado internacional bajo condiciones equivalentes incluyendo
cantidad, calidad, disponibilidad y precio, siempre que éste último sea determinado con base
en Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con base en las
Guías sobre Precios de Transferencia para Empresas Multinacionales y las Administraciones
Fiscales aprobadas por el Consejo de la Organización para la Cooperación y el Desarrollo
Económico. »

CUA
19.5 Capacitación y Transferencia Tecnológica.

El Contratista deberá cumplir con los programas de capacitación y Ñ
_ transferencia de tecnología aprobados por la CNH en el Plan de Exploración, el Plan de

Evaluación y en el Plan de Desarrollo. Las actividades y los programas referidos incluirán,

entre otros, la adopción, innovación, asimilación, investigación y desarrollo tecnológicos, y AS

formación de recursos humanos nacionales en la investigación científica y tecnológica
4
7

Qi

57 ÁREA CONTRACTUAL 5

Contrato No. CNH-RO1-L04-A5,CS/2016

aplicada a la Exploración y Extracción de Hidrocaruros en coordinación con instituciones
de educación superior.

20.1 Disposición General.

Las obligaciones, responsabilidades y riesgos del Contratista conforme al
presente Contrato son independientes de los seguros, garantías o cualquier otro instrumento
financiero a los que hace referencia en esta Cláusula 20 y, en consecuencia, el alcance de las
obligaciones y responsabilidades derivadas de la asunción de tales riesgos no podrán
reducirse en perjuicio de la Nación o de terceros po* la contratación de seguros, garantías o
cualquier otro instrumento financiero, o por la falta «dle contratación o cobertura suficiente de
ellos.

20.2 Cobertura de Seguros.

Con el objeto de cubrir los riesgos inherentes a las Actividades Petroleras,
previo al inicio de las mismas, el Contratista debe1á obtener y mantener en pleno vigor y
efecto las pólizas de seguros, garantías o cualquier otro instrumento financiero, requeridos
como coberturas financieras contingentes frente a daños o perjuicios que se pudieran generar
como resultado de sus actividades, de conformidad con la Normatividad Aplicable, los cuales
deberán cubrir al menos lo siguiente:

(a) Responsabilidad civil por daños a terceros en sus bienes o en sus
personas incluyendo responsabilidad civil ambiemial que ampare daños al ambiente por
contaminación de Hidrocarburos;

(b) El control de Pozos;

(c) Daños a los Materiales Inmuebles generados o adquiridos para ser
utilizados en las Actividades Petroleras, y

(d) Daños al personal,
La contratación o constitución de los seguros, garantías o cualquier otro
instrumento financiero, listados en esta Cláusula 20 2 se llevará a cabo de conformidad con

la Normatividad Aplicable.

20.3 Destino de los Benefi:

El Contratista destinará inmediatamente cualquier pago que reciba por
concepto de cobertura de seguros, garantías o de cunlquier otro instrumento financiero para
remediar el daño civil o ambiental, reparar o reemplazar cualquiera de los Materiales dañados

58 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5.CS/2016

o destruidos. Si una compañía aseguradora o la emisora de cualquier otro instrumento
financiero retiene el pago correspondiente, por cualquier causa, el Contratista deberá asumir
los Costos de reparación o de reposición. Una vez que se hayan cubierto la totalidad de los
Costos de reparación o de reposición, el Contratista podrá emplear el excedente de los montos
recibidos por concepto de cobertura de seguros, garantías o cualquier otro instrumento
financiero, para recuperar los Costos en los que haya incurrido con anterioridad a dicha
recepción.

CLÁUSULA 21
OBLIGACIONES DE CARÁCTER FISCAL

21.1 Obligaciones de Carácter Fiscal.

Cada Empresa Participante será responsable de cubrir las Obligaciones de
Carácter Fiscal que de forma individual le correspondan de conformidad con la Normatividad
Aplicable. Lo anterior, sin perjuicio de aquellas Obligaciones de Carácter Fiscal que
correspondan al Contratista y que por su naturaleza, de acuerdo con la Normatividad
Aplicable sean responsabilidad del Operador en nombre del Contratista.

21.2 Derechos y Aprovechamientos.

El Contratista estará obligado a pagar oportunamente los derechos y
aprovechamientos que establezca la Normatividad Aplicable por la administración y
supervisión que del presente Contrato realicen la CNH y la Agencia.

CLÁUSULA 22
CASO FORTUITO O FUERZA MAYOR

22.1 Caso Fortuito o Fuerza Mayor.

Ninguna de las Partes responderá por el incumplimiento, suspensión o retraso
en la ejecución de las obligaciones del presente Contrato si dicho incumplimiento, suspensión
o retraso ha sido causado por Caso Fortuito o Fuerza Mayor,

22.2 Carga de la Prueba.
CEA

La prueba de Caso Fortuito o Fuerza Mayor corresponderá a cualquiera de las
Partes que la alegue.

22.3 Notificación de Caso Fortuito o Fuerza Mayor. 18

Si el Contratista no puede cumplir con cualquier obligación prevista en el Y Y
presente Contrato como resultado de Caso Fortuito o Fuerza Mayor, deberá notificar por
escrito a la CNH las causas que originaron el incumplimiento incluyendo, hasta donde sea
2 6%
/
59 ÁREA CONTRACTUAL 5 Ll

Contrato No. CNH-RO1-L04-A5.CS/2016

posible, una explicación y, en su caso, la documemación de la eventualidad que le impide
cumplir con dichas obligaciones a más tardar quince (15) Días después que tenga o debiera
de tener conocimiento de la ocurrencia del Caso Fortuito o Fuerza Mayor de que se trate,
salvo lo previsto en el Anexo 13. La CNH deberá informarle al Contratista si se reconoce o
no el Caso Fortuito o la Fuerza Mayor en un plazo no mayor a treinta (30) Días contados a
partir de que haya recibido la notificación de Caso Fortuito o Fuerza Mayor con información
completa. Salvo por lo previsto en el presente Contra1o, el Contratista deberá asumir de nuevo
el cumplimiento de sus obligaciones tan pronto com» el Caso Fortuito o Fuerza Mayor cese.

Una vez que la CNH reconozca el Caso Fortuito o Fuerza Mayor los Períodos
de Exploración y los Períodos de Evaluación serán prorrogados conforme a esta Cláusula
22.3 solamente cuando el Caso Fortuito o Fuerza Mayor de que se trate tenga un impacto en
las actividades de Exploración y Evaluación, según sea el caso, de más de treinta (30) Días
sobre dichos períodos. Los períodos de Explora:ión, Evaluación o Desarrollo, según
corresponda, se prorrogarán por el mismo tiempo qu: dure el Caso Fortuito o Fuerza Mayor.
En ningún caso la prórroga a que se refiere esta Cláusula 22.3 tendrá como consecuencia que
la vigencia del contrato supere los cincuenta (50) años.

El Contratista deberá presentar la soliitud de prórroga correspondiente a más
tardar el último Día Hábil del Trimestre siguiente a partir de que se cumpla un (1) Año de la
fecha de notificación de Caso Fortuito o Fuerza Mayor a la que se refiere esta Cláusula 22,3
o de los tres (3) Trimestres sucesivos, únicamente en caso que el Caso Fortuito o Fuerza
Mayor no haya cesado, junto con la documentación que soporte su solicitud. La CNH
resolverá sobre la solicitud de prórroga en un plaza que no excederá los quince (15) Días
Hábiles siguientes a partir de la recepción de dicha solicitud en términos de lo establecido en
el presente Contrato y, en su caso, podrá solicitar información o documentación soporte
adicional, suspendiendo el plazo para emitir la resolución hasta en tanto la CNH reciba la
información o documentación soporte adicional por parte del Contratista. En caso que la
CNH no emita una resolución dentro del plazo esiablecido, ésta se entenderá en sentido
favorable,

El Contratista podrá someter a la aprcbación de la CNH modificaciones a los
planes de conformidad con lo previsto en el Contratc, siempre que el Caso Fortuito o Fuerza
Mayor tenga un impacto en las Actividades Petroleras realizadas en una porción del Área
Contractual.

22.4 Derecho de Terminación.

Si dado un Caso Fortuito o Fuerza Mayor, la realización de las Actividades
Petroleras se interrumpieran por un período continuo de dos (2) Años o más, la CNH y el
Contratista podrán de mutuo acuerdo formalizado por escrito, dar por terminado el presente
Contrato, Este derecho estará vigente hasta tres (3) Meses posteriores a la finalización del
Caso Fortuito o Fuerza Mayor. Si la otra Parte recha:are la solicitud de dar por terminado el
presente Contrato, las Partes se sujetarán a lo previsto en las Cláusulas 26.2 y/o 26.5.

60 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-1.04-A5,CS/2016

22.5 Situaciones de Emergencia o Siniestro.

En casos de emergencia o siniestros que requieran acción inmediata, el
Contratista deberá informar inmediatamente a la CNH, a la Agencia y a la Secretaría de
Energía, y tomar todas las acciones adecuadas conforme al plan de atención a emergencias
del Sistema de Administración para controlar la situación lo más pronto posible, a fin de
preservar la integridad física de las Personas y proteger el medio ambiente, los Hidrocarburos
y los Materiales. El Contratista notificará a la Agencia y la CNH las acciones tomadas y
setenta y dos (72) horas después remitirá el reporte correspondiente por escrito, en el
entendido que en caso que la Agencia o la CNH no estén satisfechas con las acciones tomadas
por el Contratista, éstas podrán requerirle al Contratista que emprenda acciones adicionales
para mitigar o controlar la emergencia o para reparar los daños. Lo anterior sin perjuicio de
cualquier otra atribución o facultad de la Agencia o cualquier Autoridad Gubernamental
conforme a la Normatividad Aplicable.

. CLÁUSULA 23.
RESCISIÓN ADMINISTRATIVA Y RESCISIÓN CONTRACTUAL

23.1 Rescisión Administrativa.

En caso de ocurrir cualquiera de las causas graves de rescisión administrativa
previstas en el artículo 20 de la Ley de Hidrocarburos y que se enlistan a continuación, y una
vez que concluya el periodo de investigación previa referido en la Cláusula 23.1, la CNH
podrá rescindir administrativamente este Contrato previa instauración del procedimiento de
rescisión administrativa previsto en la Cláusula 23,3 y la Normatividad Aplicable:

(a) Transcurran más de ciento ochenta (180) Días continuos sin que el
Contratista inicie las actividades previstas en el Plan de Exploración, Evaluación o en el Plan
de Desarrollo aprobados, o que el Contratista suspenda por más de ciento ochenta (180) Días
continuos dichas actividades, en ambos casos Sin Causa Justificada ni autorización de la
CNH;

(b) El Contratista no cumpla el Programa Mínimo de Trabajo, Sin Causa
Justificada, siempre que la Garantía de Cumplimiento correspondiente no sea suficiente para
cubrir dicho incumplimiento;

(c) El Contratista ceda parcial o totalmente la operación o los derechos
conferidos conforme al presente Contrato, sin contar con autorización previa en los términos
y condiciones previstos en las Cláusulas 24.1 y 24.2;

(d) Se presente un Accidente Grave causado por Dolo o Culpa del
Operador o una Empresa Participante, que ocasione daño a instalaciones, fatalidad y pérdida
de producción;

61 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

(e) El Contratista, por más de une ocasión, remita de Forma Dolosa o Sin
Causa Justificada Información o Reportes Falsos o -ncompletos, o los oculte a la Secretaría
de Energía, a la Secretaría de Hacienda, a la Secretería de Economía, a la CNH, al Fondo o
a la Agencia, respecto de la producción, Costos > cualquier otro aspecto relevante del
Contrato;

(0 El Contratista incumpla una resolución definitiva de órganos
jurisdiccionales federales relacionada con el Contra:o o con las Actividades Petroleras, que
constituya cosa juzgada, o

(2) El Contratista omita, Sin Causa Justificada, algún pago al Estado o
entrega de Hidrocarburos a éste, conforme a los plezos y términos previstos en el presente
Contrato.

Para efectos de esta Cláusula 23.1 se antenderá por:

(1 Accidente Grave: cualquier accidente en el cual concurran las
siguientes circunstancias:

(1) Daño a las Instalaciones que implique la pérdida total o parcial
de las mismas de forma que impida al Contratista llevar a cabo
las Actividades Petroleras en el Área Contractual durante un
período mayor a noverta (90) Días continuos contados a partir
de que ocurra el accidente. Para efectos de esta definición
Instalación(es) se entenderá como el conjunto de Materiales
que conforman unidades productivas cuyo propósito es el
descubrimiento, producción, almacenamiento, procesamiento
o desplazamiento de Hidrocarburos;

0) Fatalidad, y

(3) Cuando la pérdida de la producción en el evento implique
cualquier destrucción c derrame de Hidrocarburos sin control,
igual o mayor a diez mil (10,000) barriles de petróleo crudo
equivalente, distinto del venteado, quemado y vertido, en su
caso, que se lleva a cab> en condiciones normales de operación
durante el desarrollo de las Actividades Petroleras realizadas
conforme las Mejores Prácticas de la Industria y la
Normatividad Aplicable. Para efectos de esta definición
cuando el accidente oc 1rra durante el Período de Exploración,
Pérdida de Producción se entenderá como un derrame de
Petróleo o Condensados o fuga de Gas Natural.

(ii) Sin Causa Justificada: cualquier causa imputable de manera
indubitable al Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables
a su alcance para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas

62 ÁREA CONTRACTUAL 5

Ni

y 35
OR

0
Contrato No, CNH-R01-L04-A5.CS/2016

en el Contrato que implique la posible actualización de alguna de las causales de rescisión
administrativa previstas en esta Cláusula 23.1;

(iii) Culpa: cualquier acción u omisión del Contratista que produzca un
resultado que no previó siendo previsible o previó confiando en que no se produciría y que
derive en la violación a la Normatividad Aplicable o a un deber que objetivamente era
necesario observar en materia de seguridad industrial;

(iv) Dolo o de Forma Dolosa: cualquier acción u omisión del Contratista o
Empresa Participante con la intención de perseguir directamente un resultado, e

(m Información o Reportes Falsos o Incompletos: aquella información o
reportes relativos a registros de precios, Costos, producción de Hidrocarburos y demás
información necesaria para calcular y revisar las Contraprestaciones en favor del Estado; que
sean contrarios a la verdad o que deliberadamente resulten insuficientes en grado tal que de
los mismos no se puedan desprender los elementos mínimos necesarios que debieran
contener, según su naturaleza y propósito, y que sean presentados con la intención deliberada
de engañar a la CNH o a cualquier otra Autoridad Gubernamental con el objeto de obtener
un beneficio que no le correspondiere de haber presentado la información verdadera y/o
completa.

23.2 Investigación Previa.

En caso que la CNH conozca algún indicio de incumplimiento de cualquiera
de las obligaciones derivadas del presente Contrato que pudieran implicar una posible causal
de rescisión administrativa en términos de lo previsto en la Cláusula 23.1, la CNH dará aviso
al Contratista y se allegará de todos los elementos y pruebas necesarias para determinar si la
razón por la cual se originó la investigación previa constituye una causal para iniciar el
procedimiento de rescisión, en términos de lo previsto en la Cláusula 23.3. En el caso de lo
previsto en la Cláusula 23.1, inciso d), la investigación previa se llevará a cabo para
determinar la posible existencia de Dolo o Culpa por parte del Contratista.

Este período de análisis no podrá ser menor a treinta (30) Días y no tendrá una
duración mayor a dos (2) Años. Durante este período el Contratista deberá garantizar la
continuidad de las Actividades Petroleras, siempre y cuando sea seguro y técnicamente
posible.

Lo anterior sin perjuicio de que el Contratista pueda notificar a la CNH
indicios de incumplimiento de alguna de las obligaciones derivadas del presente Contrato
que pudieran implicar una posible causal de rescisión administrativa en términos de lo
previsto en la Cláusula 23.1 a excepción de su inciso (d), así como presentar una propuesta
de remediación del potencial incumplimiento para la aprobación de la CNH.

Para efectos de lo previsto en esta Cláusula 23.2, el Contratista y la CNH

deberán nombrar de mutuo acuerdo, o en su caso, recurrir a la asistencia de una institución
para el nombramiento de un experto independiente que deberá cumplir con los requisitos

63 ÁREA CONTRACTUAL 5

EA

N

) x5

ER

be
Contrato No. CNH-R01-L04-A5,CS/2016

previstos en la Cláusula 26.3. Las opiniones de dicho experto independiente no serán
vinculantes para las Partes ni para alguna otra Autoridad Gubernamental.

Durante la etapa de investigación previa el Contratista y el experto
independiente podrán preparar y presentar reportes relacionados con la posible causal de
rescisión administrativa. Las Partes deberán acordar el plazo en el que el experto
independiente deberá emitir sus reportes. Atendiendo a las complejidades del caso, las Partes
podrán de mutuo acuerdo y por escrito prorrogar dicho plazo respetando el máximo previsto
en esta Cláusula 23.2.

La CNH comunicará la intención de finalizar la etapa de investigación con
una anticipación no menor a treinta (30) Días a efect> de que el Contratista manifieste lo que
a su derecho convenga.

23.3 Procedimiento de Rescisión Administrativa.

Una vez que se determine la existencia de una causal de rescisión
administrativa de conformidad con la Cláusula 23.2, la CNH deberá notificar al Contratista
por escrito la causal o causales que se invoquen para dar inicio al procedimiento de rescisión
administrativa; de manera que el Contratista manifieste lo que a su derecho convenga dentro
de los treinta (30) Días posteriores a la notificación del inicio del procedimiento de rescisión
administrativa. Transcurrido dicho plazo, la CNH centará con un plazo de noventa (90) Días
para valorar los argumentos y pruebas que, en su caso, haga valer el Contratista. La
resolución de rescindir el Contrato deberá estar aprobada por el pleno del órgano de gobierno
de la CNH, fundada, motivada y notificada oficialm=nte al Contratista.

Si el Contratista o cualquier Emprosa Participante solventa la causal de
rescisión en que haya incurrido antes de que la CNH emita la resolución respectiva, el
procedimiento de rescisión administrativa quedará sin efecto, previa aceptación y
verificación de la CNH y aplicando, en su caso, las sanciones correspondientes conforme a
lo dispuesto en el presente Contrato y la Normatividad Aplicable.

La resolución que rescinda el presene Contrato tendrá efectos inmediatos y
no requerirá declaración judicial. Declarada la rescisión administrativa, las Partes celebrarán
el finiquito correspondiente para efectuar lo previsto en las Cláusulas 23.5 y 23.6.

La CNH deberá notificar a la Secretaría de Energía, a la Secretaría de
Hacienda, a la Agencia y al Fondo sobre la declaración de rescisión administrativa el Día
Hábil siguiente a que se haya emitido la resolución correspondiente.

Las controversias relativas a la rescisión administrativa se solventarán en
términos de la Cláusula 26.4,

64 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

23.4  Resci

n Contractual.

Además de las causales de rescisión administrativa previstas en la Cláusula
23.1, y de terminación anticipada previstas en la Cláusula 3.4, la CNH tendrá derecho a
rescindir este Contrato en los siguientes supuestos, siempre que el Contratista omita sanear
o llevar a cabo una acción directa y continua para remediar el incumplimiento
correspondiente dentro de los treinta (30) Días de haber recibido la notificación de dicho
incumplimiento por parte de la CNH:

(a) El Contratista no presente las Garantías de Cumplimiento o no las
mantenga en vigor de conformidad con lo previsto en la Cláusula 17.1, o no mantenga en
vigor las Garantías Corporativas de conformidad con lo previsto en la Cláusula 17.2 y sus
propios términos Sin Causa Justificada;

(b) Cualquier Empresa Participante o Garante: (i) se liquide o de cualquier
otra forma cese su existencia legal o corporativa, u (ii) ocurra cualquier acontecimiento que
conforme a las leyes aplicables a cualquier Empresa Participante o Garante tenga un efecto
análogo a los mencionados Sin Causa Justificada;

(c) Cualquier Empresa Participante o Garante: (i) caiga en insolvencia; (ii)
sea incapaz de pagar sus deudas al vencimiento de las mismas; (iii) solicite o acepte la
imposición de un administrador, liquidador o síndico respecto a sus propiedades o sus
ingresos; (iv) inicie cualquier procedimiento conforme a cualquier legislación para el reajuste
o diferimiento de sus obligaciones o de cualquier parte de las mismas; (v) solicite la quiebra,
reorganización, suspensión de pagos, disolución o liquidación, o (vi) realice o permita una
cesión general o un arreglo con o para el beneficio de sus acreedores;

(d) Cualquiera de las Empresas Participantes infrinja cualquier
disposición contenida en la Cláusula 32.2 Sin Causa Justificada, o

(e) Cualquier otro incumplimiento sustancial Sin Causa Justificada de las
obligaciones del Contratista conforme al presente Contrato.

Declarada la rescisión contractual, las Partes podrán sujetarse a lo previsto en
la Cláusula 26, con excepción de lo previsto en la Cláusula 26.4.

La CNH no ejercerá su derecho a rescindir el Contrato bajo los supuestos
previstos en los incisos (b) al (e) de esta Cláusula 23.4, en el caso que alguna o el resto de las
Empresas Participantes que conforman al Contratista:

(1 Manifiesten por escrito a la CNH su interés irrevocable de adquirir los
Intereses de Participación bajo el presente Contrato de la(s) Empresa(s) Participante(s) en
incumplimiento, dentro de los treinta (30) primeros Días siguientes a haber recibido la
notificación del mismo por parte de la CNH. Dicha manifestación deberá tener la
confirmación de la salida de la(s) Empresa(s) Participante(s) de que se trate;

65 ÁREA CONTRACTUAL 5

NS
ES
Pa,
0a
Contrato No. CNH-R01-L04-A5,CS/2016

(ii) Adquieran posteriormente lcs Intereses de Participación de la(s)
Empresa(s) Participante(s) en incumplimiento, de conformidad con lo establecido en la
Cláusula 24 y en la Normatividad Aplicable, y

(iii) Presenten y mantengan en vigor las Garantías de Cumplimiento de
conformidad con la Cláusula 17.1 y las Garantías Corporativas de acuerdo a los nuevos
Intereses de Participación y de conformidad con lo p-evisto en la Cláusula 17.2 y sus propios
términos.

Para efectos de esta Cláusula 23.4 se antenderá por:

Sin Causa Justificada: cualquier causa imputable de manera indubitable al
Contratista y en la cual éste haya omitido llevar a ca'o los esfuerzos razonables a su alcance
para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas en el
Contrato que implique la posible actualización dz alguna de las causales de rescisión
contractual previstas en esta Cláusula 23.4.

23.5 Efectos de la Rescisión Administrativa o Rescisión Contractual.

En caso que la CNH rescinda este Contrato conforme a lo establecido en las
Cláusulas 23.1 o 23.4, se estará a lo siguiente:

(a) El Contratista deberá pagar a la Nación, a través del Fondo, cuando
corresponda las penas convencionales a que se refieren las Cláusulas 4.6 y 4.7 o, en su caso,
los daños y perjuicios que la Nación sufra corro resultado directo e inmediato del
incumplimiento que dé lugar a la rescisión en términos de la Normatividad Aplicable,
computados a partir de que se notifique la misma, según sea el caso;

(b) El Contratista cesará todas las Actividades Petroleras en el Área
Contractual, excepto aquellas que sean necesarias paa preservar y proteger los Materiales en
proceso de fabricación o terminados, y devolverá al Estado, a través de la CNH, el Área
Contractual en términos de lo establecido en este Contrato. Con la terminación de este
Contrato la propiedad de los Materiales construidos o adquiridos para ser utilizados en las
Actividades Petroleras pasará de forma automática a la Nación libre de gravamen sin cargo,
pago ni indemnización alguna conforme a lo establecido en las Cláusulas 13.1 y 13.2;

(e) Las Partes suscribirán el finiquito al que se refiere la Cláusula 23.6. El
Contratista únicamente tendrá derecho a recibir come pago por parte de la Nación el finiquito
establecido en dicha Cláusula 23.6, en caso que éste genere un saldo en favor del Contratista,
y

(d) El Contratista deberá cumplir zon todas las obligaciones relativas a la
devolución del Área Contractual, incluyendo, sin liraitar, las relacionadas con el Abandono
y entrega del Área Contractual conforme a lo previsto en la Cláusula 18.

66 ÁREA CONTRACTUAL 5

Yo

—>
0

Te
Contrato No. CNH-R01-L04-A5.CS/2016

23.6 Finiquito.

Sin perjuicio de lo establecido en la Cláusula 23.5, a más tardar seis (6) Meses
después de la terminación del presente Contrato por cualquier motivo, o en caso que la CNH
rescinda el Contrato, las Partes deberán suscribir un finiquito en el cual se harán constar los
saldos en favor y en contra respecto de las Contraprestaciones devengadas hasta la fecha de
terminación o rescisión del Contrato. Cuando las Partes no lleguen a un acuerdo sobre lo
anterior, podrán dirimir sus diferencias en términos de la Cláusula 26.5. En caso de ser
necesario, el finiquito considerará los ajustes o transacciones que se pacten para finalizar las
controversias que se hayan presentado durante la vigencia del Contrato.

CLÁUSULA 24.
CESIÓN Y CAMBIO DE CONTROL

24.1 Cesión.

Para poder vender, ceder, transferir, trasmitir o de cualquier otra forma
disponer de todo o cualquier parte de sus derechos (incluyendo la totalidad o parte de su
Interés de Participación) u obligaciones de conformidad con este Contrato, el Contratista
deberá contar con la autorización previa y por escrito de la CNH en términos de la
Normatividad Aplicable, la cual tomará en consideración, entre otros, los criterios de
precalificación establecidos durante el proceso de Licitación que podrán acreditarse a través
de la presentación de los documentos complementarios correspondientes.

24,2 Transferencias Indirectas; Cambio de Control.

El Contratista se asegurará de no sufrir directa o indirectamente cambio de
Control alguno durante la vigencia de este Contrato sin el consentimiento de la CNH. La o
las Empresas Participantes correspondientes deberán notificar a la CNH de cualquier cambio
en la estructura de capital de dichas Empresas Participantes que no resulte en un cambio de
Control del Contratista de conformidad con esta Cláusula 24.2 dentro de los treinta (30) Días
siguientes a que dicho cambio suceda, salvo que la Empresa Participante esté listada en la
Bolsa Mexicana de Valores, en cuyo caso será suficiente la notificación proporcionada por
la Empresa Participante a sus inversionistas de conformidad con las leyes bursátiles
aplicables.

CA

24,3 Solicitud a la CNH.

El Contratista deberá proporcionar a la CNH toda la información (incluyendo
la relativa al cesionario o a la Persona que ejercerá el Control sobre las o las Empresas
Participantes correspondientes) que ésta requiera de conformidad con la Normatividad
Aplicable respecto de cualquier solicitud de aprobación de una propuesta de cesión de Ty
conformidad con la Cláusula 24.1 o de un cambio de Control del Contratista de conformidad
con la Cláusula 24.2, :

yA

67 ÁREA CONTRACTUAL 5 li

Contrato No, CNH-R01-L04-A5.CS/2016

24.4 Efectos de la Cesión o el Cambio de Control.

En caso que ocurra una cesión de conformidad con la Cláusula 24.1:

(a) Si la cesión es por la totalidad del Interés de Participación del
Contratista cedente en virtud del presente Contrato:

(1 La o las Empresas Participantes cedentes continuarán siendo
solidariamente responsables del cumplimiento de las obligaciones del Contratista conforme
al presente Contrato que sean incurridas o que se g=neren hasta la fecha de la cesión (pero
quedarán relevadas de cualquier responsabilidad de las obligaciones del Contratista que sean
incurridas o que se generen después de dicha fecha), y

(ii) El o los cesionarios serán solidariamente responsables del
cumplimiento de todas las obligaciones del Contratista conforme a este Contrato, de manera
independiente a que dichas obligaciones hayan sido incurridas o generadas con anterioridad
a la fecha de la cesión o posteriormente.

(b) Si la cesión es por solo una parte del Interés de Participación del
Contratista cedente en virtud del presente Contratc, tanto la o las Empresas Participantes
cedentes como el o los cesionarios serán solidariamente responsables del cumplimiento de
las obligaciones del Contratista en virtud del presente Contrato, de manera independiente a
que dichas obligaciones hayan sido incurridas o se generen con anterioridad a la fecha de la
cesión o posteriormente.

Como condición para obtener la aprcbación de la CNH de conformidad con
esta Cláusula 24, el Contratista cedente deberá entregar a la CNH, en caso de una cesión
conforme a la Cláusula 24.1, el compromiso del cesionario en la forma y sustancia aceptable
a la CNH, de que el cesionario asume, sin ninguna condición y de manera solidaria, todas las
obligaciones del Contratista en virtud del presente Contrato, independientemente de que
hayan sido incurridas o generadas con anterioridad e la fecha de la Cesión o posteriormente.

La Garantía Corporativa presentada por el cedente deberá permanecer en

pleno vigor y efecto hasta treinta (30) Días Hábiles a artir de que la CNH apruebe la Garantía
Corporativa del cesionario de conformidad con la Normatividad Aplicable.

24,5 Prohibición de Gravámenes.

Ninguna Empresa Participante impor drá o permitirá que se imponga ningún

,
Cad

gravamen o restricción de dominio sobre los derechos derivados de este Contrato o sobre los _44

Materiales sin el consentimiento previo y por escritc de la CNH. ! > 7

68 ÁREA CONTRACTUAL 5 ( ( /
Contrato No. CNH-R01-L04-A5.CS/2016

24.6 Invalidez.

Cualquier cesión o cambio de Contro] de cualquier Empresa Participante que
se lleve a cabo en contravención de las disposiciones de esta Cláusula 24 no tendrá validez
y, por lo tanto, no surtirá efectos entre las Partes.

CLÁUSULA 25,
INDEMNIZACIÓN

El Contratista indemnizará y mantendrá libre de toda responsabilidad a la
CNH y cualquier otra Autoridad Gubernamental, incluido el Fondo, así como a sus
empleados, representantes, asesores, directores, sucesores o cesionarios (y dicha obligación
sobrevivirá la terminación por cualquier motivo del presente Contrato o en caso que la CNH
rescinda el Contrato) con motivo de cualquier acción, reclamo, juicio, demanda, pérdida,
Costos, daños, perjuicios, procedimientos, impuestos y gastos, incluyendo honorarios de
abogados y costas de juicio, que surjan de o se relacionen con cualquiera de los siguientes:

(a) El incumplimiento de sus obligaciones conforme al presente Contrato,
en el entendido que en aquellos casos que exista una pena convencional, el monto de los
daños y perjuicios estará limitado al monto de la pena convencional de que se trate;

(b) Cualquier daño o lesión (incluyendo muerte) causada por el Operador,
una Empresa Participante o cualquier Subcontratista (incluyendo el daño o la lesión causada
por sus representantes, oficiales, directores, empleados, sucesores o cesionarios) a cualquier
Persona (incluyendo, sin limitación, a la CNH) o a la propiedad de cualquiera de dichas
Personas que surja como consecuencia de la realización de las Actividades Petroleras;

(c) Cualquier lesión o daño causado por cualquier Persona, que sufran los
empleados, representantes, o invitados del Operador, de una Empresa Participante o de
cualquier Subcontratista, o a la propiedad de dichas Personas;

(d) Cualquier daño o perjuicio sufrido por pérdidas o contaminación
causada por el Operador, una Empresa Participante o cualquier Subcontratista a los
hidrocarburos o cualquier daño causado a los recursos naturales y medio ambiente,
incluyendo pero no limitado a, daño o destrucción de los recursos hídricos, vida silvestre,
océanos o a la atmósfera y cualesquiera daños que puedan ser reconocibles y pagaderos
conforme a la Normatividad Aplicable;

(e) Cualquier daño o perjuicio causado con motivo de alguna violación
«+ — del Operador, de una Empresa Participante o cualquier Subcontratista a cualquier derecho de LeA

propiedad intelectual, marca o patente;

(63) Cualquier incumplimiento a la Normatividad Aplicable por parte del Y 465
Operador, de una Empresa Participante o cualquier Subcontratista, y
PP A

69 ÁREA CONTRACTUAL 5 (6

Contrato No. CNH-R01-L04-A5.CS/2016

(g) Cualquier reclamo de cualquier empleado del Operador, de una
Empresa Participante o de cualquier Subcontratista con base en leyes en materia laboral o de
seguridad social.

Sin perjuicio de lo anterior, en ningún caso las Partes serán responsables del

lucro cesante a partir de que la CNH notifique la resolución de la rescisión del Contrato.

CLÁUSULA 26.
LEY APLICABLE Y SOLUCIÓN )E CONTROVERSIAS

26.1 Normatividad Aplicable.

El presente Contrato se regirá e inter>retará de conformidad con las leyes de
México.
26.2 Conciliación.

En cualquier momento las Partes podrán optar por alcanzar un acuerdo
respecto a las controversias relacionadas con el presente Contrato mediante un procedimiento
de conciliación ante un conciliador. El inicio de este procedimiento será pre-requisito para
que las Partes puedan acudir ante arbitraje de conformidad con la Cláusula 26.5 e iniciará
cuando una de las Partes invite a la otra y ésta acepte o rechace la invitación a la conciliación
dentro de los quince (15) Días siguientes al envío de: la invitación. En caso que la Parte que
pretenda iniciar la conciliación no reciba respuesta, se considerará que ésta fue rechazada.
Las Partes acordarán el nombramiento del concilizdor, o en su caso, podrán recurrir a la
asistencia de una institución para su nombramient>. El procedimiento de conciliación se
seguirá conforme al Reglamento de Conciliación de la Comisión de las Naciones Unidas para
el Derecho Mercantil Internacional, debiendo el conciliador ayudar a las Partes en sus
esfuerzos por lograr un arreglo de buena fe respecto a la controversia. En caso que
transcurridos tres (3) Meses de haber iniciado el procedimiento de conciliación no se haya
alcanzado un acuerdo, se considerará que las Par:es acuerdan resolver las diferencias o
controversias en apego a la Cláusula 26.5 del presente Contrato. Lo anterior, sin perjuicio de
que cualquiera de las Partes pueda dar por terminada la conciliación y acudir al arbitraje en
cualquier momento.

El procedimiento establecido en esta Cláusula 26.2 no aplicará para la
rescisión administrativa de conformidad con lo esteblecido en el presente Contrato y en la
Normatividad Aplicable.

26.3 Requisitos del Conciliador y del Experto Independiente.

La persona física que sea nombrada como conciliador de conformidad con lo
establecido en la Cláusula 26.2 o que sea nombrada como experto independiente de
conformidad con lo establecido en la Cláusula 23.2 deberá cumplir con los siguientes
requisitos:

70 ÁREA CONTRACTUAL 5

Yan

ay
Contrato No. CNH-R01-L04-A5.CS/2016

El conciliador deberá tener por lo menos diez (10) Años de experiencia en
conciliación con los conocimientos, experiencia y pericia para facilitar la comunicación entre
las Partes con respecto de la controversia. En tanto que el experto independiente deberá tener
por lo menos cinco (5) Años de experiencia en la materia objeto de la posible causal de
rescisión administrativa que corresponda.

En ambos casos, el conciliador o el experto independiente deberán: (i) ser
independientes, imparciales y neutrales; (ii) divulgar cualquier interés u obligación que esté
sustancialmente en conflicto con su designación y/o pueda perjudicar su actuación con
respecto a la controversia, y (iii) firmar un acuerdo de confidencialidad sobre cualquier
información provista por las Partes con relación a la controversia entre las mismas, de manera
previa a su nombramiento.

Ninguna persona física podrá ser nombrada como conciliador o experto
independiente si ésta: (i) es o ha sido en cualquier momento dentro de los cinco (5) Años
previos a su designación, un empleado de cualquiera de las Partes o de sus Filiales; (ii) es o
ha sido en cualquier momento dentro de los tres (3) Años previos a su nombramiento, un
consultor o contratista de cualesquiera de las Partes o de sus Filiales, o bien (iii) mantenga
cualquier interés financiero significativo con cualquiera de las Partes.

Los honorarios del conciliador o del experto independiente deberán ser
cubiertos por igual entre las Partes.

Lo anterior sin perjuicio que cualquier persona física que cumpla todos los
requisitos previstos en esta Cláusula 26.3 pueda ser nombrada como conciliador o experto

independiente en más de una ocasión.

26.4 Tribunales Federales.

Todas las controversias entre las Partes que de cualquier forma surjan o se
relacionen con las causales de rescisión administrativa previstas en la Cláusula 23.1, sin
perjuicio de lo previsto en la Cláusula 23.6 primer párrafo, deberán ser resueltas
exclusivamente ante los Tribunales Federales de México.

El Contratista podrá iniciar un procedimiento ante un tribunal arbitral, en
términos de la Cláusula 26.5, únicamente para que se determine la existencia de daños y
perjuicios y, en su caso, su cuantificación, que resulten de una causal o causales de rescisión
administrativa consideradas infundadas por los Tribunales Federales de forma definitiva.

26.5 Arbitraje. £ S

Sin perjuicio de lo previsto en la Cláusula 26.4, cualquier otra controversia  *,
que surja del presente Contrato o que se relacione con el mismo y que no haya podido ser |,
superada después de tres (3) Meses de haber iniciado el procedimiento de conciliación o que
éste hubiera sido rechazado por cualquiera de las Partes conforme a la Cláusula 26.2 deberá
ser resuelta mediante arbitraje conforme al Reglamento de Arbitraje de las Naciones Unidas 2

IR
71 ÁREA CONTRACTUAL 5 7 ly

Contrato No. CNH-R01-L04-A5.CS/2016

para el Derecho Mercantil Internacional. La ley sus:antiva aplicable será la estipulada en la
Cláusula 26.1 y las controversias deberán resolverse conforme a estricto derecho. El tribunal
arbitral se integrará por tres miembros, uno nombrado por la CNH, otro nombrado
conjuntamente por el Operador y todas las Empresas Participantes, y el tercero (quien será el
presidente) nombrado de conformidad con el Reglamento de Arbitraje de las Naciones
Unidas para el Derecho Mercantil Internacional, en el entendido que: (i) la Parte demandante
deberá nombrar a su árbitro en la notificación de arbitraje y la Parte demandada tendrá treinta
(30) Días contados a partir de que reciba personalmente la notificación de arbitraje para
nombrar a su árbitro, y (ii) los dos árbitros nombrados por las Partes tendrán no menos de
treinta (30) Días contados a partir de la aceptación «lel nombramiento del árbitro designado
por el demandado, para designar, en consultas con las Partes, al árbitro que actuará como
Presidente del tribunal. Las Partes acuerdan que en caso de que (i) la Parte demandada no
designe árbitro dentro del plazo señalado, (ii) alguna de las Partes omita designar árbitro en
los casos en los que resulte necesario sustituir al árbitro designado en términos del
Reglamento de Arbitraje de las Naciones Unidas para el Derecho Mercantil Internacional o
(iii) en caso de haber desacuerdo en la designación Jel Presidente del tribunal, el Secretario
General de la Corte Permanente de Arbitraje de la Haya será la autoridad que los determine
y resuelva lo conducente. El procedimiento arbitra se conducirá en español, tendrá como
sede la Ciudad de La Haya en el Reino de los Países Bajos y será administrado por la Corte
Permanente de Arbitraje de La Haya. Cada una de las Partes asumirá sus propios gastos y
costos que deriven del arbitraje.

La ejecución del laudo o sentencia en materia de arbitraje deberá llevarse a
cabo en cumplimiento a lo dispuesto en la Convención sobre el Reconocimiento y Ejecución
de las Sentencias Arbitrales Extranjeras y será obligatoria y firme para las Partes.

Salvo pacto en contrario, las Partes asuerdan que el carácter del arbitraje será
confidencial, con excepción de aquellos aspectos que de conformidad con la Normatividad
Aplicable deban mantenerse públicos.

26.6 Consolidación.

En caso que un arbitraje iniciado conforme a la Cláusula 26.5 y un arbitraje
iado conforme a lo previsto en el Anexo 2 involucren hechos o aspectos legales en común,
dichos arbitrajes serán, a solicitud de las Partes, consolidados y tratados como un solo
arbitraje. Dicha consolidación deberá ser solicitada al panel arbitral que se hubiera
constituido primero de conformidad con la Cláusule 26.5. En dicho caso se considerará que
el árbitro designado por el Contratista y las Empresas Participantes fue también designado
por los Garantes, o viceversa, y el árbitro selecciorado por la CNH para cualquiera de los
paneles que hubiera sido constituido primero, será considerado por la CNH para el arbitraje
consolidado.

n ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5.CS/2016

26.7 No Suspensión de Actividades Petroleras.

Salvo que la CNH rescinda el Contrato o por acuerdo entre las Partes, el
Contratista no podrá suspender las Actividades Petroleras mientras se resuelve cualquier
controversia derivada del presente Contrato.

26.8 Renuncia Vía Diplomática.

Cada una de las Empresas Participantes renuncia expresamente, en nombre
propio y de todas sus Filiales, a formular cualquier reclamo por la vía diplomática respecto a
cualquier asunto relacionado con el presente Contrato.

26.9 Tratados Internacionales.
El Contratista gozará de los derechos reconocidos en los tratados
internacionales de los que el Estado sea parte.
CLÁUSULA 27.
MODIFICACIONES Y RENUNCIAS
Cualquier modificación a este Contrato deberá hacerse mediante el acuerdo

por escrito de la CNH y el Contratista, y toda renuncia a cualquier disposición del Contrato
hecha por la CNH o el Contratista deberá ser expresa y constar por escrito.

CLÁUSULA 28.
CAPACIDAD Y DECLARACIONES DE LAS PARTES

28.1 Declaraciones y Garantías.

Cada Parte celebra este Contrato en nombre propio y en su capacidad de

entidad legal facultada para contratar por sí misma, y reconoce que ninguna Persona tendrá

responsabilidad u obligación del cumplimiento de sus obligaciones derivadas del presente

Contrato, excepto por la responsabilidad solidaria de las Empresas Participantes, la

obligación solidaria prevista en el numeral 22.3 de la Sección III de las Bases de Licitación

y la responsabilidad de cada uno de los Garantes en virtud de su Garantía Corporativa.

Igualmente, cada Parte declara y garantiza a la otra Parte que: (i) tiene plena capacidad Ñ

jurídica para la celebración y cumplimiento del presente Contrato; (ii) ha cumplido con todos +
+ los requerimientos y obtenido todas las autorizaciones gubernamentales, corporativas y de

cualquier otra naturaleza necesarias para la celebración y cumplimiento del presente f an

Contrato; (iii) este Contrato constituye una obligación legal, válida y vinculante la cual puede

hacerse valer en su contra de acuerdo con los términos del mismo, y (iv) sus declaracione:

en el preámbulo de este Contrato son verdaderas.

/ W
73 ÁREA CONTRACTUAL 5 Qu

Contrato No. CNH-R01-L04-A5.CS/2016

23.2 Relación de las Partes,

Ninguna de las Partes tendrá la autoridad o el derecho para asumir, crear o
comprometer alguna obligación de cualquier clase expresa o implícita en representación o en
nombre de la otra Parte, salvo el Operador, que ac:uará en nombre de todas las Empresas
Participantes. Ninguna disposición en este Contrato mplicará que una Empresa Participante,
sus empleados, agentes, representantes o Subcontratistas son representantes de la CNH.
Salvo por lo previsto en la Cláusula 2.4, las Empresas Participantes serán consideradas en
todo momento como contratistas independientes y serán responsables de sus propias
acciones, las cuales estarán sujetas en todo moment» a lo previsto en el presente Contrato y
la Normatividad Aplicable.

CLÁUSULA :
DATOS Y CONFIDE

29.1 Propiedad de la Información.

El Contratista deberá proporcionar a la CNH, sin costo alguno, la Información
Técnica que es propiedad de la Nación. La Nación también será propietaria de cualquier
muestra geológica, mineral o de cualquier otra naturaleza, obtenida por el Contratista en las
Actividades Petroleras, las cuales deberán ser entre:zadas por el Contratista a la CNH junto
con la Información Técnica, inmediatamente después de que el Contratista haya concluido
los estudios y evaluaciones que haga al respecto. El riginal de dicha información deberá ser
entregado a la CNH de conformidad con la Normetividad Aplicable. El Contratista podrá
mantener copia únicamente para efectos del cumpli niento de sus obligaciones conforme al
presente Contrato. No serán propiedad de la Nación los procesos por medio de los cuales el
Contratista hubiese generado la Información Técnica.

El Contratista podrá usar la Información Técnica, sin costo alguno y sin
restricción, para el procesamiento, evaluación, análisis y cualquier otro propósito relacionado
con las Actividades Petroleras (pero no para otro uso ni para su venta), en el entendido que
el Contratista deberá también entregar cualquier reporte de los resultados de dicho
procesamiento, evaluación o análisis.

Nada de lo previsto en el presente Centrato limitará el derecho de la CNH de
usar, vender o de cualquier otra forma disponer de a Información Técnica, en el entendido
que la CNH no podrá vender ni hacer del conocimiento de terceras Personas ninguna
información que implique secreto industrial; una marca registrada, o cualquier otro derecho
de propiedad intelectual del Contratista regulado pcr la Ley Federal de Derechos de Autor,
la Ley de la Propiedad Industrial y los Tratados Internacionales de los cuales México sea
parte.

74 ÁREA CONTRACTUAL 5

Contrato No. CNH-RO1-L04-A5.CS/2016

29.2 Posesión y Uso de la Información Técnica.

El Contratista tendrá el derecho de poseer y utilizar la Información Técnica y
sus derivados por el término de la vigencia del presente Contrato con base en la licencia de
uso previamente otorgada por la CNH de conformidad con la Normatividad Aplicable.

29.3 Aprovechamiento de la Información Técnica resultado de las Actividades de
Reconocimiento y Exploración Superficial,

Previo cumplimiento de los requisitos y términos y condiciones previstos en
la Normatividad Aplicable, el Contratista tendrá derecho al aprovechamiento comercial de la
información adquirida o interpretaciones derivadas de las actividades de Reconocimiento y
Exploración Superficial, así como cualquier producto intermedio o final generado o creado a
partir del uso, análisis o transformación de la Información Técnica de la cual no sea posible
inferir o recuperar directa o indirectamente la misma, la cual podrá incluir, de manera
enunciativa y no limitativa, procesados, reprocesados, interpretaciones y mapas.

De conformidad con la Normatividad Aplicable, el derecho al
aprovechamiento comercial exclusivo subsistirá por un plazo máximo de doce (12) Años.

Concluido el plazo anterior, el Contratista podrá continuar comercializando
los datos obtenidos por las actividades de Reconocimiento y Exploración Superficial, sin
exclusividad alguna e informando de ello a la CNH de conformidad con la Normatividad
Aplicable.

29.4 Información Pública.

Sin perjuicio de lo previsto en la Normatividad Aplicable, salvo por la
Información Técnica y la propiedad intelectual, toda la demás información y documentación
derivada del presente Contrato, incluyendo sus términos y condiciones, así como toda la
información relativa a los volúmenes de Hidrocarburos Producidos, pagos y
Contraprestaciones realizadas conforme al mismo, serán considerados información pública.
Asimismo, la información que sea registrada por el Contratista en el sistema informático que
ponga a disposición el Fondo para la determinación de Contraprestaciones, podrá ser
utilizada para cumplir con las obligaciones de transparencia existentes en la Normatividad
Aplicable siempre que no vulnere la confidencialidad de la Información Técnica ni la
propiedad intelectual.

29.5 Confidencialidad.

El Contratista no podrá divulgar Información Técnica a algún tercero sin el Y?
previo consentimiento de la CNH. El Contratista tomará todas las acciones necesarias o Es
apropiadas para asegurar que sus trabajadores, agentes, asesores, representantes, abogados, 1
Filiales y Subcontratistas, así como los trabajadores, agentes, representantes, asesores y | /
abogados de los Subcontratistas y de las Filiales del Contratista cumplan con la misma
obligación de confidencialidad prevista en el Contrato. Las disposiciones de esta Cláusula
29.5 continuarán vigentes aún después de la terminación por cualquier motivo del presente

AR

75 ÁREA CONTRACTUAL 5 y

Contrato No. CNH-R01-L04-A5.CS/2016

Contrato, o en caso que la CNH rescinda el Contrato, ya que constituyen obligaciones
continuas y permanentes.

La CNH guardará la confidencialidad de la Información Técnica generada
por el Contratista, en los plazos y términos previstos en la Normatividad Aplicable. La
Información Técnica obtenida como resultado de las actividades de Exploración y Extracción
tendrá una confidencialidad de conformidad con la Normatividad Aplicable y por un plazo
mínimo de dos (2) Años.

29.6 Excepción a la Confidencialidad.

Sin perjuicio de lo previsto en la Cláusula 29.3, la obligación de
confidencialidad no será aplicable a la información «que:

(i) sea de dominio público y no haya sido hecha pública a través del
incumplimiento del presente Contrato;

(ii) haya sido obtenida con anterioridad a su divulgación sin violar alguna
obligación de confidencialidad;

(iii) sea obtenida de terceros que tengan derecho a divulgarla sin violar una
obligación de confidencialidad;

(iv) deba ser divulgada por requerimiento de leyes o requerimiento de
Autoridades Gubernamentales;

(v) tenga que ser presentada para alegar lo que convenga a los intereses de las
partes durante un procedimiento arbitral de conformidad con lo dispuesto por la Cláusula
26.5, siempre que la divulgación quede sujeta a las reglas de confidencialidad de dicho
procedimiento, y

(vi) El Contratista suministre a sus Filiales, subsidiarias, auditores, asesores
legales, empleados o a las instituciones financieras involucradas en el presente Contrato en
la medida que sea necesaria para las Actividades Fetroleras en el Área Contractual, en el
entendido que el Contratista será responsable de mantener la confidencialidad de tal
información y asegurarse que dichas Personas mantengan la misma de conformidad con lo
dispuesto en este Contrato y en la Normatividad Aplicable.

Siempre que: (a) el hecho de no divulgarla sujetaría al Contratista a sanciones
civiles, penales o administrativas y (b) el Contratista notifique a la CNH con toda prontitud
la solicitud de dicha divulgación. En el caso a que se refiere el inciso (iv) anterior, la CNH
podrá solicitar al Contratista que impugne ante los tribunales competentes la orden de
divulgación, en cuyo caso la CNH deberá cubrir cualquier Costo generado por la
impugnación.

76 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L.04-A5.CS/2016

Los subincisos (a) y (b) de la presente Cláusula no serán aplicables a lo
dispuesto en el inciso (v) anterior.

CLÁUSULA 30.
NOTIFICACIONES

Todas las notificaciones y demás comunicaciones hechas en virtud de este
Contrato deberán ser por escrito y serán efectivas desde la fecha en que el destinatario las
reciba:

A la CNH:

Av. Patriotismo No. 580, piso 2,
Colonia Nonoalco,

Benito Juárez, Ciudad de México,
C.P. 03700

Al Operador:

Av. Presidente Masaryk No. 111, piso 1,
Colonia Polanco V Sección,

Miguel Hidalgo, Ciudad de México,
C.P. 11560,

A OPHIR:

Guillermo González Camarena No. 1600, piso 6, oficina B,
Colonia Centro Ciudad Santa Fe,

Alvaro Obregón, Ciudad de México,

C.P. 01210

APC CARIGALI:

Blvd. Manuel Ávila Camacho No. 40, Int. 1601, piso 16
Colonia Lomas de Chapultepec,

Miguel Hidalgo, Ciudad de México, ,
C.P. 11000 yl
. A SIERRA OFFSHORE: y ya
Ay. Javier Barros Sierra No.540, Torre 2, piso 2 En
Colonia Santa Fe,
Álvaro Obregón, Ciudad de México, + >
C.P. 01210
¿>
¿OR
7 ÁREA CONTRACTUAL 5

Contrato No. CNH-R01-L04-A5.CS/2016

o en cualesquiera otras direcciones, según cada Part» notifique a la otra en la manera que se
indica anteriormente. Queda entendido que cualquizr notificación realizada por la CNH al
Operador se considerará realizada a cada una de las Empresas Participantes para todos los
efectos de este Contrato.

CLÁUSULA 5.
TOTALIDAD DEL CONTRATO

Este Contrato es una compilación cor1pleta y exclusiva de todos los términos
y condiciones que rigen el acuerdo entre las Partes con respecto al objeto del mismo y
reemplaza cualquier negociación, discusión, convenio o entendimiento sobre dicho objeto.
Sin perjuicio de lo establecido en el numeral 8.6 de la Sección 111 de las Bases de Licitación,
ninguna declaración de agentes, empleados o representantes de las Partes que pudiera haberse
hecho antes de la celebración del presente Contrato tendrá validez en cuanto a la
interpretación de sus propios términos. Quedan incorporados formando parte indivisible e
integrante del presente Contrato, los siguientes Anexos:

Anexo l: Coordenadas y Especificaciones del Área Contractual

Anexo 2: Modelo de Garantia Corporativa

Anexo 3: Procedimientos para Determinar las Contraprestaciones del
Estado

Anexo 4: Procedimientos de Contabilidad y de Registro de Costos

Anexo 5: Programa Mínimo de ""rabajo

Anexo 6: Alcance Mínimo de la: Actividades de Evaluación

Anexo 7: Informe de Evaluación

Anexo 8: Contenido Mínimo del Plan de Desarrollo

Anexo 9: Modelo de Garantía de Cumplimiento

Anexo 10: Procedimientos de Prozura de Bienes y Servicios

Anexo 1l: — Procedimientos de Entrega de Información de

Contraprestaciones al Fondo Mexicano del Petróleo para la
Estabilización y el Desarrollo

Anexo 12: — Inventario de Activos

Anexo 13: Uso Compartido de In'raestructura

Anexo 14: Convenio Privado de Fropuesta Conjunta

CLÁUSULA 52.
DISPOSICIONES DE TRANSPARENCIA

32.1 Acceso a la Información.

El Contratista estará obligado a entre zar la información que la CNH requiera
con el fin de que ésta cumpla con lo previsto en el artículo 89 de la Ley de Hidrocarburos,
incluyendo aquella información a la que se refiere la Cláusula 29.2, a través de los medios
que para tal efecto establezca la CNH. El Contratista deberá cooperar con las Autoridades

78 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

Gubernamentales competentes en caso que se requiera divulgar dicha información en
términos de la Normatividad Aplicable.

32.2 Conducta del Contratista y Filiales.

Cada una de las Empresas Participantes y sus Filiales declaran y garantizan
que los directores, funcionarios, asesores, empleados y personal del Contratista y de sus
Filiales no han efectuado, ofrecido o autorizado, ni efectuarán, ofrecerán o autorizarán en
ningún momento, ningún pago, obsequio, promesa u otra ventaja, ya sea directamente o a
través de cualquier otra Persona o entidad, para el uso o beneficio de cualquier servidor
público, algún partido político, funcionario de un partido político o candidato a algún cargo
político, con el propósito de: (i) influir en cualquier decisión u omisión por parte de un
servidor público, partido político o candidato; (ii) obtener o mantener este Contrato o
cualquier otro negocio, o (iii) asegurar cualquier otro beneficio o ventaja ilícita para
cualquiera de las Empresas Participantes, sus Filiales, accionistas, o cualquier otra Persona.
Asimismo, cada una de las Empresas Participantes se asegurará que tanto ella como sus
Filiales: (1) se apegarán y cumplirán en todo momento con cualesquiera leyes y regulaciones
anti-corrupción que sean aplicables, y (ii) crearán y mantendrán controles internos adecuados
para el cumplimiento de lo previsto en esta Cláusula 32.2,

32.3 Notificación de la Investigación.

Cada una de las Empresas Participantes deberá notificar a la CNH y a
cualquier otra Autoridad Gubernamental competente: (i) de manera inmediata a que tenga
conocimiento, o que tenga motivos suficientes para presumir, que ha ocurrido cualquier acto
contrario a lo previsto en la Cláusula 32.2, y (ii) dentro de los cinco (5) Días siguientes a que
tenga conocimiento de cualquier investigación o progeso iniciado por cualquier autoridad,
mexicana o extranjera, relacionado con cualquier supuesta infracción a lo dispuesto en esta
Cláusula 32. Asimismo, cada una de las Empresas Participantes deberá mantener informada
a la CNH sobre el avance de la investigación y proceso hasta Su-conclusión.

EN

32.4 Conflicto de Interés.

Cada una de las Empresas Participantes se compromete a no incurrir en ningún
conflicto de interés entre sus propios intereses (incluyendo los de sus accionistas, Filiales y
accionistas de sus Filiales) y los intereses del Estado en el trato con los Subcontratistas,
clientes y cualquier otra organización o individuo que realice negocios con cualquiera de las
Empresas Participantes (sus accionistas, Filiales y accionistas de sus Filiales) con respecto a
las obligaciones del Contratista conforme al presente Contrato, de

COOPERACIÓN EN MATERIA DE SEGURIDAD NACIONAL

CLÁUSULA 33. ten
y 55

Con el objeto de administrar los riesgos relacionados con la seguridad
nacional o derivados de emergencias, siniestros o alteración del orden público, el Contratista |

F A
0

79 ÁREA CONTRACTUAL 5

Contrato No. CNH-RO1-L04-A5.CS/2016

deberá brindar las facilidades que le sean requeridas por las autoridades federales
competentes.

CLÁUSULA 54.
IDIOMA

El idioma del presente Contrato es el español. Todas las notificaciones,
renuncias y otras comunicaciones hechas por escrito o de otra forma entre las Partes en
relación con este Contrato deberán hacerse en español. Cualquier traducción del presente
Contrato no será considerada oficial.

CLÁUSULA 55.
EJEMPLARIS

Este Contrato se firma en cuatro (4) ejemplares equivalentes con el mismo
significado y efecto, y cada uno será considerado como un original.

EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato en la fecha mencionada
al principio del mismo.

POR LA “COMISIÓN NACIONAL DE POR “EL CONTRATISTA”
HIDROCARBUROS”

Lisa TL

PEDA MOLINA C "EUGENE THOMAS COLEMAN
REPRESENTANTE LEGAL
MURPHY SUR, S. DER.L. DE C.v.

C. JUAN CARLOS

Y
€. MARCO ANTONIO DE LA PEÑA C. OLIVER FRANCIS QUINN
A SANCHEZ REPRESENTANTE LEGAL
TIT NIDAD JURIDICA OPH.R MEXICO BLOCK 5 SALINA, S.A.
DEC.V.
80 ÁREA CONTRACTUAL 5

Contrato No. CNH-R01-L04-A5.CS/2016

POR “EL CONTRATISTA”

La

C. EMELIANA DALLAN RICE OXLEY

REPRESENTANTE LEGAL
ADMINISTRACIÓN TÉCNICA DE PC CARIGALI MEXICO OPERATIONS,
ASIGNACIONES Y CONTRATOS S.A. DEC.V.

Ae

C. EMIRA ELISABETH ELJURI
RAMÍREZREPRESENTANTE LEGAL
SIERRA OFFSHORE EXPLORATION, S. DE
R.L. DEC.Y.

SIERRA OFFSHORE EXPLORATION, S. DE
R.L. DE C.V.

POR “EL OBLIGADO SOLIDARIO”

EÉ- *
C. OLIVER FRANCIS QUINN
REPRESENTANTE LEGAL
OPHIR MEXICO HOLDINGS LIMITED

81 ÁREA CONTRACTUAL 5

EA
Ys

0
Contrato No. CNH-R01-L04-A5.C0S/2016

ANEXO 1

COORDENADAS Y ESPECIFICACIONES DEL ÁREA Y
CONTRACTUAL

ÁREA CONTRACTUAL 5 ob
Contrato No. CNH-R01-L04-A5.CS/2016

COORDENADAS Y ESPECIFICACIONES DEL ÁREA CONTRACTUAL

l Coordenadas:

1 93% 25' 00" 199 08' 00'
2 93% 34:30" 19* 08' 00"
3 93% 34 30" 199 11*00*
4 93 43 30" 199 11:00"
5 93% 43' 30" 199 15 00"
6 937 58 30" 199 15' 00"
Cuenca Salina 7 93% 58' 30" 199 22: 30"
8 94* 09' 00" 190 22 30"
9 94* 00' 00" 199 34 00"
10 93% 47 30" 199 34: 00"
1 93% 47 30" 199 36' 00"
12 93% 25' 00" 199 36' 00"

ye

se
¡4

2 ÁREA CONTRACTUAL 5

Contrato No. CNH-R01-L04-A5.CS/2016

Wecincstosas

3. Profundidad: Sin restricciones de profundidad.

4. Superficie aproximada en km?: 2,573.171 km?

ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

ANEXO 2

MODELO DE GARANTÍA CORPORATIVA

ÁREA CONTRACTUAL 5
Contrato No, CNH-RO1-L04-A5.CS/2016

GARANTÍA CORPORATIVA

SUSCRITA POR
EN FAVOR LE
COMISIÓN NACIONAL DE HIDROCARBUROS y

Y

Ea
2

> R
ly

2 ÁREA CONTRACTUAL 5

Contrato No. CNH-RO1-L04-A5.CS/2016

CONTRATO DE GARANTÍA
Formato A
El presente Contrato de Garantía (la “Garantía”) se suscribe el __ de de
por , Una empresa organizada y existente conforme a las leyes de en

calidad de garante (el “Garante”), en favor de los Estados Unidos Mexicanos, por conducto
de la Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en
adelante, el “Beneficiario”), en relación con el Contrato para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Licencia, de fecha __ de de___ suscrito entre
el Beneficiario por una parte, y (la “Empresa Participante”) por la otra,
(según el mismo vaya a ser modificado de acuerdo con sus términos, el “Contrato”). Todos
los términos escritos con mayúscula inicial pero no definidos de otra forma en esta Garantía
tendrán el significado que se les da a los mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) El Garante, en este acto de manera subsidiaria e irrevocable, garantiza
al Beneficiario, el pago puntual de cualesquiera cantidades que la Empresa Participante deba
pagar al Beneficiario en virtud del Contrato, así como el cumplimiento puntual y oportuno
de todas y cada una de las obligaciones de la Empresa Participante, de conformidad con el
Contrato, hasta por el monto de XXXXXX (XXXXXX) millones de dólares, de conformidad
con el esquema de montos a cubrir presentado en términos del inciso (c), de la Cláusula 17.2
del Contrato. Esta Garantía constituye una garantía de pago y de cumplimiento y no
meramente de cobranza, la cual deberá permanecer en pleno vigor y efecto hasta que todas
las obligaciones de la Empresa Participante garantizadas por la misma, sean pagadas o
cumplidas en su totalidad, sujeto a lo dispuesto en la Cláusula 18.7 del Contrato y la cláusula
2 de esta Garantía.

(b) La garantía de pago y cumplimiento dispuesta en esta Garantía
constituye una garantía continua y absoluta y deberá aplicarse a todas las obligaciones en
virtud del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior, la
garantía del Garante no será liberada, extinguida o de otra forma afectada por: (i) cualesquiera
cambios en el nombre, actividades autorizadas, existencia legal, estructura, personal o
propiedad directa o indirecta de la Empresa Participante; (ii) insolvencia, quiebra,
reorganización o cualquier otro procedimiento similar que afecte a la Empresa Participante
o a sus respectivos activos, o (iii) cualquier otro acto u omisión o retraso de cualquier tipo de
la Empresa Participante, el Beneficiario o cualquier otra Persona. La garantía cubrirá
especificamente obligaciones contenidas dentro del Contrato y por ningún motivo será
ejecutada por aquellas que deriven de responsabilidad extracontractual de cualquier índole a
las que le será aplicable la Normatividad Aplicable independientemente del contenido del
Contrato y de la Garantía.

(c) En la medida permitida por la Normatividad Aplicable, el Garante
conviene que, sin la notificación y sin la necesidad de una confirmación, consentimiento o

3 ÁREA CONTRACTUAL 5

0

Ga

45
E
PIP
Contrato No. CNH-R01-L04-A5.CS/2016

garantía adicional de su parte, las obligaciones de la Empresa Participante aquí garantizadas
podrán ser en ocasiones, de conformidad con el Contrato, renovadas, ampliadas,
incrementadas, aceleradas, modificadas, reformadas, transigidas, renunciadas, liberadas o
rescindidas, todo lo anterior sin impedir o afectar la obligación del Garante conforme a esta
Garantía.

(d) La Garantía aquí celebrada responde, como elemento determinante de
la voluntad del Beneficiario, al hecho de que la Empresa Participante respaldada aquí por el
Garante, estuvo incluida dentro del esquema de montos a cubrir entregado por el Contratista
y éste cumplió con los requisitos contenidos en el inciso (c) de la Cláusula 17.2 del Contrato
a entera satisfacción del Beneficiario y optó por determinar el monto garantizado en términos
del inciso (a) de la presente Cláusula.

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Garantía deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de la Empresa Participante en relación con las
obligaciones aquí garantizadas, se recupere de o se reembolse por el Beneficiario o cualquier
otra parte como resultado de cualquier procedimiento de quiebra, insolvencia, reorganización
o cualquier otro.

CLÁUSULA 3
DECLARACIONES Y (GARANTÍAS

El Garante en este acto declara y gnrantiza que: (i) tiene plena capacidad
jurídica para la celebración y cumplimiento de esta 3arantía; (ii) ha cumplido con todos los
requerimientos corporativos y de otra naturaleza necesarios para la celebración y
cumplimiento de esta Garantía; (iii) ha obtenido todas las autorizaciones corporativas y de
otra naturaleza necesarias para la celebración y currplimiento de esta Garantía, y (iv) esta
Garantía constituye una obligación legal, válida y vixculante de dicho Garante la cual puede
hacerse valer en su contra de acuerdo con sus térmir os.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Gerantía o la aplicación de la misma a
cualquier circunstancia se declara por cualquier motivo nula o no exigible, el resto de esta )

Garantía y la aplicación de dicha disposición a otras circunstancias no deberá verse afectada
por tal circunstancia.

£7

>

Y
lp

4 ÁREA CONTRACTUAL 5

AD
Contrato No. CNH-R01-L.04-A5.CS/2016

CLÁUSULA 5
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos.

(b) El Garante y el Beneficiario convienen que lo establecido en la
Cláusula 26 le será aplicable a cualquier controversia derivada o relacionada con esta
Garantía. El Garante acepta que, a solicitud del Beneficiario, cualquier procedimiento arbitral
en virtud de esta Garantía podrá consolidarse con cualquier otro que involucre hechos o
aspectos legales en común que hubiera sido iniciado en virtud del Contrato. Cuando haya
necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
y, en su caso el Contratista y cualquier otro garante, nombrarán a uno en forma conjunta.

(e) El Garante conviene en pagar todos los Costos, gastos y honorarios
razonables y documentados, incluyendo honorarios de abogados, en que el Beneficiario
pueda incurrir en la ejecución de esta Garantía.

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía
deberá de hacerse por escrito y entregarse personalmente, por mensajería, por correo
certificado o registrado (o en una forma sustancialmente similar al correo) en la forma
siguiente:

Si a la CNH:

Si a la Empresa Participante:

Si al Garante:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por
escrito a las otras partes, cambiar la dirección a la cual deberán de estar dirigidas las

5 ÁREA CONTRACTUAL 5

ÉS
¿4
R
Contrato No. CNH-RO01-L04-A5.CS/2016

notificaciones. Cualquier notificación u otra comunicación, deberá de considerarse que ha
sido realizada al momento de recepción por el des:inatario. Todas las comunicaciones en
relación con esta Garantía deberán ser en español.

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta
Garantía será únicamente para efectos de converiencia y no será considerada para la
interpretación de la misma.

CLÁUSULA 8
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares
separados, cada uno de las cuales cuando sea firmado y entregado se considerará un original,
pero todos los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento.

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la
fecha mencionada al principio de la misma.

¡A

como Garante

Por:
Nombre:
Título:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS
Como Beneficiario

Por:
Nombre:
Título:

6 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5,CS/2016

CONTRATO DE GARANTÍA
Formato B
El presente Contrato de Garantía (la “Garantía”) se suscribe el __ de de
por , Una empresa organizada y existente conforme a las leyes de en

calidad de garante (el “Garante”), en favor de los Estados Unidos Mexicanos, por conducto
de la Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en
adelante, el “Beneficiario”), en relación con el Contrato para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Licencia, de fecha __ de de____ suscrito entre
el Beneficiario por una parte, y (la “Empresa Participante”) por la otra,
(según el mismo vaya a ser modificado de acuerdo con sus términos, el “Contrato”). Todos
los términos escritos con mayúscula inicial pero no definidos de otra forma en esta Garantía
tendrán el significado que se les da a los mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) El Garante, en este acto de manera subsidiaria e irrevocable, garantiza
al Beneficiario, el pago total, puntual y completo de cualesquiera cantidades que la Empresa
Participante deba pagar al Beneficiario en virtud del Contrato, así como el cumplimiento
puntual y oportuno de todas y cada una de las obligaciones de la Empresa Participante, de
conformidad con el Contrato. Esta Garantía constituye una garantía de pago y de
cumplimiento y no meramente de cobranza, la cual deberá permanecer en pleno vigor y
efecto hasta que todas las obligaciones de la Empresa Participante garantizadas por la misma,
sean pagadas o cumplidas en su totalidad, sujeto a lo dispuesto en la Cláusula 18.7 del
Contrato y la cláusula 2 de esta Garantía.

(b) La garantía de pago y cumplimiento dispuesta en esta Garantía
constituye una garantía continua y absoluta y deberá aplicarse a todas las obligaciones en
virtud del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior, la
garantía del Garante no será liberada, extinguida o de otra forma afectada por: (i) cualesquiera
cambios en el nombre, actividades autorizadas, existencia legal, estructura, personal o
propiedad directa o indirecta de la Empresa Participante; (ii) insolvencia, quiebra,
reorganización o cualquier otro procedimiento similar que afecte a la Empresa Participante
o a sus respectivos activos, o (iii) cualquier otro acto u omisión o retraso de cualquier tipo de
la Empresa Participante, el Beneficiario o cualquier otra Persona. La garantía cubrirá
específicamente obligaciones contenidas dentro del Contrato y por ningún motivo será
ejecutada por aquellas que deriven de responsabilidad extracontractual de cualquier índole a
las que le será aplicable el marco normativo correspondiente independientemente de lo
contenido en el Contrato y en la Garantía.

(0) En la medida permitida por la Normatividad Aplicable, el Garante
conviene que, sin la notificación y sin la necesidad de una confirmación, consentimiento o
garantía adicional de su parte, las obligaciones de la Empresa Participante aquí garantizadas

Ny
EA
YO

podrán ser en ocasiones, de conformidad con el Contrato, renovadas, ampliadas, .-> sh

7 ÁREA CONTRACTUAL 5

A
Contrato No. CNH-R01-L04-A5.CS/2016

incrementadas, aceleradas, modificadas, reformadas, transigidas, renunciadas, liberadas o
rescindidas, todo lo anterior sin impedir o afectar la obligación del Garante conforme a esta
Garantía.

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Garantía deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de la Empresa Participante en relación con las
obligaciones aquí garantizadas, se recupere de o se reembolse por el Beneficiario o cualquier
otra parte como resultado de cualquier procedimiento de quiebra, insolvencia, reorganización
o cualquier otro.

CLÁUSULA 3
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (i) tiene plena capacidad
jurídica para la celebración y cumplimiento de esta Jarantía; (ii) ha cumplido con todos los
requerimientos corporativos y de otra naturaleza necesarios para la celebración y
cumplimiento de esta Garantía; (iii) ha obtenido todas las autorizaciones corporativas y de
otra naturaleza necesarias para la celebración y cur1plimiento de esta Garantía, y (iv) esta
Garantía constituye una obligación legal, válida y vinculante de dicho Garante la cual puede
hacerse valer en su contra de acuerdo con sus térmir os.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Gurantía o la aplicación de la misma a
cualquier circunstancia se declara por cualquier motivo nula o no exigible, el resto de esta
Garantía y la aplicación de dicha disposición a otras circunstancias no deberá verse afectada
por tal circunstancia.

CLÁUSULA 5
LEY APLICABLE Y SOLUCIÓN )E CONTROVERSIAS

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos.

(b) El Garante y el Beneficiario convienen que lo establecido en la
Cláusula 26 le será aplicable a cualquier controversia derivada o relacionada con esta
Garantía. El Garante acepta que, a solicitud del Beneticiario, cualquier procedimiento arbitral
en virtud de esta Garantía podrá consolidarse con cualquier otro que involucre hechos o
aspectos legales en común que hubiera sido iniciaco en virtud del Contrato. Cuando haya
necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
y, en su caso el Contratista y cualquier otro garante, nombrarán a uno en forma conjunta.

8 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5.CS/2016

(c) El Garante conviene en pagar todos los Costos, gastos y honorarios
razonables y documentados, incluyendo honorarios de abogados, en que el Beneficiario
pueda incurrir en la ejecución de esta Garantía.

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía
deberá de hacerse por escrito y entregarse personalmente, por mensajería, por correo
certificado o registrado (o en una forma sustancialmente similar al correo) en la forma
siguiente:

Sia la CNH:

Si a la Empresa Participante:

Si al Garante:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por
escrito a las otras partes, cambiar la dirección a la cual deberán de estar dirigidas las
notificaciones. Cualquier notificación u otra comunicación, deberá de considerarse que ha
sido realizada al momento de recepción por el destinatario. Todas las comunicaciones en
relación con esta Garantía deberán ser en español.

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta
Garantía será únicamente para efectos de conveniencia y no será considerada para la
interpretación de la misma.

9 ÁREA CONTRACTUAL 5

Pl e
A
Contrato No. CNH-RO!-L04-A5.CS/2016

CLÁUSULA 8
EJEMPLARIS

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares
separados, cada uno de las cuales cuando sea firmado y entregado se considerará un original,
pero todos los ejemplares en su conjunto deberán cor stituir uno solo y el mismo instrumento.

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la
fecha mencionada al principio de la misma.

tt)

como Garante

Por:

Nombre:
Título:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS »

Como Beneficiario
Por: Y

Nombre:
Título:

Y as
Ls

ed ?
10 ÁREA CONTRACTUAL 5 hy

Contrato No. CNH-R01-L04-A5.CS/2016

ANEXO 3

PROCEDIMIENTOS PARA DETERMINAR LAS
CONTRAPRESTACIONES DEL ESTADO

¿UÁ

ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

PROCEDIMIENTOS PARA DETERMINAR LAS CONTRAPRESTACIONES

El presente Anexo establece los términos y condiciones bajo los cuales deberá realizarse el
cálculo y pago de las Contraprestaciones aplicables a este Contrato para cualquier Mes
durante la vigencia del mismo, de conformidad con lo previsto en la Ley de Ingresos sobre
Hidrocarburos vigente al momento del fallo por el q se se adjudicó el Contrato.

1. Precio Contractual

1.1. El Precio Contractual para cada tipo de Hidrocarburo será determinado con base
en lo previsto en la Ley de Ingresos sobre Hidrocarburos, conforme al
procedimiento establecido en este Anexo.

1.2. Para cada Período se calcularán las Contraprestaciones considerando el Precio
Contractual de cada tipo de Hidrocarburo, que se determinará de acuerdo con los
criterios establecidos en este Anexo.

1.3. Para los efectos de este Anexo se entendzrá por f el subíndice correspondiente al
Período. En el caso que las Actividades "etroleras se realicen en un Período que
no comprenda el Mes completo, el Período será el número de Días que
efectivamente operó este Contrato.

1.4. El Precio Contractual del Petróleo se determinará por Barril conforme a lo
siguiente:

(a) En caso que, durante el Período, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Petróleo producido en el Área
Contractual y medido en los Puntos le Medición en el Período, con base en
Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se determine
por Reglas de Mercado), el Precio Contractual del Petróleo en el Período en
el que se registre la comercialización será igual al precio de venta promedio
observado, ponderado por el volumen que en cada caso corresponda, al que el
Contratista haya realizado o comprometido la comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una
Filial o parte relacionada, que sea a su vez comercializado a un tercero sin
algún tratamiento o procesamiento intermedio, el precio de venta y el volumen
correspondientes a la transacción de la Filial o parte relacionada con el tercero
podrán ser considerados en el cálculo del Precio Contractual del Petróleo en
el Período. Cua

r
(b) Si al finalizar el Período correspondiente no se ha registrado comercialización j
bajo Reglas de Mercado por parte del Contratista, de al menos el cincuenta 3
por ciento (50%) del volumen de Petróleo producido en el Área Contractual y Y
medido en los Puntos de Medición en el Período, el Precio Contractual del i
e
2 AREA CONTRACTUAL 5 Ca.

Contrato No. CNH-RO1-L04-A5.CS/2016

Petróleo se calculará a través del uso de la fórmula correspondiente, en
función del grado API y contenido de azufre correspondiente al Petróleo
extraído en el Área Contractual en el Período. Lo anterior considerando los
precios para los crudos marcadores Light Louisiana Sweet (LLS) y Brent,
publicados en el Período por una compañía internacional especializada en la
publicación de información de referencia sobre precios, de acuerdo a lo
siguiente:

i. Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Petróleo producido en el Área Contractual y medido en los
Puntos de Medición en el Período, el Precio Contractual del Petróleo será
el promedio de los precios calculados a través del uso de la fórmula
correspondiente a la fecha de cada operación de comercialización,
utilizando los precios de los marcadores de dicha fecha o, en caso de no
existir, el último valor publicado anterior a la fecha de la transacción,
ponderado de acuerdo con el volumen involucrado en cada transacción
realizada en el Período.

ti. Si no se realizó comercialización, debido a que el volumen de Petróleo
producido en el Período y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad del Contratista, el Precio Contractual del
Petróleo se calculará a través del uso de la fórmula correspondiente,
considerando el promedio simple de los precios de los marcadores durante
el Período.

Las fórmulas para calcular el Precio Contractual del Petróleo referidas son:

Grado
API del Petróleo crudo Fórmula aplicable para la
extraído en el Área | determinación del Precio Contractual del Petróleo
Contractual

API < 21.0* PC»; = 0.524 + LLS, + 0.477: Brent; — 4.628 + 5

21.0” < API S 31.1" | PCp¿= 0.424 + LLS, + 0.581 - Brent; — 2.984 + 5
31.1% < API < 39.0% | PCp,=0.223 + LLS, + 0.784 - Brent, — 2.013 + S

API > 39.0% PCp, = 0.167 » LLS, + 0.840 » Brent;

Donde:

PCp,¿ = Precio Contractual del Petróleo en el Período £. La 4

GA

API= Parámetro de ajuste por calidad, utilizando el promedio ponderado de
Grados API del Petróleo producido en el Área Contractual en el Período t.
LLS¿= Precio promedio de mercado del Crudo Light Louisiana Sweet (LLS)

ES mo

3 ÁREA CONTRACTUAL 5
(c)

Contrato No. CNH-R01-L04-A5,CS/2016

en el Periodo £.

Brent¿= Precio promedio de mercado del Crudo Brent en el Período t.

S= Parámetro de ajuste por calidad, utilizando el valor del porcentaje
promedio ponderado de azufre en el Petróleo producido en el Área Contractual
considerando dos decimales (por ejemplo, si es 3% se utiliza 3.00).

Las fórmulas para determinar el Preciv Contractual podrán ser actualizadas en
este Contrato para reflejar los ajustes estructurales en el mercado de los
Hidrocarburos, con base en la información que la Secretaría de Hacienda
publique en el reporte anual al que se refiere el artículo 5 de la Ley de Ingresos
sobre Hidrocarburos. En dicho reporte se establecerán las claves de
identificación de los precios de los cr1dos marcadores LLS y Brent.

En caso que los precios de los crudos marcadores LLS y Brent dejen de ser
publicados, la Secretaría de Hacienda establecerá una nueva fórmula
considerando otros crudos marcadores que sean comercializados con liquidez
y que sean representativos de las condiciones de mercado.

En caso que la comercialización se 1ealice con partes relacionadas o que el
precio de venta del Petróleo se deterrnine con base en un precio regulado, se
podrá utilizar el precio de dicha transacción para la determinación del Precio
Contractual sujeto a las reglas apl cables a los precios de transferencia
establecidas en el Anexo 4,

En caso que en el mercado exista un tipo de Petróleo que presente las mismas
características de calidad (mismos grados API y mismo contenido de azufre)
que el Petróleo producido en el Área Contractual durante el Período
correspondiente, el Precio Contractual del Petróleo a emplear conforme este
inciso (b), podrá ser calculado considerando el precio de mercado del Petróleo
referido que sea libre a bordo (Free or. board/"FOB ”), en sustitución del valor
estimado a través de la fórmula correspondiente.

Para efectos del párrafo anterior, el Contratista deberá presentar la
documentación con información veri'icable, publicada en el Período por una
compañía internacional especializada en la publicación de información de
referencia sobre precios, que demuestre que el tipo de Petróleo propuesto
posee los mismos grados API y mismo contenido de azufre que el Petróleo
producido en el Área Contractual, conforme las mediciones que realice la
CNH en el Período.

En caso que el Precio Contractual del Petróleo en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores haya sido determinado a
través de las fórmulas establecidas en el inciso (b) de este numeral, y que
durante el Período de que se trate exis:a comercialización de Petróleo con base
en Reglas de Mercado por parte del Contratista conforme al inciso (a) de este
numeral, el Precio Contractual del Petróleo en el Período se determinará

4 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5.CS/2016

conforme a la siguiente fórmula, siempre que la diferencia entre el precio
estimado por la fórmula y el precio observado en la comercialización de
Petróleo con base en Reglas de Mercado en el Período t sea menor o igual al
cincuenta por ciento (50%) del precio observado:

: 162 162

PC».= PreciOcomerciatización, X Di=o V Pres — jos VCpe-¡

Che = <a O
3

Donde:

PCp ¿ = Precio Contractual del Petróleo en el Período t.
PreciOcomerciatización, = Precio observado en la comercialización de
Petróleo con base en Reglas de Mercado en el Período t.
E 1% VPp ,-¡ =Sumatoria del volumen de producción del Petróleo registrado
en el Punto de Medición en los Períodos t, t — 1 y en su caso, t — 2.

GA VCp.,- ¡=Sumatoria del Valor Contractual del Petróleo en el Período t —
1, y en su caso, t — 2.
VPp¿= Volumen de producción de Petróleo registrado en el Punto de
Medición en el Período t.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Petróleo con base en Reglas de Mercado
en el Período t sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual del Petróleo en el Período se determinará de
la siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual será:

PC»: = PreciOcomerciatización: X1.5

ii. Si el precio estimado por la fórmula es menor al precio observado, el
Precio Contractual será:

PC», = PreciOcomerciatización; X0.5

Cualquier variación en el Valor Contractual del Petróleo producido en el
Período inmediato anterior o en los dos Períodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (c) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Períodos subsecuentes a través de
ajustes que determine la Secretaría de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 4.4 de este
Anexo.

5 ÁREA CONTRACTUAL $

(4)

1,5.

(a)

(b)

Contrato No. CNH-R01-L04-A5.CS/2016

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la de:erminación del Precio Contractual del
Petróleo, el Contratista deberá haber comunicado previamente al cierre del
Período, las características relevan:es de la comercialización realizada,
incluyendo los aspectos para determinar el precio aplicable con base en Reglas
de Mercado. Independientemente de 1) anterior, el Contratista deberá reportar
los ingresos totales, el volumen de Putróleo y el precio promedio ponderado
que obtenga, derivados de la comercialización del Petróleo que le corresponda
como Contraprestaciones.

El Precio Contractual de los Condensados se determinará por Barril conforme a
lo siguiente:

En caso que, durante el Período, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Condensados producido en el Área
Contractual y medido en los Puntos «e Medición en el Período, con base en
Reglas de Mercado o exista el compromiso de dicha comercialización,
incluyendo contratos de venta de largo plazo en los que el precio se determine
por Reglas de Mercado, el Precio Contractual de los Condensados en el
Período en el que se registre la comercialización será igual al precio de venta
promedio observado, ponderado por el volumen que en cada caso
corresponda, al que el Contratista haya realizado o comprometido la
comercialización.

En el caso de cualquier volumen que: el Contratista venda o entregue a una
Filial o parte relacionada, que sea a su vez comercializado a un tercero sin
algún tratamiento o procesamiento int:rmedio, el precio de venta y el volumen
correspondientes a la transacción de lz. Filial o parte relacionada con el tercero
podrán ser considerados en el cálculo del Precio Contractual de los
Condensados en el Período.

Si al finalizar el Período correspondiente, no se ha registrado comercialización
bajo Reglas de Mercado por parte del Contratista, de al menos el cincuenta
por ciento (50%) del volumen de Condensados producido en el Área
Contractual y medido en los Puntos de Medición en el Período, el Precio
Contractual de los Condensados se calculará considerando el precio promedio
para el crudo marcador Brent publicado en el Período f por una compañía
internacional especializada en la publicación de información de referencia
sobre precios, de acuerdo a lo siguiene:

i. — Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Condensados producido en el Área Contractual y medido en
los Puntos de Medición en el Período, el Precio Contractual de los
Condensados será el promedio de os precios calculados mediante fórmula
a la fecha de cada operación de ccmercialización o, en caso de no existir,
el último valor publicado anterior a la fecha de la transacción, utilizando

6 ÁREA CONTRACTUAL 5
(c)

Contrato No. CNH-R01-L04-A5.CS/2016

los precios del crudo marcador de dicha fecha, ponderado de acuerdo al
volumen involucrado en cada transacción realizada en el Período.

Si no se realizó comercialización debido a que el volumen de
Condensados producido en el Periodo y registrado en el Punto de
Medición se mantuvo almacenado bajo la propiedad del Contratista, el
Precio Contractual de los Condensados se calculará a través del uso de la
fórmula correspondiente, considerando el promedio simple del precio del
marcador durante el Período.

La fórmula para calcular el Precio Contractual de los Condensados es:
PCc: = 6.282 + 0.905Brentp ;
Donde:

PCc.: = Precio Contractual de los Condensados en el Período £.
Brentp¿= Precio del Crudo Brent en el Período t.

La fórmula para determinar el Precio Contractual podrá ser actualizada en este
Contrato para reflejar los ajustes estructurales en el mercado de los
Hidrocarburos, con base en la información que la Secretaría de Hacienda
publique en el reporte anual al que se refiere el artículo 5 de la Ley de Ingresos
sobre Hidrocarburos. En dicho reporte se establecerá la clave de identificación
del precio del crudo marcador Brent.

En caso que el precio del crudo marcador Brent deje de ser publicado, la
Secretaría de Hacienda establecerá una nueva fórmula considerando otro u
otros marcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado.

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta de los Condensados se determine con base en un precio
regulado, se podrá utilizar el precio de dicha transacción para la determinación
del Precio Contractual sujeto a las reglas aplicables a los precios de
transferencia establecidas en el Anexo 4,

En caso que el Precio Contractual de los Condensados en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores haya sido determinado a
través de la fórmula establecida en el inciso (b) de este numeral, y que durante
el Período de que se trate exista comercialización de Condensados con base
en Reglas de Mercado por parte del Contratista conforme al inciso (a) de este
numeral, el Precio Contractual de los Condensados en el Período se
determinará conforme a la siguiente fórmula, siempre que la diferencia entre
el precio estimado por la fórmula y el precio observado en la comercialización
de los Condensados con base en Reglas de Mercado en el Período t sea menor

7 ÁREA CONTRACTUAL 5

7

SAN p
(d)

Contrato No. CNH-RO1-L.04-A5,CS/20

o igual al cincuenta por ciento (50%) del precio observado:

; 162 162
_ PreciOcomerciatización¿X Pico V Pei Ej V Cos j
A

Donde:

PC¿; = Precio Contractual de los Condensados en el Período t.

16

PreciOcomerciatización, = Precio observado en la comercialización de

Condensados con base en Reglas de Mercado en el Período t.
162

izo VPc;¿-¡= Sumatoria del Voltmen de Producción de Condensados

registrado en el Punto de Medición en los Períodos t, t — 1 y en su caso, £
2.

3% VCc:-¡= Sumatoria del Valor Contractual de los Condensados en el

Período t — 1, y en su caso, t — 2,

VP¿¿= Volumen de Producción de Condensados registrado en el Punto de

Medición en el Período t.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Condensados con base en Reglas de

Mercado en el Período t sea superior al cincuenta por ciento (50%) del preci

io

observado, el Precio Contractual de los Condensados en el Período se

determinará de la siguiente forma:

Si el precio estimado por la fórmula es mayor al precio observado,
Precio Contractual será:

PC¿¿ = Precicomerciatización: X1.5

ii. Si el precio estimado por la fórmula es menor al precio observado,
Precio Contractual será

PCc, = Preciocomerciatización; X0.5

el

el

Cualquier variación en el Valor Conractual de los Condensados producidos
en el Período inmediato anterior o en los dos Períodos inmediatos anteriores,
que persista considerando la determinación del Precio Contractual conforme

podrá ser solventada dentro de los tres (3) Períodos subsecuentes a través de
ajustes que determine la Secretara de Hacienda, como parte de sus ,

lo establecido en este inciso (c) y el precio observado bajo Reglas de Mercado, Y

Anexo.

atribuciones de verificación, conform> lo establecido en el numeral 4.4 de este Y

Para que el precio que resulte de la comercialización realizada por parte del

O

8 ÁREA CONTRACTUAL 5

1.6.

(a)

(b)

(0)

Contrato No. CNH-R01-L04-A5.CS/2016

Contratista sea considerado en la determinación del Precio Contractual de los
Condensados, el Contratista deberá haber comunicado previamente al cierre
del Período las características relevantes de la comercialización realizada,
incluyendo los aspectos para determinar el precio aplicable con base en Reglas
de Mercado. Independientemente de lo anterior, el Contratista deberá reportar
los ingresos totales, el volumen de Condensados y el precio promedio
ponderado que obtenga, derivados de la comercialización de los Condensados
que le correspondan como Contraprestaciones.

El Precio Contractual del Gas Natural y de sus componentes se determinará, por
separado, por unidad calórica (millón de BTU) conforme a lo siguiente:

El Precio Contractual del Gas Natural considerará, en la proporción que
corresponda, el valor unitario y el volumen que corresponda a la
comercialización del Gas Natural (metano) y de cada uno de sus otros
componentes (etano, propano y butano).

En caso que, durante el Período, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Gas Natural producido en el Área
Contractual y medido en los Puntos de Medición en el Período, con base en
Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se determine
por Reglas de Mercado), el Precio Contractual del Gas Natural en el Período
en el que se registre la comercialización será igual al precio de venta promedio
observado, ponderado por la equivalencia calórica en millones de BTU del
volumen que en cada caso corresponda, al que el Contratista haya realizado o
comprometido la comercialización.

En el caso de cualquier volumen que el Contratista venda a una Filial o parte
relacionada, que sea a su vez comercializado a un tercero sin algún tratamiento
O procesamiento intermedio, el precio de venta y el volumen correspondientes
a la transacción de la Filial o parte relacionada con el tercero podrán ser
considerados en el cálculo del Precio Contractual del Gas Natural en el
Período.

Si al finalizar el Periodo correspondiente el Contratista comercializó menos
del cincuenta por ciento (50%) del volumen de Gas Natural producido en el
Área Contractual y medido en los Puntos de Medición en el Período con base
en Reglas de Mercado, el Precio Contractual del Gas Natural será el promedio NS GeA
de los precios que fije la Comisión Reguladora de Energía para el punto en el
que el Gas Natural producido al amparo de este Contrato ingrese en el Sistema
de Transporte y Almacenamiento Nacional Integrado a la fecha de cada

operación de comercialización o, en caso de no existir, el último valor f T 5
publicado anterior a la fecha de la transacción, ponderado por la equivalencia

calórica en millones de BTU del volumen involucrado en cada transacción 44 E
realizada en el Período.

Fi

9 ÁREA CONTRACTUAL 5
(d)

Contrato No, CNH-R01-L04-A5.CS/2016

En caso que la comercialización se 1ealice con partes relacionadas o que el
precio de venta del Gas Natural o de ¿lIguno de sus componentes se determine
con base en un precio regulado, se poclrá utilizar el precio de dicha transacción
para la determinación del Precio Contractual sujeto a las reglas aplicables a
los precios de transferencia establecic as en el Anexo 4.

En caso que el Precio Contractual del Gas Natural en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores hayan sido determinados
a través de la fórmula establecida en el inciso (c) de este numeral, y que
durante el Período de que se trate exista comercialización del Gas Natural con
base en Reglas de Mercado por parte «Jel Contratista conforme al inciso (b) de
este numeral, el Precio Contractusl del Gas Natural en el Período se
determinará conforme a la siguiente Yórmula, siempre que la diferencia entre
el precio estimado por la fórmula y el precio observado en la comercialización
de Gas Natural con base en Reglas de Mercado en el Período £ sea menor o
igual al cincuenta por ciento (50%) del precio observado:

7 162 162
_ PreciOcomerciatización X Pico VPai-i 7 Ej V Co
Pl A
Gt

Donde:

PC; = Precio Contractual del Gas Natural en el Período t.
PreciOcomerciatización, = Precio observado en la comercialización de Gas
Natural con base en Reglas de Mercado en el Período £.

¿Se VP¿;-; =Sumatoria del Volumen de Producción de Gas Natural
registrado en el Punto de Medición en los Períodos t, t — 1 y en su caso, t —
2.

A VC¿:- ¡=Sumatoria del Valor Contractual de Gas Natural en el Período
t— 1, y ensu caso, t— 2.

VP¿,¿= Volumen de Producción de Gas Natural registrado en el Punto de
Medición en el Período t y expresado en su equivalencia calórica en millones
de BTU, según se trate de Gas Natural (metano) o de cada uno de los
componentes que lo constituyen (etan1o, propano y butano) en la proporción
que corresponda.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización d: Gas Natural con base en Reglas de
Mercado en el Período t sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual del (jas Natural en el Período se determinará
de la siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual será:

10 ÁREA CONTRACTUAL 5
(e)

1.38.

Contrato No. CNH-RO1-L04-A5.CS/2016

PCg: = PreciOcomercialización: X1.5

ii. Si el precio estimado por la fórmula es menor al precio observado, el
Precio Contractual será

PCg = PreciOcomerciatización; X0.5

Cualquier variación en el Valor Contractual del Gas Natural producido en el
Período inmediato anterior o en los dos Períodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (d) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Períodos subsecuentes a través de
ajustes que determine la Secretaría de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 4.4 de este
Anexo.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del
Gas Natural, el Contratista deberá haber comunicado previamente al cierre del
Período las características relevantes de la comercialización realizada
incluyendo los aspectos para determinar el precio aplicable con base en Reglas
de Mercado. Independientemente de lo anterior, el Contratista deberá reportar
los ingresos totales, el volumen de Gas Natural y el precio promedio
ponderado que obtenga, derivados de la comercialización del Gas Natural que
le correspondan como Contraprestaciones.

En cada Período, en el caso de ventas de Hidrocarburos por parte del Contratista
que no sean libres a bordo (Free on board/“FOB”) en el Punto de Medición, el
Precio Contractual en el Punto de Medición será el equivalente, en Dólares por
unidad de medida respectiva, de los ingresos netos observados recibidos por la
comercialización de cada tipo de Hidrocarburo, considerando los costos
necesarios observados de transporte, Almacenamiento, logística y todos los
demás costos incurridos para el traslado y comercialización de Hidrocarburos
entre el Punto de Medición y el punto de venta, dividido entre el volumen de
Petróleo crudo, Condensados y Gas Natural, según sea el caso, medido en el
Punto de Medición.

En estos casos, el Precio Contractual del Período se ajustará considerando una
reducción al valor establecido conforme los numerales 1.4 a 1.6 de este Anexo.
Dicha reducción será igual al resultado de dividir el costo total de transporte,
Almacenamiento y logística incurrido para cada tipo de Hidrocarburo y reportado
durante el Período entre el volumen de Hidrocarburos medido y el registrado en
el Periodo.

Para lo establecido en el numeral 1.7 anterior se considerarán únicamente los
costos que sean justificadamente necesarios, incluyendo la contratación de

11 ÁREA CONTRACTUAL 5
(b)
(c)

(d)

(e)
(9
1.10,

Contrato No, CNH-R01-L04-A5.CS/2016

servicios e infraestructura de transporte, Almacenamiento, tratamiento,
acondicionamiento, procesamiento, licucfacción (en el caso del Gas Natural),
comercialización y seguros.

En caso que el precio observado en la comercialización corresponda a un
producto que resulte de acondicionar lo; Hidrocarburos Netos producidos en el
Área Contractual con otros Hidrocaruros mediante la mezcla de ambas
corrientes de Hidrocarburos, el Precio Contractual deberá reflejar el valor que
corresponda al volumen de Hidrocarburos Netos producidos en el Área
Contractual, considerando el costo de los otros Hidrocarburos que se adquieran
para dicho acondicionamiento. El registro de información relativa al Precio
Contractual deberá acompañarse de la decumentación soporte relacionada con la
comercialización y con la adquisición de dichos otros Hidrocarburos, así como
la documentación correspondiente a la metodología para distribuir el valor entre
los Hidrocarburos utilizados para compener el producto comercializado.

En cualquier caso, los costos a que se refiere este numeral deberán ajustarse a las
Reglas de Mercado. En caso que los cestos mencionados resulten de acuerdos
con partes relacionadas, se deberán seguir las reglas relativas a los precios de
transferencia establecidas en el Anexo £.. Los costos a que hace referencia este
numeral serán sujetos de las actividades de verificación que corresponden a la
Secretaría de Hacienda.

No se incluirán entre los costos necesarios de transporte, Almacenamiento y
logística a que hace referencia el numere! 1.7 de este Anexo, los siguientes:

Los costos por el servicio de comercialización o costos financieros asociados
a la cobertura de dichos Hidrocarburcs;

Intereses u otros costos asociados al financiamiento de las actividades;
Los costos que resulten de negligensias o conductas dolosas por parte del
Contratista o que resulten de acciones del mismo que transgredan la

Normatividad Aplicable;

Los costos asociados a la atención de derrames o emergencias ambientales que
sean resultado de acciones negligentes o dolosas del Contratista;

Las Obligaciones de Carácter Fiscal que resulten aplicables, y
Las sanciones o penalizaciones.
La información y documentación relativa a la determinación de los Precios

Contractuales deberá ser presentada y reyzistrada mediante el sistema informático
que el Fondo ponga a disposición del Centratista.

12 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

2. Valor Contractual de los Hidrocarburos en el Período t:

2.1.

2.2,

(a)

(b)

El Valor Contractual de los Hidrocarburos será determinado usando la siguiente
fórmula:

VCH; =VCp: + VCg: + V Cc
Donde:

VCH,= Valor Contractual de los Hidrocarburos en el Período t.

VCp¿= Valor Contractual del Petróleo en el Período t.

VC¿¿= Valor Contractual del Gas Natural en el Período t.

VC¿:= Valor Contractual de los Condensados en el Período t.

En caso que, derivado de situaciones de emergencia o siniestro ocurran derrames
de Hidrocarburos, para el cálculo del Valor Contractual de cada uno de los
Hidrocarburos se considerarán los volúmenes de Hidrocarburos que sean
recuperados en las actividades de respuesta a dichas situaciones de emergencia o
siniestro.

Para calcular el valor contractual de cada tipo de Hidrocarburo se usarán las
siguientes fórmulas:

Valor Contractual del Petróleo en el Período t:

VC»: = PCp: * VPoe
Donde:
VC»¿= Valor Contractual del Petróleo en el Período t.
PCp,= El Precio Contractual del Petróleo en el Período t: El precio del
Petróleo producido en el Área Contractual, en Dólares por Barril, que se
determina cada Período en el Punto de Medición, conforme al numeral 1.4 de
este Anexo.
VPp,¿= Volumen neto de producción de Petróleo registrado en el Punto de
Medición en el Período t. $
Valor Contractual de los Condensados en el Período t: ñ

VCcr = PCcr* VPes
Donde:

VC¿¿= Valor Contractual de los Condensados en el Período t.
PC¿:= El Precio Contractual de los Condensados en el Período t: El precio de o
1 A
Y

13 ÁREA CONTRACTUAL 5 Y
Contrato No. CNH-R01-L04-A5.CS/2016

los Condensados producidos en el Área Contractual, en Dólares por Barril,
que se determina cada Período en el Funto de Medición, conforme al numeral
1.5 de este Anexo.

VP¿¿= Volumen neto de Producción de Condensados registrado en el Punto
de Medición en el Período t.

(c) Valor Contractual de Gas Natural en »1 Período t:

VCGs =D> Peas *VPosi
Donde:

VC¿¿= Valor Contractual del Gas Na ural en el Período t.

i = Cada uno de los productos que constituyen el Gas Natural y sus líquidos,
según se trate de metano, etano, propano o butano,

PCc1 i= El Precio Contractual de cada componente que constituye el Gas
Natural y sus líquidos en el Período t, en Dólares por millón de BTU, que se
determina cada Periodo en el Punto d: Medición, conforme al numeral 1.6 de
este Anexo.

VP¿, ¡> Volumen neto de Producciór, registrado en el Punto de Medición en
el Período t y expresado en su equivalencia calórica en millones de BTU,
según se trate de Gas Natural (metan>) o de cada uno de sus líquidos (etano,
propano y butano).

3. Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos

3.1. El Estado recibirá el veintiséis punto noventa y uno por ciento (26.91%) del Valor
Contractual de los Hidrocarburos para el Mes de que se trate.

3.2. La Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos
se ajustará de conformidad con el Mecan:smo de Ajuste establecido en el numeral
4.3 de este Anexo.

4. Procedimientos para calcular las Contraprestaciones

4.1. Regalías

la aplicación de la tasa correspondiente al Valor Contractual del Petróleo, al
Valor Contractual del Gas Natural y al Valor Contractual de los Condensados
producidos en el Período. En el caso del Gas Natural, el monto de Regalías se  /
determinará por separado según se trate de Gas Natural (metano) o de cada uno y 7
de sus líquidos (etano, propano y butano) considerando la tasa y el Valor 47
Contractual que a cada uno corresponda, determinados con base en el Precio
Contractual y el volumen de cada uno de: los productos mencionados.

El monto de las Regalías se determinará para cada tipo de Hidrocarburo mediante SY

14 ÁREA CONTRACTUAL 5 Ls

Contrato No. CNH-R01-L04-A5.CS/2016

El mecanismo para la determinación de las Regalías será ajustado cada Año en
el Mes de enero considerando la primera publicación de variación anual
observada en el Mes de diciembre del Año previo (en adelante 7r,,.. ) del Índice
de Precios al Productor de los Estados Unidos de América o el que lo sustituya,
tomando el año 2016 como Año base,

El proceso para determinar los montos a pagar será el siguiente:
(a) Al Valor Contractual del Petróleo, se le aplicará la siguiente tasa:

i. Cuando el Precio Contractual del Petróleo sea inferior a A,,, se aplicará la
siguiente:

Tasa = 7,5%

Para ajustar por inflación, la actualización del parámetro A, se realizará
anualmente de acuerdo con la siguiente fórmula:

An = Ani * (4 Tp-1)

Donde A, toma valores desde el Año base hasta el último Año en el que
haya referencia, Ay = 44.78 = en el Año base y n indica el Año
correspondiente.

ii Cuando el Precio Contractual del Petróleo sea mayor o igual a Ap:
Tasa = [(B, * Precio Contractual del Petróleo) + 1.51%

Para ajustar por inflación, la actualización del parámetro B,, se realizará
anualmente de acuerdo a la siguiente fórmula:

Ba-1

Bn= (1 + Tp-1)

Donde B,, toma valores desde el Año base hasta el último Año en el que
haya referencia, B, = 0.134 en el Año base y n indica el Año
correspondiente.

(b) Al valor Contractual del Gas Natural Asociado, se le aplicará la siguiente tasa:

Precio Contractual del Gas Natural
Tasa =

Para ajustar por inflación, la actualización del parámetro C, se realizará 1
anualmente de acuerdo a la siguiente fórmula:

15 ÁREA CONTRACTUAL 5

ye

C Y x=)
(c)

iii.

Contrato No. CNH-R01-L04-A5.CS/2016

Cn = Cn1 * (14 Tn1)

Donde C, toma valores desde el Año base hasta el último Año en el que haya
referencia, C, = 93.30 en el Año bas» y n indica el Año correspondiente.

Al Valor Contractual del Gas Natural No Asociado, se le aplicará la siguiente
tasa:
Cuando el Precio Contractual de; Gas Natural No Asociado sea menor o
igual a D,,, la Tasa será de 0%.

Para ajustar por inflación, la acttalización del parámetro D,, se realizará
anualmente de acuerdo a la siguiente fórmula:

Dn = Dp-1 * (14 Tn)

Donde D,, toma valores desde el Año base hasta el último Año en el que
haya referencia, D, = 4,67 ao en el Año base y n indica el Año
correspondiente.

Cuando el Precio Contractual del Gas Natural sea mayor a D,, y menor a
E, la tasa se calculará de acuerd) a la siguiente fórmula:

(Precio Contractual d2l Gas Natural — D,)x60.5 %

Tasa =
asa Precio Contractual del Gas Natural :

Para ajustar por inflación, la actualización del parámetro E,, se realizará
anualmente de acuerdo a la siguiente fórmula:

En = En1* (14 7tp-1)
Donde E,, toma valores desde el Año base hasta el último Año en el que

i = Y ñ indi
haya referencia, E, = 5,13 muero el Año base y n indica el Año

correspondiente.
Cuando el Precio Contractual del Gas Natural sea mayor o igual a E,,:

Precio Contractual del Gas Natural ANS
Tasa = E
n

anualmente de acuerdo con la siguiente fórmula:

,
Para ajustar por inflación, la actualización del parámetro F, se realizará Y
LÍ 7?

En = Fi * (14 Mp1)

> KR
+ Les

16 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

Donde F, toma valores desde el Año base hasta el último Año en el que
haya referencia, F, = 93.30 en el Año base y n indica el Año
correspondiente.

(d) Al Valor Contractual de los Condensados se le aplicará la siguiente tasa:

1 Cuando el Precio Contractual de los Condensados sea inferior a G,,, se
aplicará la siguiente:

Tasa = 5%

Para ajustar por inflación, la actualización del parámetro G,, se realizará
anualmente de acuerdo con la siguiente fórmula:

Gn = Gp-1* (1 + Tp-1)

Donde G,, toma valores desde el Año base hasta el último Año en el que
haya referencia, G, = 55.98 a en el Año base y n indica el Año

correspondiente.
ii. Cuando el Precio Contractual de los Condensados sea mayor o igual a G,.:
Tasa = [(H,, * Precio Contractual de los Condensados) — 2.51%

Para ajustar por inflación, la actualización del parámetro H,, se realizará
anualmente de acuerdo con la siguiente fórmula:

Hna
Ha = 5
E)
Donde H,, toma valores desde el Año base hasta el último Año en el que
haya referencia, con H, = 0.134 en el Año base y n indica el Año
correspondiente.

El índice de precios al productor de los Estados Unidos de América a que se

refiere esta sección corresponderá al primer índice publicado para el mes de

diciembre del año inmediato anterior por el Bureau of Labor Statistics de los

Estados Unidos de América, con identificación WPU00000000 sin ajuste SS BA
estacional, que corresponde al índice de todas las mercancías, o en su caso, el

que lo sustituya por decisión de la institución emisora. En caso de ajustes o y

revisiones a dicho índice de precios, prevalecerá la primera versión publicada.

En caso de modificación a la referencia de índice, la Secretaría de Hacienda 44 17)

deberá dar a conocer la nueva referencia.
OS

Y

17 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

4.2. Cuota Contractual para la Fase Exploratoria

El pago mensual de la Cuota Contractual para la Fase Exploratoria en favor del
Estado Mexicano por la parte del Área Contractual que no cuente con un Plan de
Desarrollo aprobado por la CNH, se realizará en efectivo de conformidad con las
siguientes cuotas:

(a) Durante los primeros 60 Meses de vigencia del Contrato:
1,175.42 pesos mexicanos por kilómetro cuadrado.

(b) A partir del Mes 61 de vigencia del Contrato y hasta la terminación de su
vigencia:
2,810.78 pesos mexicanos por kilómetro cuadrado.

Los valores para las cuotas mensuales se actualizarán cada Año, de conformidad
con la Normatividad Aplicable, el primero de enero de cada Año, considerando
el Período comprendido desde el décimo tercer Mes inmediato anterior y hasta el
último Mes anterior a aquél en que se efectúa la actualización, aplicándoles el
factor de actualización que resulte de cividir el Índice Nacional de Precios al
Consumidor del Mes inmediato anterior al más reciente del Período, entre el
Índice Nacional de Precios al Consumider correspondiente al Mes anterior al más
antiguo del Período, publicado por el Instituto Nacional de Estadística y
Geografía o en su caso el que lo sustituya.

4.3. Mecanismo de Ajuste

(a) Como resultado del Mecanismo d: Ajuste, la tasa para determinar la
Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos
se determinará de la siguiente forma:

T¿= Po + AR,
Donde:

T, = La tasa aplicable al Valor Contractual de los Hidrocarburos producidos
en el Área contractual en el Período t
Ro= El porcentaje inicial del Valor Contractual de los Hidrocarburos
producidos en el Área Contractual que corresponde al Estado en términos de
nos lo establecido en el numeral 3.1 de este Anexo = veintiséis punto noventa y
uno por ciento (26.91%). A
AR, = El factor de ajuste aplicable a los Períodos que conforman el Trimestre,
n y que será determinado conforme lo establecido en el inciso (b) de este

E Los

(b) El factor de ajuste aplicable en cada Trimestre se determinará al cierre del

18 ÁREA CONTRACTUAL 5 UD

Contrato No. CNH-RO1-L04-A5.CS/2016

Trimestre inmediato anterior, en los Meses de marzo, junio, septiembre y
diciembre, utilizando las siguientes fórmulas:

Factor de
rentabilidad al cierre del
Trimestre inmediato anterior

2 < FRo-1 < 4 AR, = [(FRy-1 — 2)x16.65xCROy_1] %

Donde:

Factor de ajuste aplicable

AR = El factor de ajuste aplicable a los Períodos que conforman el Trimestre
n.
FR 1 = El factor de rentabilidad calculado al cierre del Trimestre inmediato
anterior conforme lo establecido en el inciso (c) de este numeral.

CRO,-1 = El coeficiente del resultado operativo calculado al cierre del
Trimestre inmediato anterior conforme lo establecido en el inciso (d) de este
numeral.

(c) El factor de rentabilidad utilizado para determinar el factor de ajuste será
calculado al cierre de cada Trimestre en los Meses de marzo, junio, septiembre
y diciembre, de la siguiente forma:

Y za (VCH; — CP; — IEEH;)
FR == — 5 —————
Y ar CT

Donde:

FR, = Factor de rentabilidad hasta el Trimestre n.

VCH; = Valor Contractual de los Hidrocarburos en el Trimestre i.

CP; = Contraprestaciones pagadas en el Trimestre ¡, incluyendo las Regalías a

que se refiere el numeral 4.1 de este Anexo, la Contraprestación como

porcentaje del Valor Contractual de los Hidrocarburos a que se refiere el

numeral 3 de este Anexo que se determine considerando los ajustes Gen
establecidos en el numeral 4,3 de este Anexo y Cuota Contractual para la Fase |

Exploratoria a que se refiere el numeral 4.2 de este Anexo. s

IEEH; = Impuesto por la actividad de exploración y extracción de [/ + )
Hidrocarburos pagado en el Trimestre ¿.

CT; = Los Costos incurridos en el Trimestre ¿, registrados de acuerdo a lo 7 ÓL
establecido en el Anexo 4 de este Contrato y a los lineamientos que a su efecto HF

emita la Secretaría de Hacienda vigentes a la fecha de adjudicación del mismo.

n= Trimestre para el que se realiza al cálculo.

19 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5.CS/2016

2 = Indica la suma de los elementos ¡adizados i.

i = Índice de la sumatoria que indica el conjunto de Periodos que va del
Trimestre inicial de la Fecha Efectiva hasta el último Mes del Trimestre en el
que haya referencia.

El factor de rentabilidad será igual a cero en tanto el Contratista no incurra en
Costos, conforme lo establecido n los programas de trabajo y los
presupuestos indicativos que sean presentados a la CNH y que podrán ser
actualizados de conformidad con los términos establecidos en el Contrato. En
caso de indeterminación en el cálculo, el factor de rentabilidad tomará un valor
igual a 4.

Para determinar el factor de rentabilidad no se considerarán intereses ni ajustes
por inflación.

El Contratista deberá registrar el factor de rentabilidad que resulte en cada
Trimestre en el sistema que el Fondo establezca para tal fin.

(d) El coeficiente del resultado operativo utilizado para determinar el factor de
ajuste se calculará al cierre de cada Trimestre en los Meses de marzo, junio,
septiembre y diciembre, a través de le. siguiente fórmula:

VCH, —CP, — 1EEH,, — CT,
CRO, = n El n
n

Donde:

CRO,, = El coeficiente del resultado cperativo en el Trimestre n.

VCH,, = Valor Contractual de los Hidrocarburos en el Trimestre n.

CP, = Contraprestaciones pagadas en el Trimestre n, incluyendo Regalías,
Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos

a que se refiere el numeral 3 de este Anexo que se determine considerando los

ajustes establecidos en el numeral 4.3 de este Anexo y Cuota Contractual para

la Fase Exploratoria.

TEEH»n = Impuesto por la actividad de exploración y extracción de
Hidrocarburos pagado en el Trimestre n.

CT, = Los Costos incurridos en el Trimestre n, registrados de acuerdo a lo
establecido en el Anexo 4 de este Contrato y a los lineamientos que a su efecto NU
emita la Secretaría de Hacienda vigenes a la fecha de adjudicación del mismo. Y
n= Trimestre para el que se realiza a' cálculo. ES E

NM

El coeficiente del resultado operativo será igual a cero en tanto no exista  /

producción o en caso que el coeficiente determinado por la fórmula ) +5

establecida en este inciso sea un valor negativo.

Para determinar coeficiente del resultado operativo no se considerarán 122

£

20 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5,CS/2016

intereses ni ajustes por inflación.

El Contratista deberá registrar el coeficiente del resultado operativo que
resulte en cada Trimestre en el sistema que el Fondo establezca para tal fin.

4.4. Otros ajustes a las Contraprestaciones

La Secretaría de Hacienda deberá establecer ajustes al monto de la
Contraprestación como porcentaje del Valor Contractual de los
Hidrocarburos, que permitan restaurar el balance económico del Contratista
de haberse mantenido las condiciones económicas relativas a los términos
fiscales prevalecientes al momento en que se adjudicó el Contrato, en caso
que: i) se apliquen contribuciones específicas a la industria de Exploración y
Extracción de Hidrocarburos distintas a las que estuviesen vigentes al
momento del fallo por el que se adjudicó el Contrato, respecto de dichas
contribuciones, y que en ningún caso podrán referirse a contribuciones de
carácter general; o ii) se modifiquen elementos específicos a la industria de
Exploración y Extracción de Hidrocarburos para la determinación de las
contribuciones vigentes al momento del fallo por el que se adjudicó el
Contrato, respecto de dichas modificaciones. Para tal efecto la Secretaría de
Hacienda establecerá el mecanismo correspondiente.

La Secretaría de Hacienda, a través del Fondo, notificará al Contratista
respecto de cualquier ajuste a las Contraprestaciones que determine conforme
lo dispuesto en este numeral.

5. Procedimientos para el pago de Contraprestaciones

Sl. En cada Período, las Partes recibirán las Contraprestaciones correspondientes,
conforme a la medición de volumen realizada y los Precios Contractuales
determinados de acuerdo con el numeral 1 de este Anexo, contemplando lo
siguiente:

(a) El Estado recibirá el pago, a través de transferencia electrónica, por parte del
Contratista de:

i. Las Regalías, en Dólares, correspondientes a cada tipo de Hidrocarburo

Producido en el Período. AS Gel

ii. La Contraprestación como porcentaje del Valor Contractual de los
Hidrocarburos para el Estado, en Dólares, que se determine
considerando los ajustes establecidos en el numeral 4.3 de este Anexo, y o)
correspondiente a cada Período.
>

iii. La Cuota Contractual para la Fase Exploratoria, en pesos mexicanos, E
correspondiente a cada Período. A

21 ÁREA CONTRACTUAL 5 Y

Contrato No. CNH-R01-L04-A5.CS/2016

(b) El Contratista tendrá derecho a la trarssmisión onerosa de la propiedad de los
Hidrocarburos Producidos en el Area Contractual durante el Período,
conforme al numeral 5.6 del presente Anexo.

5,2. El volumen de cada Hidrocarburo Procucido en el Período se determinará al
finalizar el mismo, conforme a la medicion que se realice diariamente en el Punto
de Medición. La CNH registrará la información relativa a la producción del
Contrato del Período concluido, en el sistema que el Fondo establezca para tal
fin dentro de los primeros diez (10) Días Hábiles de cada Mes.

53. El Contratista deberá registrar la informasión relativa a los Precios Contractuales,
al volumen de producción, a los Costos y demás información necesaria para
calcular las Contraprestaciones, así como la documentación que soporte el
registro conforme a lo contenido en el Anexo 4, en el sistema que el Fondo
establezca para tal fin dentro de los primeros diez (10) Días Hábiles de cada Mes,
de conformidad con lo establecido en el numeral 1.20 del Anexo 4.

El Contratista podrá registrar la información contenida en el párrafo anterior sin
acompañar dicho registro de la documentación que lo soporte. En tales casos
contará con un plazo para presentar dicha documentación de hasta sesenta (60)
Días Hábiles después de haber hecho el registro correspondiente.

5.4. El Contratista determinará y pagará en efectivo al Fondo las Contraprestaciones
establecidas en este Contrato a favor cel Estado, a más tardar el Día 17 del
Período subsecuente. En caso de que fue:a un Día inhábil, el pago se efectuará el
Día Hábil siguiente.

Como caso excepcional, si el primer Per odo no comprende un Mes completo, el
pago de Contraprestaciones en favor del Estado que corresponda a dicho Período
se podrá realizar junto con el pago que corresponda al segundo Período.

5.5. Tratándose de Hidrocarburos extraídos durante las pruebas a que se refiere la
Cláusula 5.3 del Contrato, el Contratista deberá pagar las Contraprestaciones en
favor del Estado a más tardar, a más tardar el Día 17 del Período siguiente a aquel
en que el Contratista presente el informe de Evaluación a la CNH a que se refiere
la Cláusula 5.4 del Contrato. Para deterrrinar las Contraprestaciones en favor del
Estado a que se refiere este numeral, el Valor de los Hidrocarburos extraídos
durante las pruebas a que se refiere la Cláusula 5.3 del Contrato se determinará
considerando lo siguiente:

SS Ga
(a) El Precio Contractual! del Petróleo se calculará a través del uso de la fórmula
correspondiente a un crudo de 25 grados API y 0% de azufre establecida en el
numeral 1.4 de este Anexo, inciso (b), considerando el promedio simple de los >
precios de los marcadores correspondientes a ta fecha de cada prueba. y
(b) El Precio Contractual del Condensado se calculará a través del uso de la y

IO?
22 ÁREA CONTRACTUAL 5

Contrato No. CNH-RO!-L04-A5.CS/2016

fórmula correspondiente en el numeral 1.5 de este Anexo, inciso (b),
considerando el promedio simple del precio del crudo marcador
correspondiente a la fecha de cada prueba.

(c) El Precio Contractual del Gas Natural será determinado considerando los
precios a que se refiere el numeral 1.6 de este Anexo correspondientes a la
fecha de cada prueba.

En caso de en la fecha de alguna prueba no exista alguno de los precios
utilizados para calcular el Precio Contractual, se deberá utilizar el último valor
publicado anterior a la fecha de prueba de que se trate.

5.6. Transmisión de la propiedad. El Estado transmitirá al Contratista la propiedad de
los Hidrocarburos producidos en el Área Contractual durante el Período,
conforme a las siguientes reglas:

5.6.1. Para efectos de lo dispuesto en el inciso b) del numeral 5.1 de este Anexo, los
Hidrocarburos extraídos dentro del Área Contractual y hasta el Punto de
Medición son propiedad del Estado. Sin perjuicio de lo anterior, el Contratista
tendrá la custodia y posesión de los Hidrocarburos en todo momento, por lo
que será responsable de trasladar los Hidrocarburos al Punto de Medición,
conforme a lo dispuesto en el Contrato y a la Normatividad Aplicable.

5.6.2. El Contratista tendrá derecho a la Contraprestación señalada en el inciso b)
del numeral 5,1 de este Anexo, sólo cuando exista producción en el Área
Contractual, incluyendo la Extracción de Hidrocarburos durante las pruebas a
que se refiere la Cláusula 5.3 del Contrato, por lo que en tanto no exista
producción, bajo ninguna circunstancia será exigible la Contraprestación a
favor del Contratista ni se le otorgará anticipo alguno.

5.6.3. La entrega jurídica de los Hidrocarburos al Contratista será continua y la
transmisión de la propiedad del volumen de Hidrocarburos por parte del
Estado al Contratista conforme al inciso b) del numeral 5.1 de este Anexo se
realizará en la brida de salida del Punto de Medición, donde se llevarán a cabo
los registros diarios conforme a la Cláusula 12 del Contrato. Una vez que
reciba los Hidrocarburos, el Contratista podrá realizar la enajenación de los
mismos y estará obligado al pago de las Contraprestaciones que correspondan
de conformidad con lo establecido en el contrato y este Anexo. Q t CA

Durante el Período, el Estado transmitirá al Contratista la propiedad de los
Hidrocarburos registrados conforme al párrafo anterior, en el Punto de ]
Medición, siempre que el Contratista se encuentre al corriente en el i 0)
cumplimiento del pago de las Contraprestaciones en favor del Estado que sean

exigibles desde la Fecha Efectiva y hasta el día en que se transmite la

propiedad, conforme a los términos del Contrato y de este Anexo. Los CC ?
registros que se generen diariamente conforme al presente numeral í

AR
23 ÁREA CONTRACTUAL 5 LY

Contrato No. CNH-R01-L04-A5.CS/2016

constituyen comprobantes de entrega al Contratista del volumen que en ellos
se asienten y surtirán los efectos del artículo 2284 del Código Civil Federal.

5.6.4. El Contratista será responsable de la custodia y posesión de los Hidrocarburos
en todo tiempo, es decir, tanto antes omo después de que se lleve a cabo la
transmisión de la propiedad en el Punto de Medición, y en ningún caso se
efectuará la entrega fisica o real de los Hidrocarburos al Estado ni éste
realizará la entrega física o real de los mismos al Contratista.

5.7. — Encaso de que el Contratista no realice el pago de las Contraprestaciones a favor
del Estado en el plazo indicado en el numeral 5.4 de este Anexo, el Contratista
será acreedor a una penalización por mora determinada a través de una tasa diaria,
equivalente en términos anuales a la Tasa de Interés Interbancaria de Equilibrio
a 28 días vigente al vencimiento del plazo referido en el numeral 5.4 de este
Anexo más diez puntos porcentuales (T'/1E + 10%), capitalizable diariamente
sobre el Valor de los Hidrocarburos que sea calculado con base en la medición
de volumen registrada por la CNH y las fórmulas para la determinación de precio
establecidas en los numerales 1.4, inciso (b); 1.5 inciso (b), y 1.6 inciso (c), de
este Anexo.

5.8. Una vez que la Contraprestación del Estado haya sido determinada y pagada,
incluyendo en su caso los ajustes que deriven de la verificación que realice la
Secretaría de Hacienda de conformidad con lo establecido en el numeral 6 de este
Anexo, procederá lo siguiente:

(a) La CNH y el Contratista firmarán un acta que deberá establecer el volumen
de los Hidrocarburos del Período por tipo de Hidrocarburo. Una copia del acta
deberá ser entregada al Fondo para sus registros.

(b) El Fondo, por conducto de la CNH, y sujeto al aviso a que se refiere el numeral
6.3. siguiente, emitirá a favor del Contratista un certificado de pago siempre y
cuando éste se encuentre al corriente en el cumplimiento del pago de las
Contraprestaciones en favor del Estado que sean exigibles desde la Fecha
Efectiva. La CNH será responsable de entregar, por cuenta del Fondo, el
certificado respectivo al Contratista.

5.9. En caso que, al finalizar un Período, el Contratista no realice el pago de las
Contraprestaciones o las penalizaciones aplicables que sean exigibles durante el
mismo en términos de lo establecido en este Anexo, el Fondo notificará a CNH SN EM
para que ésta proceda conforme lo previsto en este Contrato y en la Normatividad
Aplicable respecto de sanciones y de la recisión administrativa. ,
En caso de que proceda el finiquito cor.forme a la Cláusula 23.6 del Contrato, Y 2.0% 7
éste preverá la liquidación de las Contriprestaciones que no hubieren sido aún “4
exigibles y se hayan generado con motivo de la entrega jurídica de la Producción. CO
Y -

by

24 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5.CS/2016

6. Revisión y verificación de Contraprestaciones
6.1. El Fondo:

(a) Recibirá las Contraprestaciones a favor del Estado y los demás pagos en favor
del Estado que correspondan de conformidad con lo establecido en este
Contrato y sus Anexos.

(b) Recibirá y llevará los registros de información y documentación de soporte
que se requieran para calcular y determinar las Contraprestaciones
establecidas en este Contrato.

(c) Avisará a la Secretaría de Hacienda y a la CNH sobre irregularidades que
detecte en el ejercicio de sus funciones a efecto de hacer valer los derechos
que correspondan al Estado conforme al Contrato, o se apliquen las penas o
sanciones correspondientes, sin perjuicio de otras acciones legales, judiciales
o penales que resulten aplicables.

6.2. La Secretaría de Hacienda:

(a) Realizará la verificación de los aspectos financieros del Contrato relacionados
con las Contraprestaciones y demás elementos previstos en la Ley de Ingresos
sobre Hidrocarburos.

(b)  Revisará y verificará el correcto pago de las Contraprestaciones a favor del
Estado y los demás pagos en favor del Estado que correspondan de
conformidad con lo establecido en este Anexo.

(c) Podrá determinar ajustes a las Contraprestaciones por diferencias entre el
monto de Contraprestaciones pagado por el Contratista y el monto calculado
en la verificación con base en la información que reciba el Fondo.

(d) Podrá solicitar al Contratista y a los terceros la información que requiera para
el correcto ejercicio de sus funciones, conforme a lo establecido en este
Contrato.

Contratista y como parte de sus labores de verificación, la Secretaría de Hacienda
realizará la revisión del pago de las Contraprestaciones que correspondan a cada
Período, con base en la información proporcionada por el Contratista y la CNH

y notificará al Fondo respecto de la adecuada determinación y pago de las
Contraprestaciones, o en su caso, respecto de ajustes que procedan, y que deban / >
solventarse de conformidad con lo establecido en el numeral 6.6 del presente T
Anexo. S

6.3. Previo a la emisión del certificado de pago por parte del Fondo a favor del NN
1

6.4. Durante la vigencia del Contrato, la Secretaría de Hacienda podrá realizar la 5

vd

25 ÁREA CONTRACTUAL 5

6.5,

(a)

(b)

(e)

6.6.

(a)

(b)

Contrato No. CNH-R01-L04-A5.CS/2016

verificación del pago de Contraprestaciones que se haya realizado en Períodos
anteriores, con base en la información y documentación proporcionada por el
Contratista y la CNH de conformidad con lo establecido en el Anexo 4.

En la verificación de las Contraprestacicnes a que se refieren los numerales 6.3
y 6.4 de este Anexo, en caso de no co1tar con información o documentación
necesaria, la Secretaría de Hacienda se s ajetará a lo siguiente:

En caso que el Operador no registre =n el sistema que el Fondo provea para
tal efecto la medición del volumen de Hidrocarburos en uno o más Períodos o
que existan discrepancias entre la in/ormación o documentación presentada
por el Contratista y por CNH, la ve-ificación de las Contraprestaciones en
favor del Estado se realizará con base en la medición registrada por la CNH.

En caso que el Contratista no registre en el sistema que el Fondo provea para
tal efecto la información o documen ación relativa al Precio Contractual en
uno o más Períodos, la verificación de las Contraprestaciones en favor del
Estado se realizará con base en las férmulas para la determinación de precio
establecidas en los numerales 1.4, inciso (b); 1.5 inciso (b), y 1.6 inciso (c),
de este Anexo.

En caso que el Operador no registre en el sistema que el Fondo provea para
tal efecto la información o document ción relativa a Costos incurridos en uno
o más Períodos, incluyendo los Costes a que se refiere el numeral 1.7 de este
Anexo, la verificación de las Contraprestaciones en favor del Estado se
realizará considerando que el monto Je dichos Costos es igual a cero para el
Período o Períodos que correspondan

Cualquier ajuste que la Secretaría de Hacienda determine a las
Contraprestaciones que haya pagado el Contratista a favor del Estado derivado
de sus labores de revisión o verificación conforme a lo establecido en los
numerales 6.3 y 6.4 de este Anexo, se sclventará de acuerdo con lo siguiente:

La Secretaría de Hacienda, a través del Fondo, notificará al Contratista el
ajuste aplicable. La notificación referida se sujetará a lo dispuesto en los
numerales 3,33 a 3.36 de la Sección VI del Anexo 4 de este Contrato.

El Fondo podrá optar por realizar las notificaciones en la dirección de correo
electrónico que para el efecto designe el Contratista o a través de los sistemas
electrónicos que el Fondo establezca > determine.

En caso que el ajuste resulte en un saldo a favor del Contratista, éste se
acreditará contra el monto correspondiente a las Contraprestaciones pagaderas
por el Contratista en el Período siguiente al que se requiera el ajuste. En este
caso, el Fondo deberá emitir, junto con la notificación, un comprobante en el
que haga constar el saldo acreditable 1 favor del Contratista.

26 ÁREA CONTRACTUAL 5
(e)

Contrato No. CNH-R01-L04-A5.CS/2016

En caso que el ajuste resulte en un saldo a favor del Estado, el Contratista
tendrá cinco Días Hábiles a partir de la notificación respectiva para cubrir el
pago respectivo. Si el Contratista no realiza el pago dentro de este plazo, estará
obligado a cubrir el monto del ajuste notificado por el Fondo más una
penalización diaria por mora que aplicará a partir del Día Hábil siguiente a
aquel en que se realice la notificación. La penalización se determinará como
la tasa diaria, capitalizable diariamente sobre el saldo pendiente respectivo,
equivalente en términos anuales a la Tasa de Interés Interbancaria de
Equilibrio a 23 días vigente al vencimiento del plazo referido en el numeral
5.3 de este Anexo más veinte puntos porcentuales (TIE + 20%).

27 ÁREA CONTRACTUAL 5

.

/
Contrato No. CNH-R01-L04-A5.CS/2016

ANEXO 4 ,

PROCEDIMIENTOS DE CONTABILIDAD Y DE y
REGISTRO DE COSTOS

ÁREA CONTRACTUAL 5 A
Contrato No. CNH-R01-L04-A5.0S/2016

PROCEDIMIENTOS DE CONTABILIDAD Y DE REGISTRO DE COSTOS

1. Procedimientos de Contabilidad y de Registro de Costos

Sección I. De la contabilidad.

1.1

1.4

Estos Procedimientos de Contabilidad y de Registro de Costos tienen por objeto
definir la manera en la que el Operador registrará e informará las operaciones que se
deriven del objeto del Contrato.

Para efectos de este Anexo, en adición a las definiciones establecidas en el Contrato,
se considerarán las definiciones incluidas en los lineamientos aplicables que emita la
Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato.

El Operador deberá llevar su contabilidad conforme a lo establecido en el Código
Fiscal de la Federación, su Reglamento y las Normas de Información Financiera
vigentes en México, misma que deberá plasmarse en idioma español y consignar los
valores en la Moneda de Registro, en pesos mexicanos, independientemente de la
Moneda Funcional y Moneda de Informe utilizada por el Operador que será en
Dólares.

Independientemente de lo establecido en el Código Fiscal de la Federación, el
Operador deberá mantener la contabilidad, información y documentación relacionada
con los Costos en su domicilio fiscal por un plazo de cinco (5) Años después de que
haya concluido el Contrato.

El Contratista deberá registrar los ingresos por la venta de los hidrocarburos y los que
reciba por la prestación de servicios a terceros a que se refiere el Anexo 13 o por la
venta o disposición de Subproductos en el sistema informático que el Fondo ponga a
su disposición.

Sección II. De la Cuenta Operativa.

1.5

Los Costos relacionados con el objeto del Contrato serán registrados dentro de la
Cuenta Operativa en el Período que se realicen de acuerdo al catálogo de cuentas
contables publicado por el Fondo y conforme a lo señalado en el numeral 1.7 del
presente Anexo.

El Operador no podrá duplicar Costos que ya hubieren sido registrados en la Cuenta
Operativa. En el caso en que el Contratista participe en más de un Contrato, el
Operador sólo podrá registrar las cantidades amparadas y/o desglosadas por los
Comprobantes Fiscales Digitales por Internet y/o comprobantes de residente en el
extranjero correspondientes a los Costos, efectivamente pagados para la ejecución de
las actividades incurridas al amparo de este Contrato.

El Operador deberá registrar los Costos por rubro de Actividad Petrolera, Sub-

2 ÁREA CONTRACTUAL 5

Ll 4)
DE
Y
Contrato No. CNH-RO1-L04-A5,CS/2016

actividad Petrolera y Tarea; Centro de Costes, categoría de Costo y cuenta contable
que para tal efecto se establezca en el sistema informático del Fondo, conforme a los
programas de trabajo y los presupuestos indizativos que sean presentados a la CNH.

Respecto a las Actividades Petroleras, Sub-atividades y Tareas se deberá incluir, en
su caso los siguientes rubros:

Actividad

Petrolera

Petrolera

General

Geofisica

Geología

Exploración

Perforación — de
Pozos

Ingeniería de
Yacimientos

Otras Ingenierías

Tarea

Evaluaciones técnico e>onómicas.
Recopilación de inform ación.
Administración, gestión de actividades y gastos del proyecto.
Revisión y evaluación «de información.

Adquisición sísmica, 2 >, 3D, 4D, multicomponente,
Pre-procesado, procesedo, interpretación y re-procesado de datos
sísmicos,

Levantamientos mag1ctométricos, adquisición. procesado e
interpretación.

Levantamientos  gravimétricos, adquisición, procesado e
interpretación.

Análisis geoquímicos ce muestras.

Estudios estratigráficos

Análisis de Hidrocarburos,

Estudios geológicos rej;¿ionales.

Estudios geológicos de detalle.

Estudios petrofísicos.

Preparación de áreas y/o vías de acceso a la localización.
Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.
Servicios de soporte.

Servicios de perforación de Pozos.

Realización de pruebas de formación.

Suministros y Material +s.

Terminación de Pozos,

Estimación de recursos prospectivos y estimaciones de producción.
Delimitación de yacim entos.

Caracterización de yac mientos,

Ingeniería conceptual.

Diseño de instalacione:: de superficie.

Estudios del fondo marino.

Diseño de ductos.

Seguridad, Salud
y Medio
Ambiente

Estudios de impacto ambiental.
Prevención y detecciór de incendio y fugas de gas.

Tratamiento y eliminación de residuos.
Restauración ambienta .
Auditoría ambiental.

Auditorías de seguridaul, y

3 ÁREA CONTRACTUAL 5

Actividad
Petrolera

Evaluación

Contrato No. CNH-R01-L04-A5.CS/2016

Tarea

Evaluaciones técnico económicas.
Plan de desarrollo con ingeniería básica.
Administración, gestión de actividades y gastos generales del
proyecto,
Pre-procesado, procesado, interpretación y re-procesado de
datos sísmicos.

Geofísica Levantamientos magnetométricos, adquisición, procesado e
interpretación.
Levantamientos gravimétricos, adquisición, procesado e

n.

Análisis geoquímicos de muestras,

Estudios estratigráficos.
Análisis de Hidrocarburos.

Pruebas — de | Equipamiento de Pozos,
Producción

Estudios geológicos regionales.
Estudios geológicos de detalle.

Il

Ingeniería
de
Yacimientos

Transporte marítimo y/o aéreo de personal, Materiales y/o
equipos.

Caracterización de Yacimientos.
Diseño de terminaciones de Pozos,
ñ

Terminación de Pozos.
Estudios de impacto ambiental.
Seguridad, incendi gas.

Salud Auditorías de seguridad.
Medio Tratamiento y eliminación de residuos.

Ambiente — | Restauración ambiental
Auditoría ambiental,

4 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5,CS/2016

Actividad
Petrolera

Sub-actividad
Petrolera

Tarea

Evaluaciones técnico económicas.
Administración de contratos,

Plan de Desarrollo con ingeniería de detalle.
Administració:, gestión de actividades y gastos generales del
proyecto.

Reinterpretación sísmica de detalle.
Procesamiento y reprocesamiento de datos sísmicos.
Caracterizació 1 geológica — petrofísica de Yacimientos
Análisis geoqt ímicos de muestras.
Estudios estratigráficos,
Análisis de Hidrocarburos,
Estudios petro físicos.
Preparación de áreas y/o vías de acceso a la localización.
Transporte merítimo y/o aéreo de personal, Materiales y/o
equipos,

Servicios de soporte.
Servicios de perforación de Pozos.

Suministros y Materiales.

Terminación de Pozos,

Equipamiento de Pozos.

Realización de pruebas de producción.

Cálculo de Reservas y estimaciones de producción.
Modelado y si nulación de yacimientos,

Estudios de pr=sión volumen temperatura (PVT).
Caracterización de Yacimientos.

Diseño de terminaciones de Pozos.

Intervención de Pozos para restauración.

Otras interveniones específicas en Pozos.

Ingeniería de detalle.

Ingeniería conceptual,

Diseño de instalaciones de superficie.

Estudios de foado marino,

Diseño de duc:os.

Construcción de instalaciones terrestres y marinas.
Construcción ; tendido de ductos.

Elaboración del plan de seguridad y medio ambiente,
Prevención y detección de incendio y fugas de gas.
Implementación y seguimiento,

Auditoría ambiental.

Tratamiento y eliminación de residuos.

Restauración ¿ mbiental.

Auditorías de seguridad.

Geofísica

Perforación
Pozos

de

Pruebas de
Producción

Desarrollo

Ingeniería de

Yacimientos

Intervención de
Pozos

Otras Ingenierías

Construcción — de
instalaciones

Seguridad, Salud y
Medio Ambiente

5 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5.CS/2016

Actividad
Petrolera

Producción

Sub-actividad
Tarea
Petrolera

Administración de contratos.

Administración, gestión de actividades y gastos generales del pre .
General a - A

Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.

Procesamiento y reprocesamiento de información geofísica y petrofisica,

Geología

Estudios petrofisicos.

Pruebas de Producción |E4uipamiento de Pozos. —
Realización de pruebas de producción.

Cálculo de Reservas y estimaciones de producción.

Ingeniería de | Simulación y caracterización de Yacimientos.

Yacimientos Estudios de presión volumen temperatura (PVT).

Diseño de terminaciones de Pozos.

Ingeniería de detalle para reacondicionamiento de instalaciones.

Construcción Construcción y/o adaptación de infraestructura u otras facilidades.
Instalaciones

Intervención de Pozos para mantenimiento y rehabilitación.

Otras intervenciones específicas en Pozos.

Operación de | Mantenimiento de las instalaciones de producción.

Instalaciones de | Ingeniería de producción.

Producción Operación de las instalaciones de producción.

Mantenimiento de ductos.

Operación de ductos,

Actualización del plan de seguridad y medio ambiente,

. Implementación y seguimiento.

Seguridad. Salud y Ea dioría ambiental.

Medio Ambiente _ RENCIA -
Tratamiento y eliminación de residuos.

Restauración ambiental,

Auditoría de seguridad,

Intervención de Pozos

6 ÁREA CONTRACTUAL 5 Y
Contrato No. CNH-R01-L04-A5.CS/2016

Sub-
actividad
Petrolera

Actividad
Petrolera

Evaluaciones técnico ecor ómicas.

jastos generales del proyecto.

Ejecución del Abandono ¡xstalaciones de superficie.
Desmantelamie | Ejecución de planes de restauración.

nto de | Ejecución de planes de Abandono de instalaciones de fondo.
Instalaciones — | Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.
Servicios de soporte.

Estudios de impacto ambi ¿ntal.

Prevención y detección de incendio y fugas de gas.
Salud y Medio | Tratamiento y eliminaciór_de residuos.
Auditoría ambiental.
Auditoría de seguridad.

Abandono

Los Costos se identificarán de acuerdo a las Normas de Información Financiera
vigentes en México y se asignarán en primer término por el Centro de Costos de cada
Pozo que le dio origen; en segundo término por el Centro de Costos de cada
Yacimiento; en tercer término por el Centro de Costo de cada Campo; y finalmente,
se asignarán por los Centros de Costo de infraestructura común o de administración
general del Área Contractual conforme a la siguiente estructura:

Estructura de Centro de Costos

Pozo(1.1.2

Yacimiento(1.1)

Yacimiento(1.2)

Área

Contractual Campoc»,

Yacimiento...)

mm)
Pozo(..1) /
a Pozo.) -
Yacimiento b) Lt
Pozo(1 b,

>

7 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

[_ Área | Campo | Yacimiento | Pozo]
[Pozo |

Yacimiento(.1)

Yacimiento(.2)

Campo)

Yacimiento...)

Yacimiento(2c)

Área
Contractual

Yacimiento(...

Yacimiento...

Campo...

Yacimiento;

Yacimiento;

8 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

Yacimiento
Pozo(.11
PozO(a 1.2
Pozo(.1
Pozo0(a. Ln)
Poz0(2.1)
Pozo(a2,2
Pozo(a2,..
Pozo(a2.5
Pozo(....!
Poz0a...2)

Y acimiento(a,1)

Y acimiento(a 2)

Área
Contractual
Pozo0%a. y
Poz0(.,1)
Pozo(a.e2

Yacimiento;
(aye) PozO(a:,

|_Pozo |
[Pozota1.1 |
[Pozota.2, |
|Pozota,, > |
|Pozota1. |
[Pozotaz.) |
[Pozo(a22 |
[Pozotaz... |
[Pozo1a2s |
[ Pozo... |
[ Pozo...»
[Pozota. y |
[Pozota.2, |
[ Pozo... |
[Pozota:w) |

Infraestructura común del
Contractual

Administración general

La delimitación del Campo deberá considerar los Planes de Desarrollo aprobados por
la CNH para el Área Contractual.

Las cuentas contables se agruparán por categoría de Costos conforme al catálogo de
cuentas contables que para tal efecto publiquz el Fondo.

Sección HH. Del sistema de registro de información.

1.8

El Operador deberá contar con un sistema el=ctrónico que permita la elaboración de
registros y generación de reportes de las operaciones financieras y contables para la
transferencia electrónica de la contabildad, información y documentación
relacionada con las operaciones de la Cuenta Operativa al sistema informático que
para tal efecto publique el Fondo. La información deberá contar con las
especificaciones establecidas por el Fondo, mismas que tendrán que actualizarse de
acuerdo a las modificaciones que se emitan fara tal efecto.

El sistema informático del Operador estará diseñado para contar con información
financiera de Costos y créditos, así como de producción y su valuación;
adicionalmente, deberá contar con la capacidad de registrar otra información
cuantitativa no financiera que se requiera para la adecuada administración del
Contrato.

9 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5.CS/2016

Sección IV. Requisitos de la información y documentación relacionada con los Costos.

1.9 La información y documentación relacionada con los Costos deberán contener, según
sea el caso:

(a) El Comprobante Fiscal Digital por Internet (CFDI);

(b) Pedimentos aduanales;

(c) Contratos;

(d) Comprobante de pago (transferencias y/o cheques). Los pagos cuyo monto
excedan de $2,000.00 M.N. (dos mil pesos), se efectuarán mediante
transferencia electrónica de fondos desde cuentas abiertas a nombre del
Operador en Instituciones que componen el Sistema Financiero Mexicano y
las entidades que para tal efecto autorice el Banco de México; cheque

nominativo de la cuenta del Operador, tarjeta de crédito, débito o de servicios;

(e) Comprobante de proveedor residente en el extranjero, el cual deberá cumplir
con los requisitos previstos en las disposiciones fiscales vigentes en México;

(5 Para las reservas de Abandono adicionalmente:
l Contrato de constitución del Fideicomiso de Abandono;
ii. Registros trimestrales de aportación al Fideicomiso de Abandono, y

iii, Monto global estimado de los Costos de Abandono conforme al Plan de
Desarrollo y a la Norma de Información Financiera C-18.

Sección V. De la conversión de Costos pagados en Moneda Extranjera.

cambio de la Moneda de Registro con el Dólar hasta la diezmilésima cifra que el

Banco de México publique en el Diario Oficial de la Federación el Día Hábil anterior

a aquél en que se realice la transacción. Los días en que el Banco de México no CEA
publique dicho tipo de cambio, se aplicará el último tipo de cambio publicado con

anterioridad al Día en que se realice la transacción.

1.10 Para la conversión de los Costos en Moneda Extranjera, se considerará el tipo de NO

La equivalencia del peso mexicano en Moneda Extranjera, distinta al Dólar que regirá Y7
para efectos de informe, se calculará multiplicando el tipo de cambio a que se refiere
el párrafo anterior, por el equivalente en Dólares de la moneda de que se trate, de

acuerdo con la tabla que mensualmente publique el Banco de México durante la .-) OR
primera semana del Mes inmediato siguiente a aquél al que corresponda. Y

10 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5,CS/2016

Toda transacción en Moneda Extranjera debe reconocerse inicialmente en la Moneda
de Registro aplicando el Tipo de Cambio Histórico, dicho resultado se calculará
multiplicando la transacción por el tipo de cambio redondeado hasta la centésima.

Sección VI. De la Reserva de Abandono.

1.11 Conforme a lo dispuesto en el Contrato, el Operador deberá crear la reserva de
Abandono conforme a la Norma de Información Financiera C-18, en la cual registrará
las provisiones y reservas de Abandono qu+ realice y conforme el Contrato y las
reglas que para tal efecto emitan la CNH y la Agencia. Para tal efecto, el Operador
deberá constituir el Fideicomiso de Abandon».

1.12. El Operador establecerá como el objeto del Fideicomiso de Abandono la creación de
Una reserva para el fondeo en las operaciones. de Abandono en el Área Contractual y
conforme a las condiciones establecidas en el presente Contrato. El Operador
solamente podrá hacer uso de los fondos depositados en dicho fideicomiso para la
ejecución de las actividades correspondientes al Abandono de conformidad con los
Planes de Desarrollo aprobados por la CNH. Cada Período, el Operador aportará a
dicho fideicomiso los recursos para el fondeo en las operaciones de Abandono en el
Área Contractual conforme se establece en el Contrato y no tendrá derecho a dar en
garantía, ceder o disponer de cualquier otra forma de estos fondos, sin previo
consentimiento por escrito de la CNH y prev o aviso a la Secretaría de Hacienda.

En caso que los fondos de la cuenta de Abandono scan insuficientes para cubrir todos
los Costos de Abandono, el Contratista será responsable de cubrir el monto faltante
de conformidad con lo establecido en el Conrrato. En el contrato del Fideicomiso de
Abandono se deberá establecer que en el caso de existir un remanente en el fondo una
vez que se hayan cubierto los Costos de Abar dono, los recursos se deberán enterar al
Contratista previa autorización de la CNH que certifique el total cumplimiento de las
obligaciones de Abandono conforme el presente Contrato y los planes de desarrollo
aprobados.

Sección VII. De los Costos reconocidos para el cálculo del Mecanismo de Ajuste,

1.13 — Para efectos de lo dispuesto en el numeral 4,3 del Anexo 3, se reconocerán aquellos
Costos que sean estrictamente indispensables para la realización de las Actividades
Petroleras incurridas a partir de la Fecha Efec:iva y hasta la terminación del Contrato,
siempre y cuando cumplan con los requisitos señalados en los Anexos 4, 10 y 11, y
en los lineamientos que a su efecto emita la Secretaría de Hacienda vigentes a la fecha
de adjudicación del Contrato, incluyendo:

(a)

Los pagos por concepto de tarifas en que el Contratista incurra por el uso de
infraestructura compartida a que se refiere el Anexo 13, siempre que no
exceda la tarifa máxima determinada de conformidad con el mencionado
Anexo 13;

Ú ÁREA CONTRACTUAL 5

/

ER p%
1.14

Contrato No. CNH-R01-L04-A5.CS/2016

(b) Los Costos adicionales en que incurra el Contratista para prestar servicios a
terceros conforme lo dispuesto en el Anexo 13;

(0) Los Costos adicionales en que incurra el Contratista, necesarios para la venta
o disposición de Subproductos, y

(d) Los pagos por concepto de primas de seguros que sean requeridos por la
Agencia.

Para efectos de lo dispuesto en el numeral 4.3 del Anexo 3, no se reconocerán aquellos
Costos que no sean estrictamente indispensables, que no sean inherentes al objeto del
Contrato; los que no cumplan con los Anexos 4, 10 u 11, y con los lineamientos que
al efecto emita la Secretaría de Hacienda vigentes a la fecha de adjudicación del
Contrato; aquellos que se efectúen antes de la Fecha Efectiva, después del Punto de
Medición; los que correspondan a actividades no incluidas en los Planes de
Exploración, de Evaluación o de Desarrollo aprobados por CNH; los que no cuenten
con el respaldo documental correspondiente en caso de verificación o que no hayan
sido registrados en la Cuenta Operativa. Adicionalmente, no se considerarán:

(a) Los Costos financieros;

(b) Los Costos en que se incurra por negligencia o conducta fraudulenta, dolosa,
mala fe o culpa de las Empresas Participantes, sus Subcontratistas o sus
respectivas Filiales;

(c) Cualquier donación o regalo;

(d) Los Costos por concepto de servidumbres, derechos de vía, ocupaciones
temporales o permanentes, arrendamientos o adquisición de terrenos,
indemnizaciones y cualquier otra figura análoga, que se derive de lo dispuesto
en el artículo 27 y en el Capítulo IV del Título IV de la Ley de Hidrocarburos;

(e) Los Costos en que se incurra por cualquier tipo de servicios jurídicos y de
asesoría, excepto los que se deriven de estudios que hayan sido aprobados en
los Planes de Exploración, de Evaluación o de Desarrollo;

(5 Cualquier Costo incurrido por incumplimiento de forma directa o indirecta del
Contrato, de acuerdo con la experiencia y Mejores Prácticas de la Industria o
de las leyes aplicables;

(2) Los Costos derivados del incumplimiento de la Normatividad Aplicable y de

las Mejores Prácticas de la Industria incluyendo las de administración de
riesgos;

12 ÁREA CONTRACTUAL 5
(h)

0)

0)

(k)

0

(m)

(m)

(0)

(p)

(9)

0)

Contrato No. CNH-R01-L04-A5.CS/2016

Los Costos relacionados con la capacitación y programas de entrenamiento
que no sean indispensables para la operación eficiente del proyecto y no se
establezcan de manera general;

Cualquier Costo relacionado con planes de incentivos a largo plazo para el
personal de las Empresas Participantes;

Los Costos derivados del incumplimiento de las condiciones de garantía de
bienes y servicios adquiridos, así cor1o las que resulten de la adquisición de
bienes que no cuenten con una garantía del fabricante o su representante contra
los defectos de fabricación de acuerdo con las prácticas generalmente
utilizadas en la industria petrolera;

Los Costos por el uso de tecnologías: propias, excepto aquellas que cuenten
con la información, documentación y/o evidencia con la cual se demuestre
para efecto de las operaciones celebradas con partes relacionadas, tanto
residentes en territorio nacional zomo en el extranjero, que fueron
determinadas considerando los precios y montos de contraprestaciones que
hubieran utilizado con o entre partes independientes en operaciones
comparables;

Los montos registrados como provisiones y reservas de fondos, excepto
aquéllos para el Abandono de las instalaciones conforme a la Norma de
Información Financiera C-18;

Los Costos asociados a las actividades de Abandono conforme al Plan de
Desarrollo que sean fondeados a través de la reserva constituida en el
Fideicomiso de Abandono;

Los Costos legales por cualquier arbitraje, conciliación o disputa que
involucre al Contratista, las Empresas Participantes, sus contratistas o sub-
contratistas;

Las comisiones pagadas a corredores agentes o comisionistas;

Cualquier contraprestación, Costo o erogación correspondientes a otro
contrato;

Los Costos por encima de Precios de Mercado de acuerdo a lo señalado en los
numerales 1.15 y 1.16 del presente Anexo y 1.6 del Anexo 10;

Los Costos cuyos rubros o actividades no se hayan incluido en los programas
de trabajo presentados a la CNH, o aquellos en exceso de los Costos que
habiendo sido contemplados en el >resupuesto indicativo correspondiente
presentado a la CNH (i) eleven el monto total por arriba de cinco por ciento
(5%) del monto total presentado a la CNH, o (ii) eleven el presupuesto

13 ÁREA CONTRACTUAL 5

(s)

(0

(y)

(m

(w)
(9

162)

(2)

(aa)

Contrato No. CNH-R01-L04-A5,CS/2016

contemplado para el rubro o actividad conforme el catálogo de cuentas
contables por arriba del diez por ciento (10%) del monto presupuestado para
dicho rubro o actividad y presentado como parte del presupuesto indicativo a
la CNH;

Los Costos relacionados con la comercialización o transporte de Petróleo, Gas
Natural y Condensados, más allá de los Puntos de Medición y/o entrega;

Las multas o sanciones económicas en que se incurra por el incumplimiento
de obligaciones legales o contractuales;

Los Costos relacionados con el empleo de un experto independiente con el
propósito de resolver disputas legales;

Cualquier retención asociada a los impuestos correspondientes a los
trabajadores de las Empresas Participantes, así como el pago de la
participación de los trabajadores en las utilidades de las empresas;

Las disminuciones en el valor de los bienes no usados en la industria petrolera;

Cualquier Costo relacionado con relaciones públicas y/o costos y gastos de
representación del Contratista y sus partes relacionadas, incluyendo cabildeo,
promoción o publicidad;

Cualquier Costo de actividades realizadas derivadas de situaciones de
emergencia que requieran de acción inmediata y que no hubieren sido
autorizadas posteriormente por la CNH o la Agencia;

Los pagos por concepto de primas de seguros que no sean autorizados por la
Agencia, y

Las Obligaciones de Carácter Fiscal que paguen las Empresas Participantes,
distintas del Impuesto por la Actividad de Exploración y Extracción de
Hidrocarburos.

Sección VIII. De las operaciones con partes relacionadas.

1.15

Se considerará que el Operador realiza operaciones con partes relacionadas,
residentes en el extranjero o en el país, cuando se encuentre en los supuestos
establecidos en los artículos 90, último párrafo, y 179, quinto párrafo, de la Ley del
Impuesto sobre la Renta. Para estos efectos en las operaciones que realicen estará
obligado a determinar sus ingresos y Costos celebrados entre partes relacionadas,
considerando los precios y montos de las contraprestaciones que se hubieren utilizado
con o entre partes independientes en operaciones comparables en los términos,
métodos y condiciones establecidos en la citada ley.

14 ÁREA CONTRACTUAL 5

AS

Aus

Y

/

1.16

Contrato No. CNH-ROI-L04-A5.CS/2016

El Operador que celebre operaciones con partes relacionadas deberá demostrar que
éstas se pactaron a precios de mercado. Para «demostrar que la transacción fue pactada
a precios de mercado el Operador deberá hacer uso de los métodos establecidos en el
presente Anexo 4 y en el Anexo 10 y descritos en las Guías sobre Precios de
Transferencia para Empresas Multinacionales y las Administraciones Fiscales,
aprobadas por el Consejo de la Organización para la Cooperación y el Desarrollo
Económico en 1995 o aquéllas que las sustituyan.

Sección IX. Inventarios.

1,17

El Operador deberá llevar un registro de todos los Materiales que indiquen su
especificación, valor y localización. El Operador deberá proporcionar semestralmente
un reporte del registro de inventarios que contenga: (i) la descripción y códigos de
todos los Materiales; (ii) el monto cargado a las cuentas por cada Material, y (iii) el
Mes en el que cada Material fue cargado, y en su caso, dado de baja en las cuentas,
incluyendo los movimientos de Materiales en almacén hacia su destino registrado de
conformidad con el numeral 1.7. Cualquier ingreso por la disposición de cualquier
Material deberá ser acreditado a la Cuenta Oerativa.

Sección X. Reportes.

1.18

1.19

1.20

1.21

Todos los reportes que deba hacer el Operador relacionados con las operaciones de
Costos, se harán a través del sistema electrónico que ponga a disposición el Fondo, y
serán suscritos mediante la Firma Electrónica Avanzada (FIEL). El Fondo preverá y
dará a conocer los mecanismos para recibir Jos reportes mencionados para los casos
en que, por causas de fuerza mayor, el Operador no pueda registrar o suscribir dichos
reportes.

El Operador deberá registrar los volúmenes d> producción de acuerdo a lo establecido
en el Contrato y dichos volúmenes serán val dados con la información que remita la
CNH al sistema informático que para tal efecto establezca el Fondo.

El Contratista deberá presentar la información y documentación mensual requerida
en el sistema electrónico que establezca el Fondo. La información y documentación
relativa a los Precios Contractuales podrá ser presentada por cada Empresa
Participante de forma individual, o por el Contratista a través de un tercero
debidamente acreditado ante el Fondo.

En caso de que el Operador cambie de domicilio, según sea establecido en el
Contrato, deberá informar a la CNH y al Fordo el nuevo domicilio para oír y recibir
notificaciones en un plazo no mayor a cinco (5) Días Hábiles posterior a la
autorización de cambio de domicilio por parte del Servicio de Administración
Tributaria.

15 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L.04-A5.CS/2016

2. Auditoría Externa

2.1 Cada Empresa Participante deberá presentar anualmente sus estados financieros
dictaminados por un auditor externo independiente conforme a lo que establezca el
Código Fiscal de la Federación y su Reglamento vigentes.

2.2 La documentación señalada en el numeral anterior se entregará a la Secretaría de
Hacienda a través del sistema informático que para tal efecto establezca el Fondo y
deberá incluir la siguiente información:

(a) Informe del auditor externo independiente;
(b) Estados financieros:
l Estado de situación financiera;
ii. Estado de resultados;
iii. Estado de variaciones en el capital contable, y
iv. — Estado de flujos de efectivo.

(c) Notas a los estados financieros;

(d) Enel caso de existir operaciones con partes relacionadas, el estudio de precios
de transferencia;

(e) Carta de recomendaciones a la Empresa Participante respecto al control
interno de acuerdo a las prácticas internacionales de auditoría; y

(5 Respuesta de la Empresa Participante sobre las acciones a implementar de las
recomendaciones al control interno propuestas por el auditor externo
independiente.

Dicha información se entregará a más tardar el día 15 de julio del ejercicio siguiente
del que se dictaminen los estados financieros. CA

2.3 Todo ajuste relativo al presente Contrato que resulte de la auditoría independiente
deberá registrarse inmediatamente en la Cuenta Operativa. Asimismo, dicho ajuste ,
deberá hacerse del conocimiento de la Secretaría de Hacienda. y 1»)

3 Verificación
3.1 La Secretaría de Hacienda verificará que el Contratista cumpla con los aspectos

contables y financieros de las Contraprestaciones a favor del Estado previstos en los
Anexos 4, 10 y 11, mediante la realización de:

16 ÁREA CONTRACTUAL 5

Contrato No. CNH-R01-L04-A5.CS/2016

(a) Auditorías,

(b) Visitas y

(c) Procedimientos Analíticos.

Las labores de verificación se practicarín a la Cuenta Operativa y a las
Contraprestaciones a favor del Estado, así como a los registros y originales de los

justificantes primarios relacionados con la Cuenta Operativa en el curso de cualquier
Año o parte del mismo.

Sección I. Auditorías

32

33

3.4

La Secretaría de Hacienda podrá realizar auditorías, consistentes en requerimientos
de información a cualquier Empresa Partic pante. Para tal efecto, se notificará el
requerimiento a la Empresa Participante y a los demás miembros del Contratista,
mismo que deberá contener, al menos, lo siguiente:

(a) Objeto o propósito del requerimiento de información;
(b) Descripción de la información requerida;

(e) Plazo de entrega de la información, que no podrá ser menor a cinco ni mayor
a quince (15) Días Hábiles, ambos a partir de que surta efectos la notificación
del requerimiento;

(d) Formato de entrega de la información, y

(e) Domicilio en el cual se deberá entregar la información y documentación
solicitada, o en su caso, medio o sistema electrónico para su transmisión.

A solicitud por escrito de la Empresa Participante, el plazo para la entrega de la
información requerida podrá ampliarse por una sola vez, sin que el mismo exceda en
ningún caso la mitad del plazo otorgado orig nalmente.

Derivado del análisis y revisión de la irformación entregada por la Empresa
Participante conforme al numeral anterior, la Secretaría de Hacienda podrá hacer
solicitudes de información adicional, cumpliendo los requisitos señalados en el
mismo.

Cuando la Secretaría de Hacienda determine que derivado del análisis efectuado a la
información recibida, sea necesario acudir a verificar en el lugar en donde se realicen
las actividades objeto del Contrato o en el luzar que se considere su domicilio fiscal,
notificará a la Empresa Participante que dicha auditoria continuará mediante una
orden de visita conforme al presente Anexo.

17 ÁREA CONTRACTUAL 5

SS

£5
y
a
3.5

3.6

Contrato No. CNH-RO!-L04-A5.CS/2016

Una vez analizada y revisada la información recibida, así como la demás información
con la que cuente, la Secretaría de Hacienda notificará al Contratista el informe
parcial de conclusión de la auditoría conforme al numeral 3.18 del presente Anexo y
procederá en términos de los numerales 3.19 a 3.23 de este Anexo.

La Secretaría de Hacienda podrá instruir en todo momento que las auditorías se
realicen por el Servicio de Administración Tributaria o por auditores o inspectores
externos.

Sección II. Visitas.

3.7

3.8

3.9

Para realizar una visita a la Empresa Participante, la Secretaría de Hacienda emitirá y
notificará una orden de visita, la cual señalará, al menos:

(a) Su objeto o propósito;

(b) El lugar o lugares donde se efectuará. El aumento de lugares a visitar deberá
notificarse por escrito a la Empresa Participante, en un plazo no mayor a cinco
(5) Días Hábiles antes del término de la visita;

(c) El tiempo planeado para su ejecución, y

(d) El o los nombres de los verificadores que deban efectuarla, las cuales podrán
ser sustituidas, aumentadas o reducidas en su número, en cualquier momento
por la Secretaría de Hacienda. La sustitución o aumento de los verificadores
que deban efectuar la visita se notificará a la Empresa Participante.

Acta de Inicio de la Visita. Para hacer constar el inicio de la visita, se levantará el
Acta de Inicio de la Visita. Para ello, el representante legal o la persona con quien se
entienda la visita designará dos testigos y, si éstos no son designados o los designados
no aceptan servir como tales, el o los verificadores los designarán, sin que esta
circunstancia invalide los resultados de la visita.

Los verificadores deberán acreditarse como personal designado para llevar a cabo las
visitas al presentarse en el lugar o lugares donde se efectuará, ante la persona
designada por la Empresa Participante para recibir notificaciones y atender la visita o
la persona con quien se entienda la visita.

La visita podrá abarcar, de manera enunciativa más no limitativa, la revisión de todo
tipo de registros, libros, documentos, papeles, archivos, expedientes, estados de
cuentas bancarias, ya sea que consten de manera física o electrónica, discos, cintas o
cualquier otro medio procesable de almacenamiento de datos, relacionados con el
objeto de la visita. Asimismo, podrá incluir la inspección o verificación de bienes y
mercancías, así como la realización de entrevistas al personal de la Empresa
Participante, todo ello relacionado con el objeto de la visita.

18 ÁREA CONTRACTUAL 5

GA

3.10

3.11

3.12

3.15

Contrato No. CNH-R01-L04-A5.CS/2016

En el desarrollo de la visita, la Empresa Part cipante y su personal estarán obligados
a proporcionar a los verificadores asistencia y soporte logístico sin cargo alguno, y
deberán permitir el acceso a las instalaciones así como mantener a su disposición la
contabilidad y demás documentos físicos y electrónicos que sean objeto de la visita y
que se relacionen con el cumplimiento de las disposiciones contractuales, y a los
lineamientos que a su efecto emita la Secretaría de Hacienda vigentes a la fecha de
adjudicación del Contrato y demás Normatividad Aplicable.

Las visitas se podrán practicar en cualquier h gar en donde se realicen las actividades
objeto del Contrato, o en el lugar que se considere el domicilio fiscal de la Empresa
Participante, indistintamente.

El tiempo de ejecución de las visitas podrá ser ampliado por una sola vez por
determinación de la Secretaría de Hacienda o a solicitud por escrito de la Empresa
Participante, sin que la prórroga pueda exceder la mitad del plazo originalmente
previsto y siempre que se cumpla con lo dispuesto en el numeral 3.16 de este Anexo.

La Secretaría de Hacienda deberá notificar la ampliación del plazo a la Empresa
Participante cuando menos cinco (5) Días Hábiles antes de que el plazo original
concluya. En caso de que la solicitud prove1rga de la Empresa Participante, deberá
presentarla con al menos diez (10) Días Hubiles antes de la conclusión del plazo
original.

Los verificadores designados por la Secretaría de Hacienda podrán requerir a la
Empresa Participante copias para que, previo cotejo con sus originales, sean
certificadas por aquéllos y anexados a los Informes Parciales y Finales de conclusión
que se emitan.

La Secretaría de Hacienda podrá realizar las visitas directamente, a través del Servicio
de Administración Tributaria o de terceros que contrate al efecto, así como con el
apoyo de la CNH, quienes deberán sujetarse en todo momento a las disposiciones del
Contrato, sus Anexos y a los lineamientos que a su efecto emita la Secretaría de
Hacienda vigentes a la fecha de adjudicación del mismo.

Una vez concluida la visita, la Secretaría de Hacienda notificará al Operador y a la
Empresa Participante el Informe Parcial de Conclusión conforme a la Sección VI de
este Anexo y procederá en términos de los numerales 3.19 a 3.23 de este Anexo.

Previo a la emisión del Informe Parcial de Conclusión, la Secretaría podrá requerir
información adicional al Operador y la Empresa Participante, cumpliendo al efecto lo
señalado en el numeral 3.2 de este Anexo.

Independientemente de las obligaciones del Contratista, cuando cualquier Empresa
Participante cambie de domicilio del lugar donde se está llevando a cabo una visita,
deberá presentar escrito libre a la Secretaría de Hacienda notificando de dicha
situación, en un plazo no mayor a cinco (5) Días Hábiles posteriores a la presentación

19 ÁREA CONTRACTUAL 5

Da
lp)

Contrato No. CNH-RO1-L04-A5.CS/2016

del aviso de cambio de domicilio ante el Servicio de Administración Tributaria.
Sección HL Disposiciones comunes a las auditorías y visitas.

3.16 Las labores de verificación tendrán una duración máxima de veinticuatro (24) Meses,
contados a partir de la notificación del primer requerimiento de información o de la
orden de visita.

3.17 En caso de que no se detecten irregularidades durante las labores de verificación, la
Secretaría de Hacienda emitirá una resolución de cierre, haciéndola del conocimiento
del Contratista.

3.18 Informe Parcial de Conclusión. Si con motivo de las labores de verificación se
encontraran inconsistencias, la Secretaría de Hacienda notificará al Contratista el
Informe Parcial de Conclusión.

3.19 Respuesta al Informe Parcial de Conclusión. La Empresa Participante deberá entregar
por escrito a la Secretaría de Hacienda la respuesta y aclaración de los hallazgos
señalados en el Informe Parcial de Conclusión, anexando la evidencia suficiente y
completa, en un plazo no mayor a quince (15) Días Hábiles contados a partir de la
fecha en que surta efectos la notificación.

A solicitud expresa de la Empresa Participante, el plazo establecido en el párrafo
anterior podrá ampliarse por una sola vez, hasta por ocho (8) Días Hábiles más.

Se tendrán por consentidos los hechos u omisiones consignados en el Informe Parcial
de Conclusión antes señalado, si en el plazo antes señalado la Empresa Participante
no presenta documentación comprobatoria que los desvirtúe.

3.20 Informe de Conclusión. Una vez analizada la información señalada en el numeral
anterior, la Secretaría de Hacienda notificará al Contratista el Informe de Conclusión
en el que señalará los hallazgos detectados, las irregularidades y conclusiones, que no
hayan sido aclaradas dentro del plazo otorgado en el Informe Parcial de Conclusión.

El Informe de Conclusión deberá:

(a) Emitirse en un plazo no mayor a veinte (20) Días Hábiles posteriores a la
respuesta y aclaración de los hallazgos señalados en el Informe Parcial de
Conclusión por parte de la Empresa Participante;

.

y

(b) Cumplir con las Normas Internacionales de Auditoría; y
(c) Describir detalladamente las irregularidades detectadas y las conclusiones 4 y y
alcanzadas, y ”T

(d) Ser firmado por el funcionario facultado.

20 ÁREA CONTRACTUAL 5

gn
Lv
Contrato No. CNH-RO01-L04-A5,CS/2016

3.21 En caso de que a juicio de la Secretaría de Hacienda, la Empresa Participante haya
aclarado o subsanado todas las inconsistencias y conclusiones detectadas en el
Informe Parcial de Conclusión, aquélla emitirá una resolución de cierre, haciéndola
del conocimiento del Contratista.

3.22 En el caso de que el Informe de Conclusiór determine irregularidades, la Empresa
Participante contará con un plazo de quince (15) Días Hábiles a partir de la
notificación para que subsane dichas irregularidades, para lo cual deberá entregar la
documentación que acredite fehacientemente que se han subsanado.

A solicitud por escrito de la Empresa Partici ante, el plazo establecido en el párrafo
anterior podrá ampliarse por una sola vez, hasta por ocho (8) Días Hábiles.

3.23 Resolución Final de Verificación. La Secretaría de Hacienda valorará la
documentación que presente la Empresa Participante en atención al Informe de
Conclusión y, en caso de que las irregularidades detectadas hayan sido subsanadas,
emitirá una resolución de cierre, notificándola al Contratista.

Si a juicio de la Secretaría de Hacienda las irregularidades no fueren subsanadas, ésta
emitirá la Resolución Final de Verificación, cumpliendo al efecto con los requisitos
señalados en los incisos (a) a (d) del numeral 3.20 de este Anexo.

La Secretaría de Hacienda señalará en la Resolución Final de Verificación los ajustes
que deban realizarse a las Contraprestaciones en favor del Estado de conformidad con
lo establecido en el numeral 6.4 del Anexo 3, así como los demás efectos y
consecuencias que procedan conforme al Contrato y la Normatividad Aplicable.

3.24 Todo ajuste que resulte de la Resolución Final de Verificación deberá registrarse
inmediatamente en la Cuenta Operativa.

3.25 Las controversias que surjan con motivo de lo dispuesto en el presente Capítulo serán
resueltas en términos de lo establecido en el Contrato o en la Normatividad Aplicable.

3.26 Adicionalmente a los requisitos de información y documentación que el Contratista
deba cumplir conforme a los Anexos 3, 4, 10) y 11, la Secretaría de Hacienda podrá
solicitar la documentación que, para cada caso en particular, deba conservarse
conforme a lo señalado en las leyes, reglamentos y disposiciones fiscales vigentes a

la fecha de la realización de las operaciones. S-
3.27 La Secretaría de Hacienda establecerá un comité de evaluación y seguimiento de las GA
labores de verificación. .

Sección IV. Procedimientos Analíticos J 34 >

3.28 A partir de las observaciones a la información registrada que presente el Contratista (a
de conformidad con el numeral 1.7 del Anexc 11, la Secretaría de Hacienda mediante IT >

21 ÁREA CONTRACTUAL 5
3.29

3.30

Contrato No, CNH-R01-L04-A5.CS/2016

procedimientos analíticos determinará, en su caso, la procedencia de algún ajuste de
conformidad con lo establecido en el Anexo 3.

En el caso de que la Secretaría de Hacienda determine la procedencia de un ajuste a
las Contraprestaciones con base en el procedimiento analítico realizado, procederá de
conformidad con lo dispuesto en el numeral 6.6 del Anexo 3.

A partir de la conclusión del procedimiento analítico, si la Secretaría de Hacienda
determina que no cuenta con información suficiente lo notificará al Contratista y a la
CNH conforme lo establecido en el inciso (a) del numeral 6.6 del Anexo 3 y, en su
caso, podrá iniciar las labores de verificación mediante la realización de auditoria o
visita,

Sección V. Solicitudes de información a terceros y partes relacionadas

3.31

En cualquier momento, la Secretaría de Hacienda podrá requerir a terceros y a partes
relacionadas del Operador la presentación de documentación e información
relacionada con sus operaciones con el Operador y derivadas de las actividades que
éste realice al amparo del Contrato, con el fin de complementar, sustentar y enriquecer
las labores de verificación a su cargo.

Los requerimientos de información a que se refiere el párrafo anterior deberán
sujetarse, en lo conducente, a lo señalado en los numerales 3.2 y 3.3 de este Anexo.

Sección VI. De los requerimientos de información del Servicio de Administración
Tributaria.

3.32

El Servicio de Administración Tributaria podrá solicitar al Fondo toda la información
registrada por el Operador en el sistema informático que establezca el mismo, con el
propósito de verificar el cumplimiento de las obligaciones fiscales del Operador.

Sección VIL De las notificaciones.

3.33

El representante legal del Operador, Parte Relacionada o Tercero se considerará como
Persona autorizada para recibir notificaciones, así como para atender las auditorías,
visitas y requerimientos de información en términos de este Anexo.

El Operador deberá registrar a su(s) representante(s) legal(es) ante el Fondo, mismos
que podrá(n) ser removido(s) libremente, sin perjuicio de que para efectos de este
Anexo y del Contrato, se tendrá por removido siempre que se dé aviso al Fondo en
un plazo no mayor a cinco (5) Días Hábiles a partir de la fecha en que se protocolice
la remoción u otorgamiento de poder. La remoción surtirá efectos a partir del Día
siguiente a la recepción del aviso.

Las notificaciones surtirán efectos el Día en que se practiquen. Los plazos señalados
en este Capítulo empezarán a correr al Día siguiente de que haya surtido efectos la

2 ÁREA CONTRACTUAL 5
3.35

3.36

3.37

Contrato No. CNH-R01-L04-A5.CS/2016

notificación.

Si al presentarse el notificador para entregar la notificación en el domicilio fiscal o en
el lugar en el que realice sus actividades, no astuviere presente el representante legal
del interesado, dejará citatorio con la persona que en ese momento se encuentre en
dicho domicilio.

Si el representante legal no atendiera el citatorio, se podrá realizar la notificación con
la persona que en ese momento se encuentre en el domicilio fiscal o en el lugar en el
que realice sus actividades.

La Secretaría de Hacienda podrá optar por realizar las notificaciones al Operador en
la dirección de correo electrónico que para 2l efecto éste designe o a través de los
sistemas electrónicos que aquélla establezca > determine.

Al efecto, la Secretaría de Hacienda deberá notificar por escrito al Operador, con al
menos diez (10) Días Hábiles de anticipación. su decisión de iniciar las notificaciones
referidas en este Capítulo a través de los mecios electrónicos señalados en el párrafo
anterior, informando en su caso los requerimientos técnicos y operativos necesarios
y demás disposiciones que serán aplicables.

Sección VIIL De las labores de verificación.

3.38

Para la ejecución de las labores de verificación a que se refiere el presente Capítulo,
la Secretaría de Hacienda, así como el personal que designe para ello, deberán
apegarse a las Normas Internacionales de Auditoría, a este Contrato y sus Anexos, así
como a los procedimientos aplicables, ademés de cumplir con lo siguiente:

(a) Preservar su independencia para ejevutar cualquier trabajo de verificación,
con la finalidad de que se encuentre libre de impedimentos para emitir su
opinión sin ser afectado por influencias que comprometan el juicio
profesional, permitiéndole actuar con integridad, objetividad y
profesionalismo; evitando hechos y circunstancias que comprometan su
Opinión como relaciones personales, intereses económicos u otros, así como
cualquier conflicto de interés;

(b) Contar con los conocimientos técnicos y la capacidad profesional necesarios
para el caso particular;

(c) Sujetarse a un programa de capacitación y autoevaluación para la mejora
continua en su trabajo, y

(d) Otorgar el carácter de reservado a lo; datos, informes, documentos y demás

información del Contratista, Parte Relacionada o Tercero que reciba o
conozca.

23 ÁREA CONTRACTUAL 5
Contrato No. CNH-ROT-L04-A5.CS/2016

Sección IX, De las sanciones.

3.39

3.40

En el caso de que el Contratista incumpla con los procedimientos para el pago de las
Contraprestaciones correspondientes señalados en los Anexos 3, 4 y 11, la Secretaría
de Hacienda realizará los ajustes correspondientes aplicando, en su caso, las
penalizaciones señaladas en el Anexo 3.

En el caso de que la Secretaría de Hacienda identifique que en el registro de las
operaciones con partes relacionadas y/o terceros el Contratista haya incumplido con
los requerimientos de información establecidos en el Contrato, dicha Secretaría
informará al Servicio de Administración Tributaria para los efectos conducentes.

24 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

ANEXO 5

PROGRAMA MÍNIMO DE TRABAJO

ÁREA CONTRACTUAL $
Contrato No. CNH-R0]-L04-A5.CS/2016

PROGRAMA MÍNIMO DE TRABAJO

El Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo y, en su caso,
los compromisos adicionales que se adquieran durante el Primer Período Adicional o
Segundo Período Adicional de Exploración se expresan en Unidades de Trabajo.

El monto de las Unidades de Trabajo comprometidas como Programa Mínimo de
Trabajo se define en la siguiente tabla. Dichas Unidades de Trabajo deberán
ejecutarse durante el Período Inicial de Exploración:

No. Área Cuenca Unidades de Trabajo
Contractual (número)
Cuenca
5 Salina 14,131

El monto de las Unidades de Trabajo comprometidas como Incremento en el
Programa Mínimo se define en la siguiente tabla. Dichas Unidades de Trabajo
deberán ejecutarse durante el Período Inicial de Exploración, en caso que, como
resultado de la Licitación, el Contratista se haya comprometido a realizar un Pozo
exploratorio como parte de su propuesta económica:

No. Área Valor de pozo en
, Cuenca Unidades de Trabajo
Contractual
(número)
5 Cuenca 34,000
Salina

El cumplimiento del Programa Mínimo de Trabajo, del Incremento en el Programa
Mínimo y, en su caso, los compromisos adicionales se evaluarán conforme a la
ejecución de actividades de Exploración dentro del Área Contractual, de acuerdo con
su valor en Unidades de Trabajo, independientemente de los Costos incurridos en su
realización.

Para efectos del pago de penalizaciones por incumplimiento al Programa Mínimo de
Trabajo, al Incremento en el Programa Mínimo y, en su caso, los compromisos
adicionales adquiridos para el Primer Período Adicional de Exploración o el Segundo
Período Adicional de Exploración, el valor de referencia por cada Unidad de Trabajo

no realizada será indexado al precio de los Hidrocarburos de conformidad con la |

siguiente tabla:

2 ÁREA CONTRACTUAL 5

Y7

¿2

/

A
a
Contrato No. CNH-R01-L04-A5.CS/2016

Valor de referencia por Unidad de Trabajo

Valor de 1 (una)
Unidad de Trabajo
(Dólares)

Precio del crudo Brent
(Dólares por barril)

Menor o igual a 30

Mayor a 30, menor o igual a 35

Mayor a 35, menor o igual a 40

Mayor a 40, menor o igual a 45

Mayor a 45, menor o igual a 50

Mayor a 50 menor o igual a 55

Mayor a 55, menor o igual a 60

Mayor a 60, menor o igual a 63

Mayor a 65, menor o igual a 70

Mayor a 70, menor o igual a 75

Mayor a 75, menor o igual a 80

Mayor a 80, menor o igual a 85

Mayor a 85, menor

Mayor a 90, menor o igual a 95

Mayor a 95, menor o igual a 100
Mayor a 100

Los montos de la Garantía de Cumplimiento, se calcularán como el resultado de
multiplicar el valor de referencia por Unidad de Trabajo definido en el presente
Anexo 5 aplicable a la fecha de adjudicación del Contrato, por el setenta y cinco por
ciento (75%) del número de Unidades de Trabajo correspondientes al Programa
Mínimo de Trabajo y al Incremento en el Programa Mínimo, o del Incremento en el
Programa Mínimo no realizado durante e. Período Inicial de Exploración y el
compromiso adicional de trabajo del Contratista para el Período Adicional de
Exploración, respectivamente, de conformidzd con lo establecido en la Cláusula 17.1.

A fin de acreditar el cumplimiento del Programa Mínimo de Trabajo, el incremento
en el Programa Mínimo y, en su caso, los compromisos adicionales, el Contratista
deberá incluir el programa y la descripción de las actividades relacionadas al
Programa Mínimo de Trabajo en el Plan de Exploración.

El Contratista podría acumular Unidades de Trabajo por cada metro perforado en cada
Pozo exploratorio de conformidad con lo siguiente:

Unidad de Trabajo por Pozo explor: torio según profundidad

Profundidad de Tirar.te de agua
perforación (netros)
(mbnm) 500-1,000 >1,00-2,000
1,000 15,300 - 2.
3 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO!-L04-A5,CS/2016

| 1,500 22,900. 21,300

[ 2,000 28,900 26,800
2,500 33.900 34,000 26,700,
38.400 40,500 31,000
43,300 45,800 45,300
48,300 51,600 54,300
54,900 58,800 61,700

| seo | 6090 |  es300 |

5,500 68,500 74,300 80,200
6,000 78,600 83,900 91,800
6,500 36,200 99,700 104,300
7,000 94,700 108,700 120,300
7,500 104,400 118,300 140,600
3,000 114,000 129,200 167,100
8,500 125,700 142,000 178,800
9,000 138,900 155,900 194,800
9,500 152,600 171,100 209,900
10,000 166,200 187,400 229,300
10,500 180,400 204,400 247,900
11,000 194,600 221,400 271,600
> 11,000 208,300 237,700 295,400

Nota: mbnm, metros bajo el nivel del mar.

8.1 Sólo se acreditarán los metros perforados en Pozos exploratorios perforados por
el Contratista en el marco del Contrato.

8.2 La profundidad de los Pozos exploratorios será medida en metros perforados
bajo el nivel del mar, redondeado hasta el siguiente metro entero. Sólo se
acreditarán Unidades de Trabajo cuando se perfore en el subsuelo marino por
100 metros o más.

8.3 Si la profundidad de dicho Pozo no corresponde a una cantidad expresada en la
tabla anterior, el número de Unidades de Trabajo será determinado por
interpolación lineal con base en dicha tabla. NN

9. El Contratista podrá acreditar Unidades de Trabajo por actividades relacionadas con
la sísmica y los estudios exploratorios de conformidad con lo siguiente:

E

Unidades de Trabajo por sísmica y estudios exploratorios

Actividad Unidad red trabajo
Sino EN Aim Pork 650
sonia 2D NAL esten Porte 0.70
Sonica 3D WAz Sine Pork 125

4 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5.CS/2016

Adquisición y proceso de z

sísmica 3D NAz Por km 2.50
Adquisición, proceso de 2

sísmica 3D Waz Por km 5.00
Interpretación sísmica! Por área contrac ual 250
Adquisición y proceso de

información Por km? 3.00
electromagnética

Reproceso de información Por km 1.00
electromagnética

Generación de atributos

sísmicos AVO e Inversión Por área contrac ua! 200
sísmica?

Sismogramas sintéticos? Por área contrac ual 180
Modelos de física de rocas* Por área contrac ual 235
Modelo de velocidades? Por área contrac ual 30

Estudios geológicos Por área contrac ual 200
regionales!

Evaluación de Recursos Por área contrac ual 150
Prospectivos

Unidades de Trabajo por estudios relacionados con la perforación de pozos
exploratorios

* Para acreditar las unidades de trabajo correspondientes, cl estudio deberá incl sir al menos interpretación y generación de configuraciones
estructurales de los principales intervalos estratigráficos de interés (piso marinc, cima y base de sal alóctona, Mioceno, Eoceno, Oligoceno,
Cretácico). Cubrimiento de la totalidad de la superficie con cobertura sismica cel área contractual

? Para acreditar las unidades de trabajo correspondientes, el estudio deberá incluir al menos inversión sismica donde existe cobertura con
ha calidad necesaria, preferentemente inversión preapilado, Cubrimiento de l totalidad de la superficie con cobertura sísmica del área
contractual
* Obtención de sismogramas sintéticos a partir de la información de pozos disponibles. Para acreditar las unidades de trabajo
correspondientes, el estudio deberá incluir todos los puntos siguientes: 1) edición de registros para generación de sintéticos; 2) generación
de pscudo registros sónicos y de densidad en caso de no existir datos reales de pozo; 3) generación de sintéticos para todos los pozos
disponibles utilizados para la calibración sísmica; 4) determinación de polaridi d y fase de cada survey; y 5) determinación de frecuencias
y ajuste de espesores en intervalos de interés
* Construcción de modelos de propiedades petrofisicas de posibles rocas almacenadoras. Para acreditar las unidades de trabajo
correspondientes, el estudio deberá incluir todos los puntos siguientes: 1) sustitución de fluidos para determinar su efecto en posibles
intervalos almacenadores (salmuera, aceite, gas); 2) estimación de respuestas tecricas con atributos AVO para rocas saturadas con salmuera,
aceite y gas; generación de gathers sintéticos: y 3) determinación de la clas? AVO para la detección de hidrocarburos a partir de los
resultados del modelado
* Generación de un modelo de velocidades para el área contractual, incorporarlo datos de pozo y de velocidades en la conversión tiempo-
profundidad. Volumen de velocidad para la totalidad de la superficie del área contractual con cobertura sísmica 3D.
* Para acreditar las unidades de trabajo correspondientes, el estudio deberá incluir todos los puntos siguientes: 1) estudios integrados de
análisis de cuencas (historia de subsidencia, maduración térmica, interpretación sismo-estratigráfica, elc.); y 2) Secciones regionales de
correlación
? Evaluación de plays y prospectos. Para acreditar las unidades de trabajo cerrespondientes, el estudio deberá incluir todos los puntos
siguientes: 1) identificación y jerarquización de prospectos, 2) análisis probabilístico, Pg y estimación de recursos con análisis económico;
y 3) Reporte de la estimación de recursos prospectivos en el área contractual (incluyendo el proceso de evaluación y los posibles leads
.. exploratorios identificados como no comerciales.

5 ÁREA CONTRACTUAL 5
Actividad
Exploratoria

Registros
geofísicos de
pozos

Contrato No. CNH-R01-L04-A5.CS/2016

Descripción de actividades a acreditar

Litológicos-correlación (SP, GR, PE)

Unidades de
Unidad

Por metro de registro

Resistividad (inducción, onda
electromagnética)

Por metro de registro

Porosidad (densidad, neutrón)

Por metro de registro

Propiedades físicas de las rocas (sónico
| dipolar)

Por metro de registro

Registro especiales (MRI, ECS, FMI,
NMR)

Por metro de registro

Perfil Sísmico Vertical VSP

Por estación

Adquisición de Por cada metro de núcleo de fondo Por metro de núcleo
muestras de , Por 3 núcleos de
núcleo Por cada 3 muestras de núcleos de pared. pared 5.00
Análisis Análisis de petrofísica básica Por muestra 2.50
especiales de Petrografía en secciones delgadas, análisis
núcleos (SCAL) _ | de difracción de rayos-X y análisis MEB Por muestra 3.50
: ; : a Por cada medición
Presiones MDT | Máximo 4 muestras por unidad de depósito de presión 60
Por cada muestra de aceite o gas en cada Por cada muestra de
Muestras MDT depósito hidráulicamente conectado fluido 900
PVT Cada análisis de presión transitoria en el
fondo de pozo. Por cada prueba 100
Prueba de Prueba de alcance extendido según el
Producción tiempo de duración de la prueba. Por día de prueba 700

9.1 La acreditación de sísmica y estudios exploratorios se sujetará a la entrega de
la información técnica relacionada a la CNH.

9.2 Sólo se acreditarán los estudios correspondientes a los Pozos exploratorios
perforados por el Contratista en el marco del presente Contrato.

9.3 Solamente se aceptarán trabajos de adquisición y reproceso e interpretación
sísmica que se encuentren limitados al Área Contractual.

9.4 Los kilómetros cuadrados (km2) correspondientes a la adquisición sísmica 3D
no podrán exceder el 200% de la superficie del Área Contractual. Igualmente,
los kilómetros cuadrados (km?) correspondientes a reprocesos de sísmica 3D no
podrán exceder el 200% de la superficie del Área Contractual.

9.5 El Contratista podrá acreditar el cumplimiento de los trabajos de adquisición y

reproceso

sísmico con datos derivados

Reconocimiento y Exploración Superficial.

de autorizaciones para el

ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5,CS/2016

ANEXO 6

ALCANCE MÍNIMO DE LAS ACTIVIDADES DE y
EVALUACION

ÁREA CONTRACTUAL 5 A

Contrato No. CNH-R01-L04-A5.CS/2016

ALCANCE MÍNIMO DE LAS ACTIVIDADES DE EVALUACIÓN

Cualquier Plan de Evaluación deberá contener y desarrollar cuando menos los
conceptos indicados a continuación:

L Mapa y coordenadas del área del prospecto que será evaluado.

2. Informe de los estudios y trabajos realizados que llevaron al Descubrimiento.

3. Informe de la naturaleza del Descubrimiento y de su tamaño estimado.

4. Un plan de actividades de Evaluación que incluya perforación, prueba y Evaluación,

así como estudios técnicos, económicos, sociales y ambientales a realizarse para
determinar factores de recuperación, así como requerimientos de procesamiento y
transporte de los Hidrocarburos del Descubrimiento.

5. Cantidad estimada y posible ubicación de los Pozos de Evaluación a perforar.
6. Programas preliminares de perforación para los Pozos de Evaluación.

7. Un estimado detallado de los Costos de realizar las actividades de Evaluación.
3. Propuesta de duración del Período de Evaluación.

9. Medidas de seguridad y protección ambiental.

10. Programa de ejecución de las actividades de Evaluación.

11. Capítulo que contenga los plazos y las etapas aplicables para garantizar que
alcanzará la meta de contenido nacional indicada en la Cláusula 19.3, así como un
capítulo que contenga un programa de transferencia de tecnología. Dichos capítulos
se considerarán un compromiso del Contratista y parte integrante del Contrato.

2 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

ANEXO 7

INFORME DE EVALUACIÓN y

GUA

EN
A

ÁREA CONTRACTUAL 5 by
Contrato No. CNH-R01-L04-A5.CS/2016

INFORME DE EVALUACIÓN

El Informe de Evaluación deberá incluir como mínimo la siguiente información:

1

Un reporte que describa todas las actividades de Reconocimiento y Exploración
Superficial, Exploración y Evaluación llevadas a cabo por el Contratista en el Área
Contractual durante el Período de Exploración, incluyendo los Períodos de
Evaluación, incluyendo los volúmenes, por tipo de Hidrocarburo, extraídos durante
las pruebas de producción;

Los datos técnicos, mapas y reportes relativos al Área Contractual, incluyendo, sin
limitación: topográficos, geológicos, geofísicos y de información del análisis del
subsuelo; la densidad de potenciales zonas productivas; las profundidades de los
distintos contactos de gases y/o fluidos; las propiedades petrofísicas de las rocas del
yacimiento; un análisis de los datos de presión-volumen-temperatura (PVT) de los
fluidos y gases del yacimiento; las características y el análisis pertinente del Petróleo
descubierto, y la profundidad, presión y otras características del yacimiento y los
fluidos encontrados en éste;

Una estimación de los Hidrocarburos encontrados en el lugar y la recuperación final
del yacimiento (ultimate recovery);

El pronóstico de la tasa óptima de eficiencia de producción de cada Pozo individual
y de cualquier yacimiento descubierto, según se indica en la Cláusula 8.1;

Un estudio de la viabilidad del desarrollo del Área de Evaluación, el cual deberá
contener un análisis económico basado en pronósticos razonables, Año por Año, de
los perfiles de la producción, las inversiones requeridas, los ingresos y los Costos de
operación;

Cualquier opinión elaborada por peritos encargados de llevar a cabo estudios
operacionales, técnicos y económicos relacionados con el Descubrimiento;

Cualquier otro hecho considerado relevante por el Contratista y las conclusiones
derivadas de éste, y

Sus conclusiones generales y el desarrollo del razonamiento en el que se basan,

incluyendo cualquier conclusión acerca de si algún Descubrimiento puede ser
considerado un Descubrimiento Comercial.

2 ÁREA CONTRACTUAL 5

Contrato No. CNH-RO1-L04-AS.CS/2016

ANEXO 8

CONTENIDO MÍNIMO DEL PLAN DE y
DESARROLLO

S Ea
Y)
>
ÁREA CONTRACTUAL 5 dy
Contrato No. CNH-R01-L04-A5.CS/2016

CONTENIDO MÍNIMO DEL PLAN DE DESARROLLO

El Plan de Desarrollo se deberá realizar de acuerdo con la Normatividad Aplicable, y
contener cuando menos lo siguiente:

1. Descripción del Descubrimiento Comercial que va a ser Desarrollado.

(a) Descripción general;

(b) Delimitación del Campo;

(0) Descripción del área en la cual está ubicado, y

(d) Descripción de las formaciones en las que están contenidos los Hidrocarburos.

2. Información de Reservas y Producción.

(a) Estimación de los volúmenes in situ, Reservas probadas, probables y posibles
para cada yacimiento en el Campo (en cada caso determinadas sobre una base
de vida del yacimiento sin considerar la duración del Período de Desarrollo),
La información debe desglosarse en Petróleo, Condensados y Gas Natural. En
su caso, se debe incluir la estimación de recursos contingentes;

(b) Estimación del perfil de producción para cada yacimiento que se espera
entregar en el Punto de Medición, en cada Año durante el Período de
Desarrollo. La información se deberá desglosar para cada uno de los casos de
Reservas probadas, probables y posibles;

(fc) Explicación de la manera en que el perfil de producción de la Reserva probada
permite realizar el potencial comercial correspondiente a dicha Reserva lo más
eficientemente posible, tomando en cuenta esquemas de desarrollo
alternativos que fueron considerados o rechazados, y

(d) Fecha estimada de inicio de la Producción Comercial Regular.
3. Descripción de Actividades Propuestas.
(a) Descripción del enfoque de desarrollo propuesto incluyendo lo siguiente:

(1) Descripción general de las actividades esperadas para el Período de
Desarrollo correspondiente;

(ii) Descripción general de los Materiales que van a ser construidos o
empleados en relación con ese Plan de Desarrollo, incluyendo una
descripción de las Instalaciones de Recolección y en su caso, aquellas en
las que se contemple el uso compartido de conformidad con el Anexo 13;

2 ÁREA CONTRACTUAL 5

EA

w
¿ES
Ka

0
(b)

(c)

(a)

(e)

10)

Contrato No. CNH-R07-L04-A5.CS/2016

(iii) Descripción general de las Instal:.ciones de Comercialización requeridas;
(iv) Descripción de la política de desturrollo y administración del yacimiento;

(v) El Sistema de Medición y los Puntos de Medición que el Contratista
propone usar;

(vi) Propuesta de localización, así como de las técnicas de perforación y
terminación de Pozos, y

(vii) Acciones previstas para el Abandono de las instalaciones que van a ser
utilizadas en el curso del Período de Desarrollo, incluyendo el Costo total
estimado que el Contratista espera de las operaciones de Abandono;

Principales características de las obra;, servicios y Materiales propuestos y de
las probables obras, servicios y Materiales adicionales que tuvieran que ser
realizados o adquiridos, dependiendo de los resultados de las obras, servicios
y Materiales iniciales, incluyendo aquellos necesarios para acondicionar los
Hidrocarburos a condiciones comercialmente aceptables en cuanto a
contenido de azufre, agua y otros elementos de conformidad con la
Normatividad Aplicable y las Mejores Prácticas de la Industria;

Enfoques alternativos de desarrollc considerados y las razones para la
elección del enfoque seleccionado;

Programa de obras, servicios y suministro o construcción de Materiales
incluyendo el programa tentativo para construcción o adquisición de
instalaciones mayores e itinerario para alcanzar las tasas de producción
comercial;

En caso que el Descubrimiento Comercial se extienda más allá del Área
Contractual, una propuesta de programa para el desarrollo unificado de
Campos, y

En caso que se prevea el uso compart do de infraestructura, una propuesta del
acuerdo correspondiente elaborado de conformidad con lo establecido en el
Anexo 13 y la Normatividad Aplicab e.

4. — Presupuesto y Economía.

(a)

Un estimado de los Costos para cada Año. Dicho estimado deberá hacerse
para cada caso de Reservas probadas, probables y posibles. Estos estimados
deberán presentarse en Dólares constuntes y sin ajuste por inflación esperada;

3 ÁREA CONTRACTUAL 5

Y
E

Lo
A

AY
Contrato No. CNH-R01-L04-AS.CS/2016

(b) Cualquier propuesta de arreglo para compartir instalaciones o Costos o para
mezclar y redistribuir la producción, con Personas fuera del Área Contractual,
y

(c) Programa esperado de devolución del Área Contractual o de cualquier parte
de ella.

5. Sistema de Administración.
El Sistema de Administración deberá contener como mínimo:

(a) Una descripción de las medidas y acciones de prevención, monitoreo y
mitigación de los riesgos identificados, analizados y evaluados, así como la
mejora del desempeño de una instalación o conjunto de ellas, incluyendo
planes de emergencia y contingencia a ser ejecutados conforme a las Mejores

Prácticas de la Industria, y

(b) Las otras consideraciones que determine la Agencia de conformidad con la
Normatividad Aplicable.

6. — Subcontratación.
La descripción en detalle razonable de las obras, servicios y Materiales que van a ser llevados
a cabo por Subcontratistas en adición al enfoque del desarrollo incluyendo un programa para

la selección y contratación de Subcontratistas.

Al

7. Informació nal.

El Contratista deberá incluir en su propuesta de Plan de Desarrollo cualquier otra información
adicional, que considere sea necesaria para una evaluación completa del Plan de Desarrollo,
incluyendo la información que solicite la CNH.

8. Información Adicional para Modificaciones al Plan de Desarrollo.

En caso que el Contratista desee realizar cambios al Plan de Desarrollo, el Contratista deberá
presentar:

(a) Razones detalladas para la modificación propuesta;

(b) Discusión de actividades conducidas desde el Plan de Desarrollo original o
desde la última modificación, según sea el caso, y

(c) Toda la información prevista en este Anexo 8 (o, en su caso, únicamente
aquella información que está siendo modificada).

4 ÁREA CONTRACTUAL 5
Conirato No. CNH-R01-L04-A5.CS/2016

En el entendido que en caso que la CNH no apruebe las modificaciones propuestas por el
Contratista al Plan de Desarrollo, el Contratista deberá implementar el Plan de Desarrollo
previamente aprobado.

9. Contenido Nacional y Transferencia de Tecno: ogía.

El Contratista deberá incluir en su propuesta de Plan de Desarrollo un capítulo que contenga
los plazos y las etapas aplicables para garantizar que se alcanzará la meta de contenido
nacional indicada en la Cláusula 19.3. Asimismo, el Contratista deberá incluir un capítulo
que contenga un programa de transferencia de tecnclogía. Dichos capítulos se considerarán
un compromiso del Contratista y parte integrante de Contrato,

10. Información geológica, geofísica y de ingeniería considerada.

El Contratista deberá tener a disposición de la CNH la información soporte que utilizó para
la propuesta del Plan de Desarrollo. Dicha información se deberá conservar durante la
duración del Contrato. y

5 ÁREA CONTRACTUAL $ y
Contrato No. CNH-R01-L04-A5.CS/2016

ANEXO 9

MODELO DE GARANTÍA DE CUMPLIMIENTO

ÁREA CONTRACTUAL 5
Contrato No. CNH-RO01-1.04-A5,CS/2016

MODELO DE GARANTÍA DE CUMPLIMIENTO

Fecha:
Carta de Crédito Irrevocable Standby No: _
De: — [Nombre del Banco Emisor] (el “BANCO EMISOR/CONFIRMADOR”)

A solicitud y por cuenta de [NOMBRE DEL CLIENTE DEL BANCO EMISOR/
CONFIRMADOR], con la presente emitimos esta Carta de Crédito Irrevocable Standby
número (la “Carta de Crédito”) en favor de la Comisión Nacional de
Hidrocarburos (el “BENEFICIARIO”) hasta por la cantidad de EUAS

millones de Dólares 00/100 USCY) disponible a la vista en las cajas de
NOMBRE DEL BANCO EMISOR/CONFIRMADOR.

El BENEFICIARIO podrá hacer una o más disposiciones conforme a esta Carta de
Crédito mediante la presentación de un requerimiento de pago por escrito (cada una de dichas
presentaciones una “Disposición”) indicando el mono del requerimiento de pago e indicando
que:

(a) (1) ha ocurrido un incumplimiento del Contratista (conforme a la definición de
dicho término en el Contrato) del Programa Mínimo de Trabajo, el Incremento en el
Programa Mínimo o el compromiso de trabajo adicional para los Períodos de Exploración,
aplicable en virtud del Contrato para la Exploración y Extracción de Hidrocarburos bajo la
Modalidad de Licencia de fecha . Celebrado entre la Comisión
Nacional de Hidrocarburos de México y [NOMBRE DE LAS EMPRESAS
PARTICIPANTES] (el “Contrato”) y (ii) el BENEFICIARIO tiene derecho conforme al
Contrato a realizar una Disposición conforme a la Carta de Crédito por la cantidad que se
requiera sea pagada, o

(b) (i) El BENEFICIARIO ha recibido una notificación conforme al siguiente párrafo
de esta Carta de Crédito en el sentido que el BANCO EMISOR/CONFIRMADOR ha decidido
no extender cualquier fecha de vencimiento de esta Carta de Crédito por un período adicional
de un (1) Año, y (ii) el Contratista (conforme a la definición de dicho término en el Contrato)
ho proporcionó, a más tardar treinta (30) Días antes de la fecha de vencimiento, una carta de
crédito sustituta, en forma y sustancia aceptable al 3ENEFICIARIO, emitida por un banco
aceptable al BENEFICIARIO, en el entendido que en ese caso el BENEFICIARIO tendrá
derecho a retirar la cantidad total disponible conforme: a esta Carta de Crédito.

Esta Carta de Crédito expirará al Año siguiente de su emisión, en la inteligencia de
que tal fecha será prorrogada automáticamente según se indica en los Usos Internacionales
relativos a Créditos Contingentes — ISP98, emitidos por la Cámara Internacional de
Comercio, publicación 590 (The International Stardby Practices — 1SP98). Esta Carta de
Crédito se prorrogará automáticamente por períodos adicionales de un (1) Año a partir de la
primera fecha de vencimiento y de cada una de las fehas de vencimiento subsecuentes, salvo
que el BANCO EMISOR/CONFIRMADOR y las EMPRESAS PARTICIPANTES
notifiquen al BENEFICIARIO, con por lo menos treinta (30) Días de anticipación a cualquier
fecha de vencimiento, mediante escrito entregado en mano con acuse de recibo, la decisión

2 ÁREA CONTRACTUAL 5

Ja
po>
IR

LY
Contrato No. CNH-RO1-L04-A5.CS/2016

del BANCO EMISOR/CONFIRMADOR de no renovar esta Carta de Crédito por dicho
período.

El BANCO EMISOR/CONFIRMADOR conviene en que cualquier Disposición por
parte del BENEFICIARIO que cumpla con los términos y condiciones de esta Carta de
Crédito, será honrado puntualmente y pagado, con recursos propios, por el BANCO
EMISOR/CONFIRMADOR a más tardar antes del cierre del segundo Día Hábil después de
la presentación adecuada, en o antes de cualquier fecha de vencimiento, de los documentos
requeridos, Para efectos de esta Carta de Crédito “Día Hábil” significa cualquier Día distinto
a sábado, domingo u otro Día en que los bancos estén autorizados o requeridos a cerrar en
México.

Esta Carta de Crédito Standby se sujeta a los Usos Internacionales relativos a Créditos
Contingentes — ISP98, emitidos por la Cámara Internacional de Comercio, publicación 590
(The International Standby Practices — 15P98), y en tanto no exista contradicción con dichas
Prácticas, esta Carta de Crédito se regirá e interpretará por las leyes de México. Cualquier
controversia que surja de la misma deberá resolverse exclusivamente ante los tribunales
federales competentes de México, con sede en la Ciudad de México, Distrito Federal.

Al recibo de un requerimiento de Disposición de parte del BENEFICIARIO, el
BANCO EMISOR/CONFIRMADOR deberá decidir, dentro del Día Hábil siguiente si se
encontró en orden la documentación que constituye la Disposición, de acuerdo a las
condiciones de esta Carta de Crédito, o si decide que dicha Disposición no cumple con los
requerimientos de esta Carta de Crédito, informando al BENEFICIARIO por escrito las
discrepancias que motivan el rechazo. El BENEFICIARIO podrá volver a hacer nuevas
presentaciones que cumplan con los términos y condiciones de esta Carta de Crédito.

Todos los pagos que el BANCO EMISOR/CONFIRMADOR haga al
BENEFICIARIO bajo esta Carta de Crédito se harán mediante transferencia electrónica de
fondos a la cuenta bancaria en la Ciudad de México que el BENEFICIARIO especifique en
el requerimiento de pago.

Los derechos del BENEFICIARIO conforme a esta Carta de Crédito no son
transferibles, excepto que dichos derechos sean cedidos al Gobierno Federal de México.

Todos los gastos bancarios en relación con esta Carta de Crédito serán por cuenta de
[NOMBRE DEL CLIENTE DEL BANCO EMISOR/CONFIRMADOR].

El BENEFICIARIO podrá presentar un requerimiento de Disposición por el monto
total o requerimientos de Disposiciones parciales.

A solicitud del BANCO EMISOR/CONFIRMADOR, los montos de la Garantía de
Cumplimiento se podrán reducir de manera anual en proporción al cumplimiento de las
obligaciones garantizadas, previa verificación y autorización de la Comisión Nacional de
Hidrocarburos.

3 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

ANEXO 10

PROCEDIMIENTOS DE PROCURA DE BIENES Y y
SERVICIOS

ÁREA CONTRACTUAL 5 le
Contrato No. CNH-RO1-L04-A5.CS/2016

PROCEDIMIENTOS DE PROCURA DE BIENES Y SERVICIOS

Sección I. Principios Generales.

1.1

Para la procura de bienes y servicios, el Operador deberá observar las reglas y bases
sobre la procura de bienes y servicios establecidos en este Anexo para las actividades
llevadas a cabo al amparo de este Contrato, así como a los lineamientos emitidos por
la Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato, debiendo
sujetarse a los principios de transparencia, economía y eficiencia.

Para efectos de este Anexo, en adición a las definiciones establecidas en el Contrato, se

12.

considerarán las definiciones incluidas en los lineamientos aplicables que emita la
Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato.

El Operador deberá observar lo siguiente respecto a las adquisiciones y
contrataciones:

(a) Cumplir con lo señalado en el Acuerdo por el que se establece la Metodología
para la Medición del Contenido Nacional en Asignaciones y Contratos para la
Exploración y Extracción de Hidrocarburos, así como para los permisos en la
industria de Hidrocarburos, emitido por la Secretaría de Economía vigentes;

(b) Contratar de preferencia a compañías locales, cuando éstas ofrezcan
condiciones equivalentes a las existentes en el mercado internacional,
incluyendo calidad, disponibilidad y precio, siempre que este último sea
determinado con base en Reglas de Mercado o, tratándose de transacciones con
partes relacionadas, con base en las Guías sobre Precios de Transferencia para
Empresas Multinacionales y las Administraciones Fiscales aprobadas por el
Consejo de la Organización para la Cooperación y el Desarrollo Económico, y

(c) Adquirir de manera preferente materiales, equipo, maquinaria y demás bienes
de consumo de producción nacional, cuando éstos se ofrezcan en condiciones
equivalentes a aquellos materiales, equipo, maquinaria y demás bienes de
consumo disponibles en el mercado internacional, incluyendo cantidad, calidad,
fechas de entrega y precio, siempre que este último sea determinado con base
en Reglas de Mercado o, tratándose de transacciones con partes relacionadas,
con base en las Guías sobre Precios de Transferencia para Empresas
Multinacionales y las Administraciones Fiscales aprobadas por el Consejo de
la Organización para la Cooperación y el Desarrollo Económico.

Sección H. Del procedimiento para la contratación de proveedores de bienes y servicios.

1,3.

Para la contratación de proveedores se deberá considerar a la empresa que ofrezca la
mejor calidad, precio, logística, garantías para los volúmenes de los bienes y servicios
que se requieran a lo largo del proyecto. Para tal efecto, el Operador deberá apegarse
a lo señalado en el presente Anexo. En operaciones mayores a $5,000,000 USD (cinco

2 ÁREA CONTRACTUAL 5
1.6.

Contrato No. CNH-R01-L04-A5.CS/2016

millones de Dólares) el Operador deberá presentar la documentación necesaria para
demostrar que la contratación de dichos bien=s y/o servicios fue pactada con base en
Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con base
en las Guías sobre Precios de Transferencia para Empresas Multinacionales y las
Administraciones Fiscales aprobadas por el Consejo de la Organización para la
Cooperación y el Desarrollo Económico.

Los bienes o servicios que se encuentren vinculados a procesos conjuntos, deberán
ser convenidos de forma integrada, siempre :/ cuando represente una mayor garantía
de suministro y un mayor beneficio económico asociado.

En su caso, las bases o pliego de requisitos d> los términos de referencia aplicables a
la contratación mediante concursos y licitaciones, deberán establecer las condiciones
de naturaleza jurídica, de capacidad económica, financiera, técnica, de experiencia u
otros que deban de cumplir los concursantes c licitantes para participar en los mismos.
El Operador no deberá establecer requisitos cue impidan y dificulten la participación
de empresas o que atenten contra la igualdad de los postulantes.

En cualquier caso los procesos de concurso o licitación que lleve a cabo el Contratista,
se deberán realizar bajo los principios de transparencia, máxima publicidad, igualdad,
competitividad y sencillez. Asimismo, el Contratista podrá prever distintos
mecanismos de adjudicación. En los procesos de concurso o licitación se deberán
considerar criterios de desempate, mismos que se incluirán en las bases del concurso
o licitación correspondientes de conformidad con la Normatividad Aplicable y las
Mejores Prácticas de la Industria.

El Contratista podrá asignar directamente el contrato o adquisición, siempre y cuando,
en operaciones mayores a $5,000,000 USD (cinco millones de Dólares), el Contratista
remita al sistema del Fondo la documentación respecto de los Costos que deriven de
dicho contrato o adquisición donde se demuestre que dichos Costos se determinaron
con base en Reglas de Mercado o, tratándose de transacciones con partes
relacionadas, con base en las Guías sobre Precios de Transferencia para Empresas
Multinacionales y las Administraciones Fiscales aprobadas por el Consejo de la
Organización para la Cooperación y el Desarollo Económico y, en su caso, que los
montos de contraprestaciones o margen de utilidad de mercado son razonables. Para
lo anterior, se deberá considerar lo establecido en los numerales 1.15 y 1.16 del Anexo
4 y en los lineamientos emitidos por la Secretaría de Hacienda vigentes a la fecha de
adjudicación del Contrato.

En el caso de contratar bienes y/o servicios cuyos precios estén regulados por el

Estado y no exista otra opción de compra, el Operador podrá realizar dichas
contrataciones sin necesidad de realizar estudios previos.

3 ÁREA CONTRACTUAL 5

Ya

Contrato No. CNH-R01-L04-A5,CS/2016

ANEXO 11
PROCEDIMIENTOS DE ENTREGA DE
INFORMACIÓN DE CONTRAPRESTACIONES AL

FONDO MEXICANO DEL PETRÓLEO PARA LA
ESTABILIZACIÓN Y EL DESARROLLO

Eon
"Al

e
Lo

S
4

ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN DE

CONTRAPRESTACIONES AL FONDO MEXICANO DEL PETRÓLEO PARA LA

1.2

ESTABILIZACIÓN Y EL DESARROLLO
(CONSORCIO)

Procedimientos.

El Fondo constituirá y administrará un registro en el que todo Contrato debe quedar
inscrito. El Fondo dará a conocer los requisitos que deberá cumplir el Contratista para
llevar a cabo dicho registro. Dichos requisitos serán, al menos:

(a) Solicitud de inscripción respectiva;

(b) Copia certificada del Contrato correspondiente, así como cualquier
modificación al mismo;

(c) Instrumento público que acredite la personalidad del representante legal. Las
Empresas Participantes deberán designar un representante común que tendrá
la relación con el Fondo, e

(d) Instrumento público que acredite la personalidad del Operador, así como la
participación y la personalidad de caca una de las Empresas Participantes.

El Contratista deberá entregar la documentación necesaria a la CNH para que ésta
pueda inscribir el Contrato en el registro de acuerdo a los lineamientos emitidos por
el mismo.

A más tardar tres (3) Días Hábiles después de haber cumplido todos los requisitos
para la inscripción del Contrato en el registro, el Fondo entregará una constancia de
inscripción al Contratista.

El Fondo podrá realizar la inscripción del Contrato y, por ende, el pago de las
Contraprestaciones a favor del Contratista a las que tenga derecho en virtud del
presente Contrato, sólo si se cumplen los -equisitos de inscripción y se emite la
constancia respectiva, El Fondo y sus representantes no incurrirán en responsabilidad
alguna en caso que un Contrato no pueda ser inscrito en el registro como consecuencia
de algún incumplimiento con los requisitos de inscripción.

El Fondo administrará el sistema informáticc que le permita recopilar y resguardar la
información proporcionada por los Contratistas conforme a lo establecido en los
Anexos 3 y 4. El Fondo dará a conocer a través de su página de internet los medios,
protocolos, catálogos, formatos y demás especificaciones para poder cargar
electrónicamente esta información en dicho sistema informático, incluyendo la
suscripción por medio de la firma electrónica avanzada (FIEL).

2 ÁREA CONTRACTUAL 5

ST

1,5

1.8

1.9

1.10

1.11

Contrato No, CNH-R01-L04-A5.CS/2016

A través del sistema informático desarrollado para tal fin, el Fondo llevará un registro
de la producción, Precios Contractuales y Valor Contractual de los Hidrocarburos, los
Costos, y demás elementos necesarios para la determinación de las
Contraprestaciones.

El Fondo pondrá a disposición del Contratista un portal de acceso exclusivo al sistema
informático antes mencionado y otorgará una clave de acceso al mismo a cada
Persona designada por el Contratista para ello, mediante los sistemas de seguridad
que el propio Fondo determine. En dicho portal podrá consultar la información
relativa al Contrato, así como información sobre producción, precios, Costos
registrados, Contraprestaciones, entre otros.

A través del sistema informático desarrollado por el Fondo, el Contratista y la CNH
podrán revisar y, en su caso, remitir observaciones a la información y documentación
que hayan registrado en dicho sistema. El Fondo recibirá, a través de los medios que
ponga a disposición para este propósito, las observaciones correspondientes a partir
del décimo séptimo Día Hábil del Mes en que se realice el registro original de la
información respectiva y durante los seis (6) Períodos subsecuentes.

En caso de recibir observaciones, el Fondo notificará a la Secretaría de Hacienda para
que ésta ejerza sus facultades en materia de verificación, de conformidad con los
numerales 6.3 y 6.4 del Anexo 3, y determine, en su caso, los ajustes aplicables de
conformidad con lo establecido en el Contrato y el Anexo 3.

La información que el Contratista haya registrado y que, en su caso, previa validación
de la CNH, la Secretaría de Hacienda, el Servicio de Administración Tributaria o el
Fondo, en el ámbito de sus respectivas competencias, contenga el sistema
informático, se considerará como definitiva. Cualquier información que el Contratista
no haya ingresado al sistema en los plazos establecidos en el Contrato y sus Anexos
se tendrá por no presentada.

El Fondo emitirá el certificado de pago de las Contraprestaciones a las que el
Contratista tenga derecho en términos del presente Contrato de conformidad con el
procedimiento establecido en el Anexo 3.

El Fondo establecerá las fechas de expedición de certificados de acuerdo con lo
establecido en el numeral 6 del Anexo 3, así como los horarios de recepción de
notificaciones y avisos previos. La entrega de los recursos y el pago de
Contraprestaciones en favor del Estado sólo podrán realizarse por medios electrónicos
y utilizando sistemas de pagos relevantes, en las cuentas y a través de los mecanismos
que para tal efecto publique el Fondo.

En los Casos Fortuitos o Fuerza Mayor que determine la CNH, los plazos se
suspenderán hasta que cese el Caso Fortuito o Fuerza Mayor.

3 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5.C8/2016

1,12 Cada Empresa Participante deberá entregar al Fondo los reportes contables de
beneficios económicos elaborados de conformidad con la Normatividad Aplicable,
considerando para tal efecto los lineamientos que emita la Comisión Nacional
Bancaria y de Valores para que empresas emisoras reporten, para efectos contables y
financieros, los Contratos y los beneficios es>erados de los mismos.

2. Formato de solicitud de inscripción al Fondo Mexicano del Petróleo para la
Estabilización y el Desarrollo.

BANCO DE MÉXICO EN SU CARÁCTER DE JIDUCIARIO |
AVENIDA 5 DE MAYO, COLONIA CENTRO, DELEGACIÓN CUAUHTEMOC
CIUDAD DE MÉXICO

Ref. Solicitud de Inscripción

Hacemos referencia al Contrato de Fideicomiso Público del Estado, denominado FONDO
MEXICANO DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL DESARROLLO
(indistintamente, el “Fondo” o el “Fideicomiso”), ce ebrado el 30 de septiembre del 2014 por
la Secretaría de Hacienda y Crédito Público, como F deicomitente y Banco de México, como
fiduciario.

Los términos con mayúscula inicial que sean utilizados en la presente y no se encuentren
aquí definidos, tendrán el significado que se atribuyu a los mismos en el Fideicomiso.

Al respecto, en los términos de lo previsto en la Cláusula Séptima del Fideicomiso, por este
medio solicitamos la inscripción del (Contrato/ Asig1ación) que se describe en esta Solicitud
de Inscripción en el Registro del Fiduciario, por lo que se acompañan a la presente Solicitud
de Inscripción los siguientes documentos e información:

(D Copia Certificada del (Contrato/ Título de Asignación), como Anexo A;

(ID El suscrito, [Nombre Completo del Rep-esentante Legal], [Cargo], en relación

con el Fideicomiso, certifico que: (i) la: personas cuyos nombres se enlistan a
continuación (las “Personas Autorizadas”) se encuentran debidamente facultadas

- para suscribir en representación del |Contratista/ Asignatario] cualesquiera
documentos y notificaciones de conformidad en los términos y condiciones del
Fideicomiso, (ii) la firma autógrafa que aparece en esta certificación al lado del

nombre de las Personas Autorizadas, es 'a firma con la que se ostentan; y (iii) el
Fiduciario únicamente deberá reconocer como válida la documentación firmada

por las Personas Autorizadas, y

NOMBRE FIRMA TELÉFONO CORREO
ELECTRÓNICO

4 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

(III) Para efectos de las Contraprestaciones a Favor del Contratista que, en su caso, el
Fiduciario deba pagar al Contratista en términos de lo establecido en el
Fideicomiso, por este medio se informa que dichas cantidades deberá ser
depositadas en la cuenta [].

[Contratista]

Por: []
Cargo: []
Esta fracción únicamente deberá incluirse en las solicitudes de inscripción presentadas por

los Contratistas cuyos contratos contemplen el pago en efectivo de las Contraprestaciones
que en su caso les correspondan.

5 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5,CS/2016

ANEXO 12

INVENTARIO DE ACTIVOS y

ÁREA CONTRACTUAL 5 Y
Contrato No. CNH-R01-L04-A5.CS/2016

INVENTARIO DE ACTIVOS

l Descripción General de las Instalaciones.

Inventario al día 22 de diciembre de 2016. En el Área Contractual de acuerdo a la información
contenida en el Cuarto de Datos, respecto al inventario de activos no se tiene registro de
ningún pozo ni de infraestructura.

Qu EA

17
E

2 ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

ANEXO 13

USO COMPARTIDO DE INFRAESTRUCTURA

NN

ÁREA CONTRACTUAL 5 yA
2.1

2.2

Contrato No. CNH-RO1-L04-A5.CS/2016

USO COMPARTIDO DE INFRAESTRUCTURA

Disposiciones Generales.
Para efectos de este Anexo 13 se considerará que:

(a) El Contratista actúa como prestador de servicio cuando utilice: (i)
infraestructura desarrollada con anterioridad a la Fecha Efectiva y que le haya
sido transferida junto con el Area Contractual o (ii) infraestructura que haya
desarrollado al amparo del Contrato para asistir a un tercero usuario —
contratista o asignatario —, a cambio de un pago conforme lo establecido en
este Anexo 13.

(b) Tendrá el carácter de “Usuario” el tercero interesado que suscriba con el
Contratista un contrato para el uso compartido de: (i) infraestructura
desarrollada con anterioridad a la Fecha Efectiva y que haya sido transferida
al prestador de servicio junto con el Área Contractual o (ii) infraestructura que
haya desarrollado al amparo del Contrato.

Evaluación de Capacidad Disponible.

Como parte de la presentación del Plan de Desarrollo, en caso que en éste se prevea
la construcción de nueva infraestructura de Recolección, desplazamiento y logística
de Hidrocarburos sin procesar, fuera del Área Contractual, el Operador tendrá la
obligación de llevar a cabo un análisis de mercado a fin de detectar las posibles
necesidades de capacidad adicional de la infraestructura proyectada. Como parte de
este análisis se deberá llevar a cabo una temporada abierta de conformidad con las
reglas aplicables y la regulación de la Comisión Reguladora de Energía.

En caso que el análisis mencionado en el párrafo anterior determine el interés de
terceros en el uso compartido de la infraestructura, ésta será catalogada como
infraestructura de transporte o Almacenamiento, según corresponda y estará sujeta a
la regulación de la Comisión Reguladora de Energía, en particular respecto del acceso
abierto. De conformidad con la regulación aplicable al transporte y al
Almacenamiento, el Operador y las Empresas Participantes no podrán realizar dichas
actividades de manera directa conforme a su objeto social.

En caso que el análisis de mercado determine que no existe interés, o en caso que se
catalogue como infraestructura regulada y la construcción de la misma se retrasara
por no contar con las garantías de compra, conforme al plazo máximo que se señale
en el Plan de Desarrollo aprobado por la CNH, el Operador podrá proceder a la
construcción de la infraestructura planteada originalmente en el Plan de Desarrollo
por su cuenta y al amparo del Contrato. Sin menoscabo de lo anterior, el Contratista,
a través del Operador, deberá poner a disposición dicha infraestructura cuando sea
técnicamente posible, conforme a lo establecido en los numerales 3 y 4 de este Anexo
13.

2 ÁREA CONTRACTUAL 5
3.1

3.2

Contrato No. CNH-RO1-L04-A5,CS/2016

Uso Compartido de Instalaciones.

Las instalaciones que: (i) hayan sido desarrolladas con anterioridad a la Fecha
Efectiva y que hayan sido transferidas al Contratista junto con el Área Contractual o
(ii) hayan sido desarrolladas al amparo del Contrato con el objetivo de recolectar,
acondicionar y desplazar Hidrocarburos podrán ser sujetas al uso compartido, por lo
cual el Contratista, por conducto del Operador, deberá facilitar y compartir dicha
infraestructura, conforme a lo siguiente:

(a) El Contratista, a través del Operador, podrá pactar con algún tercero
interesado el acceso a las instalacioms desarrolladas al amparo del Contrato
para su uso compartido, en cuyo caso tendrá el carácter de prestador de
servicio, a cambio de un pago que no podrá ser mayor al determinado
conforme a la metodología para el cálculo de tarifas máximas establecida en
el numeral 4 del presente Anexo.

(b) En caso que algún tercero interesado no pueda alcanzar un acuerdo con el
Contratista, la CNH emitirá opinión respecto de si existen las condiciones para
la celebración de un contrato de serv cio para proporcionar acceso al tercero
interesado para su uso compartido de acuerdo con los principios establecidos
en el inciso siguiente. La decisión de la CNH será vinculante para ambas
partes.

(c) El uso compartido de infraestructura deberá ser no indebidamente
discriminatorio y estará sujeto a:

i. La disponibilidad de capacidad volumétrica de los sistemas y la
factibilidad técnica.

ii. Los requisitos mínimos de calidad de los Hidrocarburos de conformidad
con la Normatividad Aplicable.

iii. Los estándares mínimos de seguridad a observar durante la realización
de las operaciones.

iv. La entrega de reportes de produc:ión en los términos que se acuerden
entre el prestador de servicio y el Usuario.

El Contratista, a través del Operador y los terceros interesados deberán establecer los
términos y condiciones para su acceso, sujeto a los principios establecidos en el inciso
(c) del numeral anterior y la Normatividad Aplicable.

Dichos términos y condiciones deberán determinar las responsabilidades de cada una
de las partes respecto de la infraestructura y el servicio prestado, así como garantizar,
entre otros aspectos, que tanto el Contratista, a través del Operador como el Usuario,
cuenten con las cantidades y calidades de Hid 'ocarburos equivalentes a los entregados

3 ÁREA CONTRACTUAL 5
33

3.4

3.5

3.6

37

Contrato No. CNH-RO1-L04-A5.CS/2016

en el punto de interconexión, sin menoscabo de los ajustes volumétricos en el punto
de salida, para compensar pérdidas o ganancias en calidad.

Los términos y condiciones deberán ser aprobados por la CNH, previo a su
suscripción.

Los terceros interesados en el uso compartido de la infraestructura a que se refiere
este numeral deberán presentar la solicitud correspondiente a través del Operador.
Estas solicitudes estarán sujetas a las reglas de utilización de la capacidad, según se
establezca en la Normatividad Aplicable.

El Contratista, a través del Operador, permitirá el uso compartido de la infraestructura
con base en los términos y condiciones pactadas con el Usuario, las cuales se incluirán
en el contrato que firmen las partes.

En caso que existan impedimentos de carácter técnico, de manera conjunta el
Operador y el Usuario deberán llegar a un acuerdo de buena fe para solucionar dichos
impedimentos. Si el Operador y el Usuario no lograran llegar a un acuerdo para
solucionar los impedimentos de carácter técnico, cualquiera de ellos podrá solicitar la
opinión de la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Días
posteriores contados a partir de la recepción de la solicitud referida. La decisión de la
CNH será vinculante para ambas partes.

En caso que el Operador niegue el acceso a sus instalaciones a un Usuario y se
compruebe que cuenta con capacidad disponible, u ofrezca dicho servicio en
condiciones indebidamente discriminatorias, el Usuario podrá solicitar la opinión de
la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Días posteriores
contados a partir de la recepción de la solicitud referida. La decisión de la CNH será
vinculante para ambas partes. En el primer supuesto, el Contratista deberá acreditar
ante la CNH la falta de capacidad disponible o cualquier otra limitación técnica al
momento de negar el acceso.

En el supuesto que el Operador atribuya la restricción al uso compartido de la
infraestructura a causas de Caso Fortuito o Fuerza Mayor ésta deberá ser notificada a
la CNH al Día siguiente a que ésta es actualice por los medios que la CNH determine.
El Operador deberá presentar un plan de continuidad de la operación en un plazo
determinado por la CNH en función de las condiciones particulares del caso.

En caso que el contrato del contratista que esté prestando el servicio termine por
cualquier causa, la CNH determinará al tercero que opere, en nombre del Estado, la
infraestructura compartida. El Usuario seguirá obligado a realizar el pago conforme
la tarifa unitaria acordada por el uso de la infraestructura respectiva en favor del
tercero operador que determine la CNH.

4 ÁREA CONTRACTUAL 5

>
i
Y?

Cor

Xx)

0%
Ly
4.1

4.2

4,3

Contrato No. CNH-R01-L04-A5,CS/2016

Tarifa Unitaria Máxima por el Uso Compartido de Infraestructura.

El Costo para el Usuario por el uso de la infraestructura compartida estará sujeto a lo
siguiente:

(a)

(b)

(d)

El Costo para el Usuario será el resultado de multiplicar la tarifa unitaria
pactada por el volumen manejado en la infraestructura del prestador de
servicio.

La tarifa unitaria pactada entre el Contratista y el Usuario no podrá ser mayor
a la tarifa unitaria máxima determinaca conforme este numeral 4. En caso que
el Contratista y el Usuario sean partes relacionadas, la determinación de los
componentes de la fórmula de la tarifa unitaria máxima deberá seguir las
reglas relativas a los precios de transferencia establecidas en el Anexo 4.

En caso de ser necesario, la tarifa unitaria máxima considerará tanto la
infraestructura adicional requerida para permitir la interconexión como los
Costos de operación y mantenimiento asociados a dicha infraestructura
adicional para el manejo eficiente de volumen del Usuario en la infraestructura
existente.

La operación y mantenimiento de la infraestructura compartida, así como la
construcción e instalación de la infraestructura adicional requerida para la
interconexión, serán realizadas po: el Operador y financiadas por el
Contratista,

En su caso, los Costos asociados a la intercor exión del Usuario con la infraestructura
sujeta al uso compartido serán cubiertos por 21 propio Usuario,

La tarifa unitaria máxima se determinará conforme a la siguiente fórmula:

M A +4
100x(1-D amor NoJ] lO xaA=0 Nanr Ma)

Donde:

M; = Tarifa unitaria máxima en Dólares. por unidad de volumen, para el uso de
la infraestructura en el Período t.

lo = Inversión realizada originalmente por el Contratista para desarrollar la
infraestructura objeto del contrato para 3l uso compartido de la infraestructura,
en Dólares conforme lo registrado y reconocido en el Contrato.

Qo = Capacidad anual instalada de la infraestructura asociada a la /o.

No = Vida contractual en Años que opera la infraestructura asociada a la lo, .

yo)

contando a partir del Período en que se finaliza la construcción de dich
infraestructura y hasta el final del Contrato del Contratista.

5 ÁREA CONTRACTUAL 5

A

OL

Y
Contrato No. CNH-R01-L04-A5.CS/2016

la = Inversión adicional en infraestructura realizada por el Contratista para
prestar el servicio al Usuario, en Dólares.

Qa = Capacidad anual de la infraestructura asociada a la /4. En su caso, esta
capacidad anual considerará la capacidad incremental que brinde la Z¿ a la
infraestructura original asociada a lo.

Na = Vida contractual en Años que opera la infraestructura asociada a Za,
contando a partir del Período en que se finaliza la construcción de dicha
infraestructura y hasta el final del Contrato del Contratista.

0, = Costos de operación y mantenimiento en los que incurre el Contratista,
asociados a la lo, en Dólares por unidad de volumen manejada en dicha
infraestructura en el Período t.

A, = Costos de operación y mantenimiento en los que incurre el Contratista,
asociados a la ls, en Dólares por unidad de volumen manejada en dicha
infraestructura en el Período t.

Y = Tasa impositiva igual a 30%.

AN ¿zo air Fórmula del valor presente de una anualidad de N; períodos con un
rendimiento r.

1-(14+r)4

Aye E TA
r =Tasa de rentabilidad nominal, equivalente a 10.81%.

6 ÁREA CONTRACTUAL 5

Contrato No. CNH-R01-L04-A5.CS/2016

ANEXO 14

CONVENIO PRIVADO DE PROPUESTA CONJUNTA

ÁREA CONTRACTUAL 5
Contrato No. CNH-R01-L04-A5.CS/2016

FORMATO CNH 4
rm CONVENIO PRIVADO DE PROPUESTA CONJUNTA

CONVENIO PRIVADO DE PROPUESTA CONJUNTA, que celebran MURPHY SUR, S.
DE RL. DE C.V., representada por Marcelo Páramo Fernández; OPHIR MEXICO
HOLDINGS LIMITED, representada por Rogelio López Velarde Estrada; PC CARIGALI
MÉXICO OPERATIONS, S.A. DE C.V., representada por Luis Federico Moreno Treviño; y
SIERRA OFFSHORE EXPLORATION, S. DE RL. DE C.V., representada por Aníbal
Ramírez Vela y Juan Carlos Domínguez Martínez (los “Integrantes”), respectivamente, para
presentar una propuesta conjunta en la Licitación CNA-R01-L04/2015, referente a la adjudicación
de Contratos de Licencia para la Exploración y Extracción de Hidrocarburos en Aguas
Profundas — Cuarta Convocatoria, de conformidad con la Convocatoria CNA R01-C04/2015,
publicada por la Comisión Nacional de Hidrocarburos en el DOF el día 17 de diciembre de 2015,
al tenor de las siguientes declaraciones y cláusulas:

DECLARACIONES
L Declara la Compañía MURPHY SUR, S. DE RL. DE C.V.:

Li. Que es una sociedad constimida conforme a las leyes de México, y acredita su legal
existencia con la escritura pública número 109,189, de fecha 22 de septiembre de 2015,
otorgada ante el Notario Público 211 de la Ciudad de México, Lic. José Eugenio Castañeda
Escobedo, inscrito en el Registro Público de la Propiedad y del Comercio bajo el Folio
Mercantil Electrónico Número: 548183-1.

L2. Que sudomicilio se encuentra ubicado en 111-1 Av. Presidente Masaryk, Polanco, Ciudad
de México, C.P. 11560, México.

AY L3.  Queel señor Marcelo Páramo Fernández, acredita su personalidad y facultades, mediante

|
la escritura pública 114,517 de fecha 3 de junio de 2016, otorgada ante la fe del Notario
. Público 211 de la Ciudad de México, Lic. José Engenio Castañeda Escobedo, manifestando y
bajo protesta de decir verdad que no le han sido revocadas, ni limitadas o modificadas en CA
”m forma alguna, a la fecha en que se suscribe el presente convenio, y

- Página 1 deó 0002

2 ÁREA CONTRACTUAL 5

Contrato No. CNH-RO1-L04-A5.C0S/2016

IL Declara la Compañía OPHIR MEXICO HOLDINGS LIMITED:

IL1. Que es ma sociedad constituida conforme a las leyes de Jersey, y acredita su legal
existencia con su Certificado de Constitución otorgado ante la Comisión de Servicios
+ Financieros de Jersey (Jersey Financial Servic:s Commission), inscrito en el Registro de
Sociedades de dicha Comisión bajo el número * 05960.
11.2, Que su domicilio se encuentra ubicado en 12 Castle Street, St. Helier, Jersey, JE2 3RT.
113, Que el señor Rogelio López Velarde Estrada, acredita su personalidad y facultades,
mediante la escritura pública número 53,894, de fecha 14 de abril de 2016, otorgada ante
la fe del Lic. Héctor Manuel Cárdenas Villarre:, titular de la notaría pública número 201
de la Ciudad de México, manifestando bajo protesta de decir verdad que no le han sido
revocadas, ni limitadas o modificadas en forma alguna, a la fecha en que se suscribe el

, presente convenio.
III. Declara la Compañía PC CARIGALI MÉXICO OPERATIONS, S.A. DE C.V,;

HLI. Que es una sociedad constituida conforme a las leyes de México, y acredita su legal
existencia con la escritura pública número 32.485, de fecha 11 de diciembre de 2015,
otorgada ante el Notario Público 222 de la Ciudid de México, Lic. Ponciano López Juárez,
inscrito en el Registro Público de la Propiedai y del Comercio bajo el Folio Mercantil
Electrónico Número: $49972-1.

KI1.2. Que su domicilio se encuentra ubicado en Boulevard Manuel Avila Camacho número 40,
piso 16, interior 1601, Colonia Lomas de Chapultepec, Delegación Miguel Hidalgo,
Ciudad de México, C.P. 11000,

113. Que el señor Luis Federico Moreno Trevifc, acredita su personalidad y facultades,
mediante la escritura pública número 32,485, de fecha 11 de diciembre de 2015, otorgada
ante el Notario Público 222 de la Ciudad de México, Lic. Ponciano López Juárez, inserito
LY en el Registro Público de la Propiedad y del Comercio bajo el Folio Mercantil Electrónico
Número: 549972-1, manifestando bejo protesta de decir verdad que no le han sido Q
revocadas, ni limitadas o modificadas en form alguna, a la fecha en que se suscribe el N
(a presente convenio.

baga2 des 0003 SS Ga

T)
AZ

3 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5.CS/2016

FV. Declara la Compañía SIERRA OFFSHORE EXPLORATION, S. DE RL. DE C.V.:

Eliminado: — 1
palabra con
información
confidencial de
conformidad
con el artículo
113, fracción |
de la LFTAIP

1V.1. Que es una sociedad constituida conforme a las leyes de México y acredita su legal
existencia con la escritura pública número 69,440 de fecha 28 de agosto de 2015, otorgada
ante la fe del Lic. Erik Namur Campesino, Notario Público número 94 de la Ciudad de
México, inscrito en el Registro Público de la Propiedad y de Comercio del Distrito Federal
en el Folio Mercantil Electrónico número 554409-1. Asimismo, declara su cambio de
denominación social, mediante escritura pública número 72,207 otorgada ante la fe del Lic.
"Erik Nanour Campesino, Notario Público múmero 94 de la Ciudad de México de fecha 4 de
abril de 2016, e inscrita en el Registro Público de la Propiedad y de Comercio del Distrito
Federal en el Folio Mercantil electrónico número 554409-1, donde se formaliza el cambio
de denominación social de-Xitle Exploración y Producción, S. de R.L. de C.V., a Sierra
Ofishore Exploration, S. de R.L. de C.V.
TV.2, Que su domicilio se encuentra ubicado en la Ciudad de México.
IV.3. Que los señores Anibal Ramírez Vela y Juan Carlos Dominguez Martínez, acreditan su
mM personalidad y facultades, mediante la escritura pública número 69,440 de fecha 28 de
7 agosto de 2015, otorgada ante la fe del Lic. Erik Namur Campesino, Notario Público
número 94 de la Ciudad de México, inscrito en el Registro Público de la Propiedad y de
Comercio del Distrito Federal en el Folio Mercantil Electrónico número 554409-1;
manifestando bajo protesta de decir verdad que no les han sido revocadas, ni limitadas o
modificadas en forma alguna, a la fecha en que se suscribe el presente convenio.

'V. Los Integrantes declaran:

v.l. Que están de acuerdo en formalizar el presente convenio con el objeto de participar
N/ conjuntamente en términos de lo previsto en las Bases de la Licitación;
V.2, Que señalan como domicilio común el ubicado en Paseo de los Tamarindos No. 400 A,
Piso 31, Bosques de las Lomas, CP 05120, Ciudad de México, y como dirección de correo . N
electrónico común para oír y recibir notificaciones]
'V:3. Que están de acuerdo en obligarse, al tenor de las siguientes:

Página 3 de 6

JOR
LA

4 ÁREA CONTRACTUAL 5

Contrato No. CNH-R01-L04-A5.CS/2016

CLÁUSULAS

PRIMERA: Objeto. Los Imegrantes convienen en agruparse con el objeto de presentar una
Propuesta conjunta para participar en la Licitación bajo la fig rra de Licitante Agrupado.

SEGUNDA: Actividades y responsabilidades que cada Compañía se obliga a ejecutar y
asumir. En caso de resultar Licitante Ganador, los Integrante 5 se obligan a lo siguiente:

L MURPHY SUR, 5. DE RL. DE C.V. se obliga a ejecutar: como Integrante y
Operador, todas las actividades, incluyendo las de soporte técnico y la contribución
financiera en función de su cuota de participacón, así como dirígir, asumir la
representación, el liderazgo y la conducción del plan ce exploración, y en su caso, el plan
de desarrollo pera la extracción de hidrocarburos bajo y conforme al Contrato para la
Exploración y Extrscción de Hidrocarburos Bajo la Modalidad de Licencia en Aguas
Proflndas.

TH. OPHIR MEXICO HOLDINGS LIMITED se obliga a ejecutar: como Integrante,
las actividades de soporte técnico y la contribución fizanciera en función de su cuota de
participación, bajo y conforme al Contrato para la Exploración y Extracción de
Hidrocarburos Bajo la Modalidad de Licencia en Aguas Profundas.

TH. PCCARIGALIMÉXICO OPERATIONS, S.A. DEC.V. se obliga a ejecutar: como
Integrante, las actividades de soporte técnico y la conte bución financiera en función de su
cuota de participación, bajo y conforme al Contrato puza la Exploración y Extracción de — Ñ
Hidrocarburos Bajo la Modalidad de Licencia en Agua: Profundas.

de su cuota de participación, bajo y conforme al Contrat para la Exploración y Extracción”

Uy TV. — SIERRA OFFSHORE EXPLORATION, S. DER.L. DE C.V. se obliga a ejecutar:
como Integrante, las actividades de soporte técnico y la zontribución financiera en función
de Hidrocarburos Bajo la Modalidad de Licencia en Ag 1as Profimdas.

Página 4 de 6

5 ÁREA CONTRACTUAL 5
Contrato No. CNH-RO1-L04-A5.CS/2016

TERCERA: Desiguación del representante común para la presentación de la Propuesta. Los
Integrantes convienen que la Compañía MURPHY SUR, S. DER.L. DE C.V., será el representante
común para la presentación de la(s) Propuesta(s). En tal virtud, los representantes legales de
MURPHY SUR, S. DE R.L. DE C.V,, los señores Adam Michael Seitchik, Bennet Grant
Williams, y Thiago Augusto Cooper, quienes tendrán de forma individual las facultades necesarias
y suficientes para actuar ante la Convocante, en nombre y representación de los Integrantes, en
todos y cada uno de los actos y etapas de la Licitación y los que de ella se deriven, así como para
firmar toda clase de documentos y recibir toda clase de notificaciones incluyendo las de carácter
personal, conforme a lo descrito en el poder notarial o instrumento público que le sea otorgado
para tales efectos, mismo que se adjunta al presente convenio como ANEXO UNICO.

CUARTA: Operador Designado. Los Integrantes designan en este acto, sujeto a la celebración
del Contrato, a la Compañía MURPHY SUR, S. DE R.L. DE C.V., como Operador para todos los
efectos legales a que haya lugar.

QUINTA: Porcentaje de Participación. Los Integrantes del Licitante Agrupado establecen que
el porcentaje de participación que les corresponderá del Contrato, será de la siguiente forma:

L 30.00%, MURPHY SUR, S. DE RL. DE C.V.

IL. 23.33%, OPHIR MEXICO HOLDINGS LIMITED

HL 23.34%, PC CARIGALI MÉXICO OPERATIONS, S.A. DE C.V.

IV. — 23.33%, SIERRA OFFSHORE EXPLORATION, S. DE RL. DE C.V.

SEXTA: Obligación Conjunta y Solidaria. Los Integrantes se obligan en forma conjunta y A
solidaria entre sí y ante la Convocante, a hacer frente a todas las obligaciones que resulten de la i
LY ición incluyendo la suscripción del o de los Contratos correspondientes. l

SÉPTIMA: Confidencialidad de la Información. Los Integrantes no podrán divulgar la .
Información Confidencial que obtengan del Cuarto de Datos de Aguas Profundas — Cuarta Eq

Convocatoria, sin autorización expresa de la Convocante.

0008

Y LS

Página 5 de 6

6 ÁREA CONTRACTUAL 5

Contrato No. CNH-RO1-L04-A5.CS/2016

El presente Convenio Privado de Propuesta Conjuma s: firma por los Integrantes en 5 (cinco)
ejemplares originales, en la Ciudad de México, a los 14 clias del mes de noviembre de 2016.

Rogelio López Velarde Estrada
Representante Legal

PC CARIGALI MÉXICO OPERATIONS, S.A. DE CV.

— Luis Ey Moreno Treviño
Legal

SIERRA OFFSHORE EXPLORATION, S. DE R.L.»E C,V.

Página 6 de 6

7 ÁREA CONTRACTUAL 5
